CHARNOFF

VS.

LOVING
Deposition
NANCY LOVING

08/25/2020

 

AB Court Reporting & Video
216 16th Street, Suite 600
Denver Colorado, 80202

303-296-0017
AB Court Reporting & Video

 

 

 

 

 

 

 

 

Page 1 Page 3
IN THE UNITED STATES DISTRICT COURT 1 TABLE OF CONTENTS
FOR THE DISTRICT OF COLORADO
2  30(b)(6)VIDEO AND VIDEOCONFERENCE DEPOSITION OF ART
PORT LLC AS GIVEN BY NANCY LOVING
Civil Action No. 19-cv-2381-LTB-MEH 3
WALTER CHARNOFF, 4 EXAMINATION Page
Plaintiff, 5 BY MR. HICKS 5
v. 6
EXHIBITS Page
NANCY LOVING d/b/a ARTSUITE NY, SUITE 41, LLC, 7
DAVID HINKELMAN, ISP HOLDINGS, INC., Loving Exhibit 3 Forwarded email of 6/21/19, 169
ALICIA ST. PIERRE, MARTIN ST. PIERRE, 8 Loving to Charnoff
Defendants. 9 Loving Exhibit5 6/21/19 ArtSuite Invoice - 114
Second Request
10
Loving Exhibit 39 *Tenant History Westy 71
ai Self-Storage
30(b)(6)VIDEO AND VIDEOCONFERENCE DEPOSITION OF ART
PORT LLC AS GIVEN BY NANCY LOVING 12 Loving Exhibit 40 *Email chains between Charnoff 102
August 25, 2020 and Loving
13
Loving Exhibit 41 *6/14/19 Charnoff email to 174
Pursuant to Notice and the Federal Rules of 14 Loving
Civil Procedure, the video 30(b)(6) deposition of 15. Loving Exhibit 43 Loving response to Charnoff 131
NANCY LOVING, taken by Plaintiff, was held by remote 16  *To be provided
Zoom videoconference, on Tuesday, August 25, 2020, at 17
9:48 a.m., before Jason T. Meadors, RPR, CRR, CRC, and 18 EXHIBITS (Previously Marked) Page
Notary Public for the State of Colorado. 19 Loving Exhibit 4 Sales Agreement SA-0127 170
20Q Loving Exhibit 25 8/9/16 Loving email to Garde 67
21 Loving Exhibit 35 Answer/Counterclaims/ 107
Jury Demand
22
23
24
25
Page 2 Page 4
1 APPEARANCES 1 THE VIDEOGRAPHER: We are on the record at
2 IAN T. HICKS, ES 2 9:48 a.m. Today is August 25th, 2020.
The Law Office of fan T. Hicks, LLC . .
3 6000 East Evans Ave enue , Suilding 1, Suite 360 3 This begins the 30(b)(6) deposition of
Praye Colorado 80222 . ; .
4 720)216- 4 ArtPort, LLC, given by Nancy Loving, in the matter of
fan@ithlawcom . og “pes .
5 or the Plaintiff 5 Charnoff versus Loving. This video deposition is being
6 ELIZABETH H. GETCHES, ES 6 recorded via videoconference.
Shoemaker Ghiselli + Schwartz .
7 1811 Pearl Street 7 The court reporter is Jason Meadors. I am
Roulder, Colorado 80302 ; .
8 (3 03)530 530-3 8 the videographer and technician, Paula Wolff.
etc és @agsitigation. .com . ;
9 For the Defendants Nancy Lovin 9 Will counsel please state their appearances.
d/5 a ArtSuite NY, Studio 41, LL ; . .
10 David Hinkelrhan 10 MR. HICKS: Ian Hicks, Registration
11 THOMAS H. WAGNER, ESQ. 11 Number 39332 for plaintiff.
Anderson Law Grou oo,
12 £303 West Highway _50 12 MS. GETCHES: This is Liza Getches. I
Pal ida, felorado 81201 ;
13 (719 13 represent the defendants, ArtPort, LLC, Nancy Loving,
m 239-7003 7g: com saan .
14 For the Defendants Martin St. Pierre, 14 David Hinkelman, and Studio 41.
Alicia St. Pierre, ISP Holdings, Inc. .
15 15 MR. WAGNER: This is Tom Wagner. I represent
Also Present: | . ; ;
16 Paula Wolff, videographer and remote technician 16 defendants Martian and Alicia St. Pierre of ISP
17 17 Holdings, Inc.
18 18 And I need to state for the record that my
19 19 attendance at the deposition today is not intended to
20 20 waive any objection my clients have to personal
21 21 jurisdiction in this matter.
22 22 THE VIDEOGRAPHER: Will the court reporter
23 23 please swear in the witness.
24 24 NANCY LOVING,
25 25 having been first duly sworn, testified as follows:
NANCY LOVING 8/25/2020 1(1-4)
AB Court Reporting & Video

 

 

 

 

 

 

Page 5 Page 7
1 EXAMINATION 1 A_ In New York, New York.
2 BY MR. HICKS: 2 Qs And where is its principal place of business?
3 Q. Good morning, Ms. Loving. 3 MR. WAGNER: Object to the form. Talking
4 A Good morning. 4 about now or when it was incorporated?
5 Q. Can you hear me? Can you hear me okay? 5 Q. (By Mr. Hicks) Well, let's go through all of
6 A Now, that's better. Thank you, Ian. 6 it.
7 Q Noworries. Okay. So today -- yesterday 7 Where did ArtPort, LLC, have its principal
8 there was a deposition taken of you in this case in 8 place of business when it was first incorporated?
9 your personal capacity. Today, you're appearing as 9 A When it was first incorporated, it was 75
10 what's known as a Rule 30(b)(6) witness, meaning you |10 West Street, New York, New York.
11 are appearing on behalf of ArtPort, LLC, to provide 11 Qs And the locations after that where it --
12 answers to questions regarding information that is 12. ArtPort, LLC, had its principal place of business.
13. known or reasonably available to that limited liability 13 A_ I had an office in Westport, Connecticut.
14 company. 14 _ And following that was 466 Piermont Avenue, Piermont,
15 Is that consistent with your understanding of 15 New York.
16 your role today? 16 Qs At which of those locations, if any, did
17 A Itis. 17. +ArtPort, LLC, have a physical art gallery where it sold
18 MS. GETCHES: Object to the -- 18 art that was hanging on walls or displayed?
19 Q (By Mr. Hicks) Okay. And obviously, there 19 A At 466 Piermont, I would consider as a retail
20 were topics provided in the deposition notice. We 20 business. And -- and at 75 West, it was an office,
21 don't need to go over them, because a lot of what we're |21 although we were in a residential building on the 17th
22 going to talk about today is somewhat what we talked |22 Floor. So it would be a By Appointment Only, is how we
23 about yesterday. But did you recall seeing a 23 conducted business.
24 deposition notice that had a list of topics at some 24 Q_ Understood. Okay. And for what purpose was
25 point in this case? 25  ArtPort, LLC, created?
Page 6 Page 8
1 A Idid. 1 A We formed the organization for the marketing,
2 MS. GETCHES: Object to the form. 2 the management, and the promotion of Harold Garde, and
3 Q (By Mr. Hicks) Okay. And did you recall 3. to sell his artwork.
4 seeing a 30(b)(6) notice for your deposition today -- 4 Qs And did ArtPort, LLC, act in that capacity
5 in fact, it was an amended deposition notice for your 5 for any other artists during its existence?
6 30(b)(6) deposition today on behalf of ArtPort, LLC. 6 A Not completely. We showed other artists at
7 A I'm not sure that I saw an amended. I may 7 the Piermont 466 space. But we were really pretty much
8 have. I wouldn't know the difference if it was just -- 8 focused, like we were with Harold, on the management
9 if one was provided for me. SoI-- I sawone. I 9 and the sole marketing. They worked -- the artists
10 ‘think it's called a 30(b)(6). Was it -- 10 that we had there were independent. They worked at a
11 Q.ssAnd the only -- and just to clarify. The 11 lot of different galleries. We just basically showed
12 only thing, Ms. Loving, that the court amended or 12 their work and sold their work through the gallery and
13. changed between the original and the second one, was |13 on the website.
14 _ --the topics all stay the same so -- 14 Qs Okay. So if I'm understanding correctly, you
15 A Okay. 15 had the sole representation arrangement with Harold
16 Q_-- if you saw the first one -- okay. 16 Garde, but the other artists, ArtPort did not. Is that
17 A Okay. 17. ~+correct?
18 Q_sAnd obviously, as you understand from 18 A Yeah, let me -- to explain, I guess, more
19 yesterday, the rules and how we proceed and so forth. |19 completely, no. We -- not always. The rule didn't
20 If you have any questions or need any breaks, just let 20 always apply. For example, if we had a show of an
21 me know, and we will just go ahead and proceed as we |21 artist, a local artist, here during the duration of
22 did yesterday in your corporate capacity on behalf of 22 that show, while the show is up, they wouldn't be --
23 ~=ArtPort, LLC, okay? 23 they could only sell through us. It was just a way to
24 A Okay. 24 make sure that they weren't selling out of their
25 Qs And where was ArtPort, LLC, incorporated? 25 gallery at a time when we had their -- their art up.
NANCY LOVING 8/25/2020 2 (5-8)
AB Court Reporting & Video

 

 

 

Page 9 Page 11
1 But I would say that each artist, we had, you 1 Q.sAre there any art exhibitions that ArtPort,
2 know, kind of a different set of circumstances, so we 2 LLC, facilitated in any way for Harold Garde at any
3 would work accordingly. 3 time?
4 Qs Soas I'm understanding -- strike that. 4 A Yes. We had many art exhibitions of Harold
5 Just to be clear today, Ms. Loving, when I 5 Garde's work.
6 say “you,” I'm meaning you as a representative of 6 Qs And explain what that means, exactly. When
7  ArtPort, LLC, in this deposition as if ArtPort were a 7 you go to a museum, for example, and say, Hey, we'd
8 person, just so it's not confusing. Does that make 8 like, you know, to have a Harold Garde exhibition in
9 sense? 9 the museum. Is that in the gallery only or a
10 A Uh-huh. 10 combination or something different?
11 Q You have to give a verbal response. 11 A It could be a variety of exhibitions that
12 A Well, if you can please ask a complete 12 could be public or private. We had -- or
13 question, then I can answer it for you. I'm sorry. 13 institutional. We worked on exhibitions with museums.
14 I-- if you could either restate or rephrase your 14 We worked in conjunction with them. It's a long and
15 question completely. 15 complicated process. It usually takes about a year.
16 Q. When I Say the word "you" when I'm phrasing 16 Orlonger. We do private exhibition where we might,
17 questions today, I'm referring to ArtPort, LLC. Does 17 for example, host an event in, let's say, a show house
18 that make sense? 18 or -- you know, a space, for instance.
19 A Yes. 19 We would -- it's kind of -- a long process, I
20 Qs Thank you. 20 won't go into in all, but we hang the work, we invite
21 A Did you have a question? Thank you. 21 potential collectors and patrons. We will socialize,
22 Q_ Not -- I'm getting there. 22 kind of, the event. We invite Harold. I can give you
23 So as I understand your testimony, Harold 23 examples of some, if you'd like, but that would be an
24 Garde only sold art through ArtPort, LLC, during the 24 example of something private.
25 time that he had such an agreement with ArtPort, LLC. |25 Then we would have exhibitions in the gallery
Page 10 Page 12
1 But the other artists would only be exclusively tied to 1 where we would hang work. Generally, there would be a
2 ArtPort, LLC, for set periods of time? 2 theme. We would hang work that fit into that theme.
3 For example, if they were selling in ArtPort, 3 And create catalogs. And invite -- have an opening
4 LLC, they couldn't sell somewhere else. Is that what 4 night, invite collectors, and, again, socialize the art
5 you're saying here? 5 and the artists.
6 A Yeah, I'll try my best to answer that -- 6 Q_sCODid ArtPort, LLC, ever have a written
7 Q_ Excuse me. Let me ask a little more simple 7 marketing plan that was presented to Harold Garde or
8 question. 8 Studio 41?
9 A Yeah. 9 A Onmany occasions. We have marketing plans.
10 Q__sODid you have the same type of written 10 We would update it. We would get input. We worked
11 contract with the other artists that you had with 11 together, all of us, meaning, all the members of
12 Harold Garde, as far as -- 12 Studio 41. And talk about opportunities for
13 A No. 13. engagement, with movies, exhibitions, play readings
14 Q_-- representation? 14 with Harold, shows on television. We were always
15 A No. 15 working on marketing.
16 Qs And is ArtPort, LLC, still in business as a 16 QI want to shift gears and talk about sales to
17 going concern? 17 + out-of-state-purchasers of Harold Garde artwork --
18 A Yes. 18 A All right.
19 Qs And what is it presently doing for its 19 Q_ -- by ArtPort, LLC. If you can answer this,
20 business? 20 go ahead. If you can't, that's fine.
21 A_ Right now, because of the shutdowns with the 21 A Okay.
22 coronavirus, we are working on -- online through 22 Q__s But were most of the purchasers of Harold
23 different sales, online sales, and making -- you know, 23  Garde's art located within the same state as ArtPort's
24 working with private dealers and collectors like most 24 principal place of business or outside of the state?
25 of the art world is doing right now. 25 A Most? Could you use a word that would define

 

 

 

NANCY LOVING 8/25/2020

3 (9-12)
AB Court Reporting & Video

 

 

 

Page 13 Page 15
1 that? I don't know what you mean by "most." Are you 1 the work, physically. But most of the time, the work
2 talking three-quarters, a half? What would you mean by 2 is seen -- you know, seen in person, Which is a
3 most? Because I have a lot of collectors. I've never 3 preferred way, I believe, to actually, you know,
4 done any kind of accounting of where they live, but 4 connect with the work.
5 what -- what are we trying to get at here? 5 Q _sIs there any other reason why seeing the
6 I'm sorry. I'm missing what you mean to 6 artwork in person before making the purchase is
7 answer you factually. I could do a count, if you'd 7 considered preferable?
8 like, and get back to you. 8 MS. GETCHES: Object to the form.
9 Q_ 51 percent. 9 A Yeah, I can't talk on behalf of a collector.
10 A Excuse me? 10 I'm really on the other end of this. But you know, I
11 Q_s51 percent equals most. 11 really -- I think it's all up to the consumer what his
12 A I1--Treally have no idea. We have a -- I 12 preferences are or his needs are.
13 have out of state sales. If I'm just kind of talking 13 Q. (By Mr. Hicks) The reason I ask, is because
14 _— off the top of my head without actually doing 14 you said seeing in person is the preferable way so you
15 accounting. We sold a lot out of state, and we sold a 15 connect with it. So you provided a reason why seeing
16 lotin state. You know, it's just -- that's -- I 16 itin person is preferable to connect with it. And so
17. ‘really can't answer that. I'm sorry. Not factually, 17. I'm asking, is there any other reason why seeing it in
18 but we've sold to both, out of state and in state. 18 person is also preferable other than just connecting
19 Q_ That's a sufficient answer. That helps me. 19 with it?
20 A Yes. I'm sorry. 20 MS. GETCHES: Object to form. Object to
21 Q_ No, you don't have to apologize. 21 ~~ foundation.
22 A Thank you. 22 A_ So, Ian, just -- you're breaking up just a
23 Q. Were the Harold Garde artwork sold to an 23 little. I don't know if anyone else is hearing Ian.
24 out-of-state purchaser, would they typically come and 24 ButI believe that what you're asking me, if there's
25 see their selections in person or not? 25 any other reason. And to see it in person, the most
Page 14 Page 16
1 A Well, they wouldn't come to see their 1 important thing, is, of course, to respond to it.
2 selections in person. They would actually, generally, 2 Second of all would be to look at the condition, to
3 make their selections while they're viewing the work or 3 look at your, perhaps, you know, size and scope.
4 after they had viewed the work. 4 I always, personally, would like to see
5 Let's see. Here is an example, if you'd 5 something in person. Because I have -- it's a
6 like. We have a collector in Florida. And we knew 6 different -- different response altogether. But those
7 what he was looking for. He was looking for a genre of 7 would be the reasons I would.
8 historical works that were painted in the '50s. I 8 Q. (By Mr. Hicks) With respect to condition,
9 created a presentation, a physical presentation, of an 9 does ArtPort have any policies or procedures for
10 ~~ exhibition that was held privately for him on a day 10 disclosing the condition of artwork before selling it
11. when we had the doors closed in the gallery, and he 11 toa purchaser?
12 came in and made his selections. I'll take that one, 12 A So--
13. that one, and that one. 13 MS. GETCHES: Object to the form. Object to
14 That's, I would say, more customary, although 14 form. Object to foundation.
15 with online sales in the art world shifting, especially 15 A Our policy, if you will, would be to have,
16 now more than ever, people are making selections online 16 you know, conversation and to discuss why certain works
17. without any physicality or -- you know, tangible, you 17 ~ ~of art would have different appearances. So if the
18 know, touching or looking at the art, which is just a 18 work is historical, which oftentimes an historical work
19 lot more prevalent. 19 has value just because of the nature of what was going
20 Q How common was it before COVID fora 20  onin the world when that painting was painted and what
21 ~+purchaser of Harold Garde art to purchase art not 21 __ significance it has, and you know, age with art comes
22 having had seen it in person? 22 natural, just like humans. We age, we might wrinkle.
23 A I would say that we would have -- I can't 23 It's just a natural process.
24 really do percentage, but we would sell smaller works, 24 And art is no different. It ages. So when
25 meaning less expensive works, without someone seeing 25 collectors buy older work, generally, informed -- not

 

 

 

NANCY LOVING 8/25/2020

4 (13 - 16)
AB Court Reporting & Video

 

 

 

 

 

 

Page 17 Page 19
1 informed collectors will see that a brand-new work of 1 that she was a volunteer, so I'm not disputing that.
2 art might look slightly different. 2 But when Alicia St. Pierre was at the gallery by
3 So what -- what we would do is discuss -- and 3 herself, interacting with customers, was she informed
4 pretty much, anybody buying Harold's work, look, he's 4 of this policy regarding condition?
5 97 years old, they Know that when the work that when 5 MR. WAGNER: Object to the form, foundation.
6 the work says 1950 or 1948 that they're not getting a 6 A_ So -- Ian, could you rephrase your question?
7 brand-new piece of work. They're getting a work that 7 Q (By Mr. Hicks) Yes. We've been discussing
8 is older, and again, probably, has more value because 8 in the last few questions and answers ArtPort's policy
9 it is older and it's more significant, but then again, 9 for disclosing the condition of art works being sold.
10 you have to look at condition. 10 And my question is: Was Alicia St. Pierre
11 One of the policies that we have is to always 11 made aware of that when she was at the gallery on
12 ask our client to let -- allow us to send the work for 12 behalf of ArtPort?
13 conservation or do some type of preservation. And the 13 MR. WAGNER: Object to the form. Foundation.
14 reason that we do that is because older works may need 14 A_ So Aly St. Pierre was not conducting sales of
15 to be looked at to see if anything needs to be resolved 15 Harold Garde's work at any time on her own or without
16 before it goes to the collector. 16 authority, of my authority. So she was present during
17 Normally, that is, pointed out to a 17 sales, and she would witness and oftentimes help me
18 particular collector. We might point out any reason 18 handle the work. It's rather large. So she was
19 that things like pin holes -- pin holes actually show 19 present and knew very well that we handled things
20 the hand of the artist, that it was not rendered by a 20 delicately. And she was very aware of policies, just
21 machine, that it was manmade, which actually makes it 21 ‘by the nature of being in the gallery and -- and
22 more valuable. Certain nuances from processes and 22 hearing, you know, transactions and conversations and
23 procedures that the artists has to make the work are -- 23 discussions.
24 are literally just nuances of the art, but they may 24 Q (By Mr. Hicks) And what was Ms. St. Pierre
25 appear to look different because a line is not straight 25 told when she was working at the gallery, the ArtPort
Page 18 Page 20
1 ora print is not perfect. 1 gallery, when she had been volunteering?
2 And so generally, we do that as we go through 2 MR. WAGNER: Object to the form.
3 the work. You know, sometimes we call it romancing the 3 MS. GETCHES: Join.
4 work. We look at each piece. We look at the front. 4 A And I'm sorry. Again, on my end, Ian,
5 We look at the back. We talk about the meaning of the 5 I... you are breaking up, and I don't know if anyone
6 work, the age it was made, where Harold may have been 6 else hears that. I am on mine. So could you just
7 in his life, the meaning to the artist. 7 repeat the question?
8 There's a lot that goes into the sales 8 Q (By Mr. Hicks) Sure. What was Alicia
9 process, especially, we were building what we would 9 S$§t. Pierre's role when she volunteered at the gallery?
10 call collectorship with Harold Garde, and there's a 10 MS. GETCHES: Object to the form.
11. certain level, kind of like a connoisseurship, and that 11 MR. WAGNER: Join.
12 is my role, and that is always what I've tried to do. 12 Q (By Mr. Hicks) Let me rephrase.
13 Q (By Mr. Hicks) The policies you mentioned in 13 Ms. Loving, what did Alicia -- I'm sorry.
14 your answer; are those in writing? 14 _ Did Alicia St. Pierre ever volunteer at ArtPort
15 A Probably not in under any of my policies and 15 gallery?
16 procedures or -- no, because that's just what you do. 16 A Yes.
17 _ It's not something that you need to write down. It's 17 MR. WAGNER: Object to form.
18 just what you do. 18 A Yes. Aly volunteered and helped out at the
19 Now, if I have -- and I haven't had anyone -- 19 gallery.
20 if I had employees, I would certainly create a 20 Q. (By Mr. Hicks) And when she volunteered and
21 handbook, but I'm single-handedly responsible and the 21 helped out at the gallery, what was her role?
22 authority on Harold Garde. I don't have anyone else 22 MR. WAGNER: Object to the form.
23 conducting these transactions. 23 A You know, I would use the word "float,"
24 Q. When Alicia St. Pierre worked at ArtPort -- 24 because she did anything we needed, from planting a
25 and when I say "worked," I understand your position 25 tree in the front yard to helping me with an Excel
NANCY LOVING 8/25/2020 5 (17 - 20)
AB Court Reporting & Video

 

 

 

 

 

 

Page 21 Page 23
1 sheet. The limited amount of time that she was there, 1 A Okay.
2 when she was there, she did whatever was needed. A lot 2 Q_ What I am focusing on is, and let me ask --
3. of the work she did was on Excel and helping with the 3. reask this question in a slightly different way.
4 archiving of the works on paper that was an ongoing 4 Did Ms. St. Pierre have authority to decide
5 project during the months that she was in the gallery 5 which artists would appear at the ArtPort gallery for
6 in 2018. 6 sale?
7 Q. (By Mr. Hicks) Did she receive training? 7 MR. WAGNER: Object to the form.
8 A She was -- 8 A I've been really clear about this. I'm the
9 MR. WAGNER: I'm sorry, Ian. Could you 9 final authority. I made all the decisions.
10 repeat that? I didn't hear it. 10 Q. (By Mr. Hicks) Is your answer, then, no?
11 Q. (By Mr. Hicks) Did she receive any training? 11 MR. WAGNER: Object to the form.
12 MR. WAGNER: You're referring to 12 MS. GETCHES: Join.
13. Ms. St. Pierre. 13 A Aly St. Pierre did not have the final
14 MR. HICKS: Yes. 14 authority to make decisions about what was hanging or
15 MR. WAGNER: Object to the form. 15 what was shown. I was the final authority.
16 A_ So because she wasn't handling any work 16 Q (By Mr. Hicks) Was it ever a practice of
17 without me, she followed whatever I told her to do. 17 ~=ArtPort gallery to confer with Ms. St. Pierre regarding
18 The training was like a hands-on training. Same with 18 whether a particular artist could be shown in the
19  ourinterns. They followed my direction, and they 19 = ArtPort gallery?
20 learned through the process. 20 MR. WAGNER: Object to the form. And Ian,
21 So any level of training would be the same 21 just to clarify, you keep saying ArtPort gallery, which
22 training that I would have with anyone to familiarize 22 is one of the reasons why I'm objecting to form. So if
23 themselves with the work, the environment, the artist, 23 you use the correct name, which I believe is the
24 the way you turn on your computer, the way you unlock 24  ArtSuite gallery, you might reduce the number of
25 the front door, the way you turn the music on in the 25 objections that you draw.
Page 22 Page 24
1. gallery. 1 MR. HICKS: Thank you. It's kind of --
2 Sure. She was trained to do those things, 2 there's really not good way to say it, because ArtSuite
3 because sometimes she had to be in the gallery by 3 is a fictitious entity in the legal existence, but I
4 herself. Not often, every now and then when Nancy got 4 can -- for the purposes of this deposition, I can agree
5 a day off, she would fill in. 5 to use that, and I'll do that. Thank you. How about I
6 Q (By Mr. Hicks) All right. Did 6 just call it the gallery?
7 Ms. St. Pierre have authority to make decisions on what | 7 A Yes. Let's just call it the gallery. That's
8 art would be displayed in the ArtPort gallery? 8 agood idea. Fine.
9 MR. WAGNER: Object to the form. 9 So on that note, do you mind repeating the
10 A We in the art world are very open and 10 question. And I apologize. Oftentimes when there's an
11 collectively, especially with Donna Cristy, who still 11. objection or an interruption, I need to hear the
12 continues to work with me, about -- okay. Stand back. 12 question again.
13 Is it level. Is it not. Oh, I think that one looks 13 Q (By Mr. Hicks) No problem. I'll aska
14 better. 14 _ slightly different one.
15 We oftentimes, on hundreds of pieces of art, 15 Was it ever your practice to confer with
16 inthe time that Aly was volunteering at the gallery, 16 Ms. St. Pierre regarding which artists could appear at
17 and I would respect her personal opinion if she said, I 17 ‘the gallery for sale?
18 think that one's too close. And we might move it over. 18 MS. GETCHES: Object to the form.
19 But Aly did not assert herself in any way in 19 A ArtPort's policy was me, Nancy Loving in
20 an authoritative position to demand, you know, where 20 authority, and I always had the final authority, not
21 something should be or the way something should look. 21 ~Adly St. Pierre.
22 But we did consult each other on the aesthetics of a 22 Q (By Mr. Hicks) Would there be any reason for
23 show or a painting. 23 you, Ms. Loving, to check with Ms. St. Pierre before
24 Q. (By Mr. Hicks) So my question is slightly 24 agreeing to display a particular artist's work at the
25 different. 25 gallery?
NANCY LOVING 8/25/2020 6 (21 - 24)
AB Court Reporting & Video

 

 

 

 

 

 

Page 25 Page 27
1 MR. WAGNER: Object to form. Foundation. 1 again, as a consultant on and off for many, many years.
2 A I was under no obligation to ever check with 2 Q_ So would you say that arrangement happened on
3. Aly St. Pierre on any artist or artwork that was shown 3. and off throughout ArtPort, LLC’s existence?
4 or exhibited or proposed to be exhibited in the 4 A Most importantly, as Aly St. Pierre became
5 gallery. 5 illin March of 2019, and that is when she could not
6 MR. HICKS: I'm going to share a screen with 6 help out anymore at the gallery, and Donna Cristy was
7 you real quick. 7 working with -- working with the gallery, working with
8 Q (By Mr. Hicks) Do you see a text message? 8 ArtPort.
9 A Ido. Can you tell me the date, please? 9 Prior to that, oh, I don't know exactly how
10 Q_sLooks like Wednesday, April 17th. I presume 10 many months, but she -- actually, please, you Know
11 the -- 11. what? I'm just going to remember something. Donna
12 A What -- 12 = Cristy was actually working with me in 2017. I had her
13 Q_ -- year is 2019. 13. work with me to help archive a body of work for the
14 A 2019? 14 University of Maine and a curator that was coming. You
15 Q Yes. 15 kind of need two hands to hold the artwork.
16 A Okay. 16 And she worked with me for months to prepare
17 QI don't know what year this is, honestly. 17 for several different curatorial exhibitions. And I
18 A Well, the year's really important. 18 had her working as a consultant almost completely
19 Q. Okay. Well, I don't know that right now. 19 through -- at the end of 2018 and 2019. And up till
20 But this is a communication with you. So Art -- 20 today.
21 ~=ArtPort, you in your capacity on behalf of ArtPort, do 21 Qs Approximately when did ArtPort, LLC, switch
22 you recall -- can you just read this, and I'll scroll 22 to conducting the majority of its sales online?
23 down to the next page when you're done with this page. | 23 MR. WAGNER: Object to form.
24 A I certainly will. I'm done. You can scroll 24 A_ I -- let me answer the question to switching
25 down. 25 by state mandate that our governor -- we were no longer
Page 26 Page 28
1 That text was written on Wednesday, April 1. allowed to keep our doors open and only essential
2 17th, 2019. Aly had not been in the gallery for over a 2 businesses in March and I believe it was maybe around,
3. year. The partner is, and we've talked about this 3. you know, early March or whenever the laws were
4 yesterday in my deposition. I'll say it again for 4 enacted.
5 today's deposition. In ArtPort, I used the term 5 So I shut down the business and began working
6 "partner" with people that I work with as a -- 6 from home and worked on relationships with other
7 something that I just personally do. It's kind of a 7 galleries, the private collectors, and took online art
8 courtesy. My partner was Donna Cristy at the time. 8 sales -- focused a little bit more on the online art
9 She still is. I call her my partner. Partner in all 9 sales and connecting with private dealers.
10 of the selections. And she calls me a lot with 10 Q. (By Mr. Hicks) And for online sales, what
11 curating. So I would check with my partner and get 11 websites has ArtPort, LLC, used?
12 back to you. 12 A Almost primarily Art-- Artsy.
13 Because she -- so I used her as a consultant. 13 Q_ And when a piece of art is represented for
14 I pay her as a consultant, because she is my expert in 14 _ sale by ArtPort on artsy.com, are there any policies or
15 curatorial -- like my curatorial eyes. She's a fine 15 procedures that ArtPort has for conducting that sales
16 artist herself. So oftentimes, I would say and consult 16 for advertising?
17. with Donna Cristy, who is an expert, to see if I think 17 A_ So the process generally for a sale through
18 a piece of art is -- can stand up and be sold or shown 18 Artsy would be that a collector or a designer or
19 inthe gallery. So that's who I'm speaking about. 19 interested customer would send an email and ask for --
20 Q _sIs this -- Donna Cristy's a female? I think 20 through the Artsy site, it doesn't come directly, and
21 you said she was. 21 make an inquiry to the art, ask about the artist,
22 A Yes. 22 obtain more information, and then generally, there's
23 Q_ What periods of time did she act in this 23 discussions and communications back and forth where
24 consulting capacity that you described? 24 they learn more.
25 A She -- Donna Cristy has been working with me, 25 I might send catalogs. I might send magazine
NANCY LOVING 8/25/2020 7 (25 - 28)
AB Court Reporting & Video

 

 

 

 

 

 

Page 29 Page 31
1 articles. I'll send, you know, trailers from the 1 like it.
2 movies that we've made. And anything that would let 2 And my question is: Would that definition of
3. them understand a little bit more about the artist and 3. copy or reproduction, has ArtPort ever sold a copy or
4 the particular piece they were interested in. 4 reproduction of Harold Garde online?
5 And then if they decided to purchase the 5 A Okay. First of all, ArtPort has never sold a
6 work, they were sent a sales agreement, like the one 6 copy or reproduction of Harold Garde's work that I'm
7 that we looked at yesterday, and it's usually sent back 7 aware of. And we would have work on -- we would leave
8 electronically. And it may -- check, wire, Square, 8 work on Artsy. For instance, we might load up a whole
9 Edge, and then we would ship the work. And there may 9 show and we would not take down, because it's kind of a
10 be more, but I was trying to sum that up in the -- most 10 great way to, like, free advertising. So to say fora
11 efficiently for you to get what you're trying to get 11. certain body of work or type of work, and that -- that
12 here. 12 painting or that work would stay on Artsy, and -- but
13 QI understand. Has Harold Garde's art ever 13. it would not be published for sale. So we wouldn't put
14 been advertised online by the gallery for sale? 14 a price, or we would put "not for sale," or when they
15 A Harold Garde's art is on Artsy. On -- it's 15 inquired, it would be, Sorry, that piece is no longer
16 also on my website. And it is shown and exhibited on 16 available.
17 Harold's website, but that is not a selling site. And 17 But that's a common practice. Because you
18 our ArtSuite, okay, I've used the word "our" because 18 kind of want to use Artsy. Even though it's a selling
19 that's me, ArtPort, ArtSuite, on the website, we show 19 site, people use it mostly for marketing. People can
20 the work as well. 20 =research and pull up the entire body of work. Some of
21 But Artsy is generally where more of the 21 ‘the work is already privately in the hands of private
22 defined, definitive, selling site. And you'd show 22 collectors or institutions but we leave it up there,
23 exhibitions. So oftentimes, we would show buyers work 23 because...
24 or work what we'll call in situ where it might be shown 24 THE REPORTER: I'm sorry. You cut out. "We
25 asa collection. 25 leave it up there because"?
Page 30 Page 32
1 Qs Has ArtPort ever advertised for sale a copy 1 THE WITNESS: It's a good way to market and
2 or reproduction of Harold Garde's artwork online? 2 to show a body of work. Because if you're asking me if
3 MR. WAGNER: Object to the form. 3 I take down -- we don't necessarily take off work that
4 A There are no copies or reproductions. I'm 4 has previously sold or it's ata museum. That's the
5 afraid I'm misunderstanding. Do you mean a print or 5 part that I told you earlier. If somebody were to
6 a-- something -- I'm sorry, Ian. Do you mean a copy? 6 inquire, it comes up in kind of inside the internal
7 ~~ Like, if I had a print made? 7 part of Artsy, a lot of information, and it would be
8 Q (By Mr. Hicks) What is a print? 8 not for sale, or on exhibit, or on hold for a client,
9 A Well, I'm not sure how you're referring to 9 or not available or available, and here's the price.
10 it. If you mean make a copy of something, in a print, 10 So you're asking me if you see something
11. ora -- a print could be a process in which an artist 11. twice on there, it's not because there's two. It might
12 makes -- because there's dozens of processes, makes 12 have shown up in several exhibitions. So, for
13. what we call a unique work. 13 instance, we have a kimono exhibition. And one of the
14 Harold had a process where he had wood cuts 14 kimonos in that exhibition might show up in an
15 where he would cut into the wood. It would be put ona 15 exhibition for all works pink for Harold Garde. It
16 printer. And they're one of a kind. Each one is 16 happens to be pink. So oftentimes, you might see
17 unique because of the way he would lay the ink. 17. several different or one piece of art shown in several
18 So if you're asking me -- if you could just 18 different categories.
19 rephrase the question so I understand exactly what 19 Q. (By Mr. Hicks) So if there is a piece of
20 you're asking, I think I can be -- have a little more 20 Harold Garde art that has been sold and paid for --
21 ~~ clarity. 21 A Uh-huh.
22 Qs So what I'm focusing on is, when I say "copy 22 Qs -- would it still show up on artsy.com?
23 or reproduction," I mean that there's at least two 23 MS. GETCHES: Object to the foundation.
24 versions of the same thing. Meaning, it's not solely 24 A So are you familiar with --
25 unique to itself. There's another one that looks just 25 Q. (By Mr. Hicks) Let me just rephrase. I'm
NANCY LOVING 8/25/2020 8 (29 - 32)
AB Court Reporting & Video

 

 

 

 

 

 

Page 33 Page 35
1 sorry. 1 sale was not applied to it, but it would be more an
2 So if ArtPort sold a piece of Harold Garde 2 oversight that would be. . . that was intentional. And
3. art and it was paid for, would it still show up in 3. only because we waste our time if someone is, you know,
4  ArtPort's section on artsy.com? 4 thinking that something's for sale.
5 A Harold Garde has the rights to reproduction 5 But again, I -- I really don't know where
6 to each and every single piece of work in his body of 6 you're -- you're going with this. I guess it's okay,
7 work. That piece could show up anywhere. It could 7 but, so I'm just trying to answer it. Again, if a
8 show up on a greeting card. He owns the rights. 8 piece -- we almost always leave the work up so that it
9 The owner of the art who has bought and 9 makes a very full body of work. Again, for us, we paid
10 purchased an artwork only owns that artwork. So, yes, 10 for that site, it's free advertising. It's free
11 we might use that image on anything. We would keep it 11 marketing. It shows Harold Garde.
12 up, because it shows the breadth of his work. It might 12 When pieces are sold, which they are on
13. show the entirety of a collection. It doesn't mean 13. Artsy, we do our best to update information within the
14 _ that it's not owned by someone else. 14 _ internal, you know, settings that allow it to reset.
15 Qs So if a piece of Harold Garde art was sold by 15 But if something was missed, then it was missed. I did
16 ArtPort on artsy.com, would it still show up with a 16 have an intern that was working with me and from
17 price next to it as if it were available for sale? 17. Sotheby's and she did almost all of our work on Artsy.
18 A The only way -- 18 MR. HICKS: I understand. Hey, I actually
19 MS. GETCHES: Objection. 19 need to use the restroom, though. Can we take a
20 A Sorry. The only way it would still show up 20 ten-minute break?
21 ~with a price is if somehow it wasn't taken down, the 21 THE WITNESS: Okay.
22 price. We wouldn't take the image down, but we would 22 MR. HICKS: Thank you. I'll be back.
23 take the price off. But it couldn't be sold twice, for 23 THE VIDEOGRAPHER: We're going off the
24 obvious reasons, since there's only one. So the only 24 record. The time is 10:43 a.m.
25 way that would happen is if by default from, you know, 25 (Recess. )
Page 34 Page 36
1. ‘the organization. 1 THE VIDEOGRAPHER: We're back on the record.
2 And that -- but if -- are you referring to 2 The time is 11:00 a.m.
3. anything in particular that you would want to show me? 3 Q (By Mr. Hicks) Ms. Loving, when -- strike
4 Because then I could answer the question and we could 4 that.
5 probably make this a little more efficient. 5 Ms. Loving, did ArtPort ever send portfolios
6 Q (By Mr. Hicks) We will get there. You have 6 to potential customers that reflected art they might
7 some certain things in mind. I just want to understand 7 buy?
8  ArtPort's -- 8 MR. WAGNER: Object to the form. Foundation.
9 A Okay. 9 A Yes.
10 Q_-- business practices -- 10 Q (By Mr. Hicks) Who put those together?
11 A Yeah. 11 Those portfolios? I mean, you had a potential
12 Q_-- with the respect to the sale of online 12 customer, and ArtPort wanted to send pictures of what
13. art. 13. might be available that might interest that customer?
14 A Right. 14 A Who put those together?
15 Q. AsI understand your testimony, if a piece of 15 Q. Yes.
16 Harold Garde art was sold and paid for, it would not 16 A A variety -- could be a variety of people.
17 appear as if it were for sale with a price on 17. Whoever was helping me or myself.
18 artsy.com; is that correct? 18 Q__sCODid ArtPort have any policies or procedures
19 MS. GETCHES: Object to the form. Misstates 19 to ensure that the portfolios accurately depicted the
20 the testimony. 20 condition of that art?
21 A_ So, if, hypothetically, a piece still showed 21 MS. GETCHES: Object to the form.
22 up with the price, it has -- it would be -- doesn't 22 MR. WAGNER: Join.
23 mean that it's going to be sold again. It would 23 A A photograph is a photograph. I mean, it --
24 probably just mean that in the thousands of images that 24 it was not -- I believe what we're talking about is a
25 it just wasn't -- the price was not removed or not for 25 portfolio for selection purposes only. It was actually
NANCY LOVING 8/25/2020 9 (33 - 36)
AB Court Reporting & Video

 

 

 

 

 

 

Page 37 Page 39
1 only used as a guide or a gauge to show them 1 for taking pictures of art that was going to be
2 selections. It wasn't used in some official way as a 2 presented to a potential customer, meaning, did you
3 condition you know, report that would have been 3 have, like, a particular camera? Did you use the same
4 acceptable. 4 process every time? Or was it more ad hoc?
5 Q. (By Mr. Hicks) And I'm speaking generally, 5 A Each client is unique and every situation is
6 to be clear -- 6 unique. If you're -- you know, maybe you could be more
7 A Correct. 7 specific about what -- what you're asking me with the
8 Q_-- about ArtPort's business. Not with 8 photography.
9 respect to any particular transaction. 9 Q. Okay. So has ArtPort sent at least -- strike
10 A Okay. 10 «that. I'll rephrase.
11 Q__‘Do you understand? 11 Has ArtPort sent photographs of art to at
12 A Ido. 12 least two potential customers during its existence?
13 Q_ Thank you. Does ArtPort believe that it is 13 A Yes.
14 important to accurately depict artwork that it sells 14 Q. Was the same process used for both of those
15 when it provides a picture of that artwork to a 15 customers with respect to taking those photographs?
16 potential customer? 16 MS. GETCHES: Object to the form.
17 MS. GETCHES: Object to the form. 17 A The -- you're asking about two hypothetical
18 MR, WAGNER: Join. 18 clients that I sent art to. So for example, there was
19 A It depends on the purpose of that photo. If 19 a database that existed before I began managing Harold,
20 aclient asks for a high-res photo, especially, for 20 and there were what were considered high-res images
21 ‘instance, if you're buying it online, we send it to 21 back in 2004. And because there's thousands of work in
22 them. But there are problems with sending high-res 22 the collection, I didn't have a photograph, because the
23 photos with regard to copyright, so we're very 23 art was located in Florida, so I used an image that was
24 cautious. But generally, when we're creating, let's 24 from an older database to send to a client as a way for
25 say a catalog or for a potential collection or purchase 25 them to view several pieces of art for selection.
Page 38 Page 40
1 of work, it's just for purposes of selection. 1 Q. (By Mr. Hicks) And I was not speaking of
2 Q. (By Mr. Hicks) Tell me about the problems 2 hypothetical.
3 with copyright that are associated with sending 3 A Oh.
4 high-res photos, as you just mentioned, in your answer. 4 QI didn't mean to intend that. I'm talking
5 A Well, potential problems. Probably more so 5 about -- I assume there's at least two actual,
6 in photography. But you just have to be careful with 6 potential customers, whether they ended up purchasing
7 high-res photographs that can be duplicated or 7 the art or not, to whom ArtPort sent pictures of Harold
8 replicated and used without consent. 8 Garde art, and my question was -- was the same process
9 Qs sHas ArtPort had authority to send 9 used? I mean, did you take it with a particular
10 high-resolution photographs of Harold Garde's artwork 10.‘ lighting, a particular camera? Or was it just sort of
11 to potential customers? 11. on-the-fly, you go and take a picture? That's
12 A Yes. 12 basically what my inquiry is.
13 Qs And what would be the purpose of sending a 13 A Okay. There's no on-the-fly when you're
14 high-resolution photo of such artwork versus a 14 dealing with artwork. It's precious. And so there's
15 low-resolution photo? 15 no, you know, cavalier quickly throwing things around.
16 A If a purchaser, someone who's, let's say, 16 There's always a process. And each time, because each
17 purchased the work, wanted high-res photos, I would 17. ~work of art is unique, the process is unique.
18 have no problem sending them to them, because they 18 Q__sDoes ArtPort have a system or process for
19 would know that they were bound by law that they did 19 keeping track of the Harold Garde art that it sells?
20 not have the rights to the image. 20 A We have several databases. Yes, we have a
21 But they could have those for, you know, 21 system.
22 especially high-network collectors who keep extensive 22 Qs And what is that system?
23 data, collection data. Those would be entered into 23 A Called ArtBase.
24 _ their archives, their own personal archives. 24 Q.s~Please spell that?
25 Q. Was there a particular or specified process 25 A A-r-t-b-a-s-e.
NANCY LOVING 8/25/2020 10 (37 - 40)
AB Court Reporting & Video

 

 

 

 

 

 

Page 41 Page 43
1 Q_siI'm sorry, A-r-t-b-a-s-e? ArtBase? 1 Q. Was the 674 Piermont Avenue or 26 Coviee
2 A ArtBase. 2 addresses, was any Harold Garde art ever located there?
3 Qs Oh, I thought you said bathe, like -- sounds 3 A Yes.
4 like something marijuana-related. Must be getting old, 4 MR. WAGNER: Object to the form.
5 use the word "marijuana." 5 Q. (By Mr. Hicks) And approximately how many
6 And how long has that system been used by 6 pieces?
7  ArtPort? 7 A It would depend. It fluctuates, depending on
8 A Since 2014. 8 what -- you know. What we might be working on or
9 Qs So would that include the entire time that 9 what -- where we lived or, you know. We have loan
10 ArtPort has represented Harold Garde? 10 agreements in place for that.
11 A We didn't begin using ArtBase for maybe 11 Qs And loan agreements with whom?
12 months afterwards. The exact date, I do not know. 12 A So! could loan art out to basically anyone I
13 Qs sFor the art -- strike that. I'll rephrase. 13 want for opportunities for placement, for selling, to
14 For the Harold Garde art that ArtPort is 14 — show the work in a residential setting. Put it on
15 authorized to sell, does it have possession of that 15 display. But we call that a loan, because it's not
16 artwork before it sells it, or does it have to order it 16 necessarily for sale. It might be, but it's more for,
17 from Mr. Garde? How does it keep the physical 17. I would say, display. But that's, you know.
18 inventory of Harold Garde's art that is available for 18 QQ. sWas any Harold Garde art sold by ArtPort and
19 sale through ArtPort? 19 then, after that sale, stored at 674 Piermont Avenue or
20 MS. GETCHES: Object to the form. 20 26 Covlee?
21 A_ So the physical location of artwork has 21 A Yes. I think -- I'msorry. I'm
22 changed several times throughout the years. But to 22 misunderstanding. I -- my office was 26 Covlee. So if
23 ~+date, the art is in storage units. It's in Florida and 23 you could rephrase the question. I'm just
24 in Maine and in New York. And in Harold's studios. 24 misunderstanding what -- the answer that you're looking
25 And in my office. And in my -- the gallery. 25 for.
Page 42 Page 44
1 Q. (By Mr. Hicks) Is it also in your place of 1 Qs So that's an important specification. So let
2 residence? 2 me just ask basically about how the addresses were used
3 A_ My office is in my home, yes. 3 where Ms. Loving has resided, you, Ms. Loving, has
4 Qs And can you give me the street address of 4 resided.
5 your home, as you refer to it, so I make sure that I'm 5 A Okay.
6 thinking of the same thing that you're talking about, 6 Qs The three addresses we've been discussing
7 please? 7 today, 27 Hester, 674 Piermont, 26 Covlee.
8 A Okay. My home address is 27 Hester Street, 8 So that being the preface, of those three
9 Piermont, New York. 9 addresses, have -- has -- I'm sorry, have you,
10 Q_ How long have you used that location as a 10 Ms. Loving, used each of those addresses for an office,
11 residence? 11 for ArtPort?
12 A I'm just trying to think here. When did we 12 A I've had an office in all three locations.
13. move? Oh, gosh. 13 Q_sFor each of those three locations, I want to
14 MS. GETCHES: Are we using -- are we using 14 get a feel for how big they are and what part or what
15 "you" now as Ms. Loving instead of ArtPort? 15 percentage of that space the office would then take up.
16 MR. HICKS: Yes. I'll specify that next 16 Because it's important as to whether it's, like, just a
17 time. Thank you. 17. +room off in the corner or if it's -- the office is kind
18 A Okay. Sorry. I moved here less than a year 18 of the whole place, or you know, if you could kind of
19 ago. 19 give me a feel for that.
20 Qs (By Mr. Hicks) And where did you, 20 A_ Inthe Norwalk, 26 Covlee, two upper floors
21 + Ms. Loving, reside prior to that in the five years 21 of the house.
22 leading up to that? 22 At 674 Piermont, you know, it was floor -- at
23 A Also in Piermont, 674 Piermont. 674 Piermont 23 my office. But -- and here, at 27 Hester, I am, right
24 Avenue, Piermont, New York. 26 Coviee Drive or Street 24 now, making a temporary office. But, you know,
25 in Westport -- I'm sorry, Norwalk, Connecticut. 25 _ basically, in all of these addresses, Dave and I have
NANCY LOVING 8/25/2020 11 (41 - 44)
AB Court Reporting & Video

 

 

 

 

 

 

Page 45 Page 47
1 lived alone, and so I would -- I would use the whole 1 A Starting in Maine, we store art all
2 house if I had to. Oftentimes, I did. 2 throughout Harold's home. In his barn. In his studio.
3 Q. When you say you'd "use the whole house if 3. In storage units located in Belfast, Maine.
4 you had to," are you referring to the whole house to 4 In New York, storage units that you've
5 store already sold Harold Garde art or are you 5 already listed, including a CubeSmart Storage in North
6 referring to something else? 6 Dale.
7 A Oh, well, for example, I entertain collectors 7 A storage -- storage unit in New Symrna
8 and -- in all of my homes as a way to show the work 8 Beach, Florida. Harold's studio in Florida. Harold's
9 residentially, to show the people what it looked like 9 home in Florida.
10 inahome environment, and I would also entertain 10 And to the best of my knowledge, that's all
11 directors or curators from different institutions. And 11. that I can recall at this time.
12 we might sit at a very large farm table that I have 12 Q. Where was Mr. Charnoff -- I guess we'll refer
13. that seats 14, and we might take work and lay it all 13. to him as Wally -- where was the art that Wally, once
14 out on the table and look at pieces and discuss them. 14 _ he paid for it, where was that stored?
15 That happened often while we were in Norwalk. 15 A Could you be more specific? There were 83
16 Q. So were -- let me rephrase. Strike that. 16 pieces of art.
17 Has ArtPort, LLC, used a storage facility to 17 Q Yes. Once Wally had wired money -- let's
18 store any Harold Garde art? 18 start with the first purchase. Once he had wired money
19 A Yes. 19 for the first purchase, please identify where that art
20 Qs And what storage facilities has ArtPort used? 20 was stored prior to its shipment to Colorado.
21 In that capacity. 21 A The art was stored at several different
22 A Are you asking me location? 22 places, because it wasn't always stored. Wally had
23 Q. Yes. 23 wanted the pieces to be presented to museums, so they
24 A And are you asking me if I'm paying for 24 were hung for presentation. So on and off through that
25 storage or I have -- 25 time, they were stored, you know, each piece, again, is
Page 46 Page 48
1 Q_sSo if -- 1 unique. There were different mediums and different
2 A Yes, so I'm just confused, because there's a 2 formats. But if they were not at Westy's in Norwalk,
3 quite a different scenarios here we could discuss. 3. they would have been hanging for presentation.
4 Could you be more specific, Ian? 4 Qs So with respect to the first purchase of
5 Q Yes. So when I say "storage facility," I 5 Wally's art, you mentioned it was either in Westy's, in
6 mean somewhere other than 27 Hester Street, 674 6 storage in Norwalk, or hanging for presentation. And
7 Piermont, 26 Coviee Drive, Street, and other than any 7 within that second category of hanging for
8 space that's used as a gallery. 8 presentation, tell me the general description of those
9 So with that specification, regardless -- 9 locations, please.
10 A Ihave -- 10 A Where they were hung?
11 Q_-- regardless of who is paying for it, has 11 MS. GETCHES: Hold on, Nancy.
12 any Harold Garde art been stored in places other than |12 THE WITNESS: I'm sorry, Liza.
13. those four we just mentioned? 13 MS. GETCHES: Ian, are you -- can you give a
14 A Yes. 14 _ time period, meaning before the art that was -- that
15 Qs And were these storage facilities like U-Haul 15 became a part of the first purchase or after it was the
16 or Westy Storage, or did it include other things as 16 completed first purchase, where was art stored? It's
17 well? 17. ~very confusing --
18 MS. GETCHES: Object to the form. 18 Q. (By Mr. Hicks) All right. So --
19 A It included others. 19 MS. GETCHES: -- what you're referring to.
20 Q (By Mr. Hicks) Okay. Can you explain, 20 Qs (By Mr. Hicks) The question is: When I've
21 again, other than those first four places, that is, 21 asked her before, I guess I need to do it again, I'm
22 places where you, Ms. Loving, have resided, and other |22 talking about the time period, Ms. Loving, once Wally
23 than any place ArtPort has used as a gallery, can you |23_ had wired you the money for the first purchase, where
24 give me a general description of the places where 24 was his art ever placed or stored or physically located
25 Harold Garde art is stored? 25 in any way other than Westy's in Norwalk?
NANCY LOVING 8/25/2020 12 (45 - 48)
AB Court Reporting & Video

 

 

 

 

 

 

Page 49 Page 51

1 A August -- let's see. The purchase was in 1 piece. It was hanging on a wall that could accommodate

2 August of 2016. 2 that, for presentation. And it was moved, I believe,

3 To the best of my knowledge right now, I 3 one time into a second -- well -- a second floor of the

4 believe that, out of the four pieces, two -- sorry. 4 house for -- to be photographed for the museum.

5 I'm just trying to think. One was -- Sculpture on 5 The piece Two Vessels was hanging on, we'll

6 Table was shown in -- and a piece called Two Vessels 6 call it the second floor of the house, which is where

7 was shown in Westport. They were hanging for 7 =my office was. My office, again, was on the second and

8 presentation for a curator. 8 third floor. And it was hanging on a wall, when you

9 And -- I think -- just let me think. Sorry. 9 walked up the steps to the right, I had kind of
10 There's just been so many hundreds of pieces. And -- 10 reinvented that space. We had a large pool table that
11 and perhaps Round Heads, too, but to the best of my 11  Ihad covered, and with board, so that I could go
12 knowledge right now, I believe it was just those two 12. through literally hundreds of works on -- on paper
13 pieces. 13. while Edward Robinson was with us.

14 Q_ Where was that? You said it was hanging for 14 Q. Was there an air hockey table also near that

15 a-curator, those two pieces? Where at? Atsomeone's /|15 space you had reinvented with the pool table?

16 house or somewhere else? 16 A_ The -- the lower floor of the house was a

17 A_ In west -- in Norwalk. I'm sorry. I keep 17 large finished basement. And it had an air hockey

18 saying Westport. We were right on the line. So half 18 table. At one point, I guess there was Ping Pong and

19 of the house was in Westport and half was in Norwalk. 19 television, and that was the largest wall in the house

20 So let's just say Norwalk. It was at the Coviee house 20 where we hung a Sculpture on Table to show to Edward

21 in Norwalk. 21 Robinson.

22 Q. Allright. So there were four items that 22 Q. Okay. Sol may be a little bit confused.

23 comprised the first purchase by Wally, correct? 23 A Yes.

24 A Correct. 24 Qs So earlier, you talked about that there was a

25 Qs And at least two of those, for some period of 25 pool table with a board on it so that you could look at
Page 50 Page 52

1 time after they were paid for, were displayed in the 26 1 art. Was that in this basement that you described or

2  Covlee home, correct? 2 was that up --

3 A That was at Wally's request. Yes. 3 A No, no. That was on the second floor. It's

4 Q Did those two pieces ever suffer any physical 4 onthe second -- the second floor of the house.

5 damage while they were either in the possession of you, 5 Qs And was there any of the four pieces of art

6 Ms. Loving, or ArtPort? 6 that comprised Wally's first purchase by that pool

7 A No. 7 table on the second floor of the house at any time?

8 Q ‘Describe the area where those two pieces were 8 A Two Vessels was in that room.

9 located at the 26 Coviee address, meaning, was it in a 9 Q__sCDuring the time that Two Vessels was near the
10 family room? A game room? A bathroom? Or something |10 pool table, was that pool table ever used to play pool?
11 else? 11 A Yes.

12 A Can you repeat what time period that you are 12 QQ. sAll right. And who played pool on that
13. referencing? Because there are quite a different 13 table?
14 circumstances and set of circumstances, because they 14 A Who played pool? Our family when they were
15 were moved around as they were selected for a -- for 15 there. Myself, not often. David.
16 the, you know, museum. 16 Q. Approximately how frequently in terms of how
17 So are you talking about a particular time? 17. many times per week do you think someone might play
18  Orare you talking about anytime? 18 pool on that table when Ten Vessels was or -- I'm
19 Q_ Anytime. So if, for example, they were six 19 sorry, Two Vessels on the wall in the same room?
20 months in a family room, then went out for a show for 20 A Dave and I lived in the house alone. Our
21 two months and came back for another six months and 21 kids were not with us. They lived in New York. So
22 went to a dining room, then I would want to know about {22 when they came for holidays or on occasion.
23 both those rooms. So -- 23 Qs And was Mr. -- I'm sorry, was Wally aware
24 A Okay. To the best of my knowledge, the 24 that his paintings were being displayed in a location
25 Sculpture on Table, it was hanging -- it was a large 25 that had, at least in part, you, Ms. Loving's
NANCY LOVING 8/25/2020 13 (49 - 52)
AB Court Reporting & Video

 

 

 

 

 

 

Page 53 Page 55
1 residence? 1 MR. HICKS: I want the range of the minimum
2 A Wally bought the work off of the walls. 2 and maximum if it's different.
3. That's where he saw them the second time. He was very 3 Q. (By Mr. Hicks) So if there's a time period
4 aware that -- the way that I'm showing the work in that 4 you had three, please tell me that. If there's a time
5 office, slash -- you know, we can't really call it a 5 period you had two, tell me that. If there's a time
6 gallery, but we used the house as a gallery. 6 period you only had one, please tell me that. Does
7 Q. Was any of Wally's art that comprised the 7 that make sense?
8 first purchase that was located at 26 Coviee ever 8 A Yes, it does. I have had several units. I
9 damaged while in that location? 9 oftentimes would rent a unit, a large unit, when I was
10 A No. 10 showing volumes of work to a curator. And we would set
11 Q__‘Do you have any knowledge, Ms. Loving, of a 11 up tables and look at art, you know, in space.
12 pool cue making physical contact with any of the art 12 So I had a one large unit, and I rented a
13. that comprised Wally's first purchase? 13 ~very... at one point.
14 A No. 14 Qs I'm sorry. It cut out right before you
15 Q_sCODid Wally ever complain that there was damage 15 said -- can you repeat your answer, please? The last
16 tosome of his art while it was located at 26 Covlee? 16 four or five seconds cut out, so...
17 A Some of his art? Ora particular piece? Are 17 A Yeah. I -- we had, to the best of my memory
18 you talking -- I'm sorry. So can you be more specific, 18 right now, I had a large unit a -- and also rented a
19 Ian? 19 smaller unit.
20 Q Yes. Did Wally ever complain that there had 20 Q So--
21 ~+been art in a place where you had a residence, 21 A But not limited to that. It wasn't limited
22 Ms. Loving, that had been damaged while located in that |22 to that. There were times when I had other units.
23 same building? 23 Q_ What's the -- the most amount of units that
24 A Soon an evening when Wally was at the house 24 ArtPort had at Westy's at any one time?
25 and up in my office, Wally -- I heard Wally say, Oh, he 25 A Maybe, at any one time, which could have been
Page 54 Page 56
1 made acomment about, One of your kids must have hit my 1 one 24-hour period, three. But generally, two. I had
2 piece. And I never heard anything about it again, for 2 one large one. And then we took a -- a small unit that
3. years, and until he maybe brought it up in the spring 3 was used for storage.
4 of 2019, after he was not willing to compromise on 4 Q. Was any unit that housed Wally's art used to
5 payment. And we laughed it off. That was -- it was a 5 store any other art at Westy's?
6 comment that was just said, and we just laughed it off. 6 A What time period are you thinking about, Ian?
7 Q. Approximately when did that occur? 7 Prior to Wally's art being put in storage or after
8 A_ I don't remember. 8 or...
9 QQ. _Do you remember the year, 2016 or 2017? 9 Q_ So -- well, before, during, and after, if
10 A I don't remember. I really don't. Sorry. I 10 that's how it happened. So you knew where Wally's art
11 don't. He visited the house several times. 11 was, once he paid for it. Did it also -- he at any
12 Q__ Going back to where -- well, let me ask you 12 time have other art? I guess concurrently is the
13 this a different way. 13. main -- is the main focus.
14 Was Wally's art ever stored in a storage unit 14 A_ The -- we had -- let's see. We had boxes,
15 such as Westy's storage or CubeSmart, something like 15 empty boxes, in there for some really large work that I
16 that? 16 saved to try to, you know, cut costs for shipping. And
17 A Yes. 17. when -- and even prior to Wally paying for a complete
18 Qs And generally describe where that storage 18 payment for the work, the art was stored there.
19 occurred. 19 So from the time that we looked at it, and he
20 A Wally's art was stored in Westy's in Norwalk. 20 asked for it -- you know, if he was going to store it,
21 Norwalk, Connecticut. 21 and he paid for it himself, I told him that I thought
22 Q How many units did ArtPort have at Westy's at 22 he should get a small unit and -- and then he would
23 any time? 23 have his work stored separately. But he failed to ever
24 MS. GETCHES: Object to the form. At any 24 follow through with his promise of that.
25 time. How is that helpful? 25 So it stayed in a small unit, which we talked
NANCY LOVING 8/25/2020 14 (53 - 56)
AB Court Reporting & Video

 

 

 

Page 57 Page 59
1 about on many occasions, the fact that it was there. 1 A Correct. Everything that comprised of the
2 All the other art was removed. It was Wally's work and 2 first sale, second sale, aside from what may or may not
3. empty boxes. 3. have been out for selection, was stored in that small
4 Q So once Wally paid the money for his art, 4 unit.
5 there was no other art stored in that unit. Correct? 5 Q_sCODid Wally request that his art that was
6 A_ To the best of my knowledge. 6 located at 26 Coviee be moved from that location to a
7 Q.sAnd there was, as I'm understanding your 7 storage unit?
8 testimony, a large and small unit at Westy's. Wally's 8 A No.
9 was in the small unit once he paid for his art and the 9 Q. So why was the art moved to the storage unit?
10 larger unit was used to store other art. Is that a 10 A I didn't say that it was. Would you like
11 correct understanding of your testimony? 11. to -- to -- if I did, let's read what Jason has to say,
12 A So actually, before Wally even made the first 12 but I never said that we moved his work to storage.
13 payment for the art, I had already separated the art, 13 Q. Okay. So Wally's first purchase. Tell me
14 because we discussed this at -- when he stood in the 14 every place that it was located or stored after he paid
15 storage unit and selected the work that he wanted. And 15 for it.
16 shortly thereafter, I transitioned the work into a 16 A Okay. It was stored at -- either in my home
17. small unit, moved out everything else that would have 17 __ office or in Westy's.
18 been in there to the large unit, to make room, and 18 Q_ So the only two places that the artwork
19 he -- his work was stored in that small unit. 19 comprising Wally's first purchase was located, once he
20 Qs And had Wally agreed to have that art stored 20 paid for it, was either 26 Covliee or at the storage
21 ~+in the small unit? 21 unit at Westy's we've been discussing, correct?
22 A Wally requested that he purchase the small 22 A_ To the best of my knowledge.
23 unit and that he insisted on paying for it, but he 23 Q. And the purpose of having some of Wally's art
24 never did, even though he promised on, you know, when 24 at 26 Covlee is, I believe, you testified earlier, but
25 we'd spoken. And he got, I guess, you know, distracted 25 if I'm wrong in my understanding, please clarify, was
Page 58 Page 60
1. by things in life. And he never called the storage 1 to show it for curators or collectors or other
2 facility, and he never, you know, did what he promised 2 interested persons. Is that accurate or not?
3 he was going to do, which was get his own unit. 3 A Not accurate.
4 So as a courtesy, I kept it there, and I 4 QQ. Okay. Please tell me why the art was at 26
5 continued to pay for it. He knew I was doing that, and 5 Coviee?
6 atthe time, that was fine. 6 A I wouldn't have shown all of Wally's work to
7 Q. Was Wally's art moved from that large unit to 7 other collectors. There was really only -- the purpose
8 the smaller unit before he had paid for it? You may 8 was that Wally had requested that we try to promote his
9 have already answered that, but just clarify, please. 9 work through museums.
10 A You know, I -- to the best of my 10 We spoke about the -- this yesterday, about
11. recollection, as it was several years ago, the art was 11. collectors wanting their work to be loaned to museums.
12 moved. And when I say "the art," that is, may or might 12 It raises the prestige of the art, and it’s a status
13 not be all of the pieces, because other works, okay, 13. symbol for big art collectors to loan their work to
14 were being, you know, looked at by museum directors and 14 museums.
15 curators. And so a piece might have been taken out to 15 And so Wally was very interested in having
16 be shown. 16 his work loaned to a museum. And asked me to work on
17 So to the best of my knowledge, all of the 17. ~='that. AndI -- I did.
18 work was moved into this small unit and that's where it 18 Q_ What does having Wally's art at a place that
19 resided until -- until we left. 19 you reside in, Ms. Loving, what does that have to do
20 Qs And was -- for the Wally's art that was 20 with promoting the art as you've described? I don't
21 ‘stored in that small storage unit, does that include 21 understand. I'm sorry.
22 both the first and second purchase, or is it something 22 A It's okay. Let's be clear. This was my
23 else? Because I do understand that it was -- the first 23 office which happened to be a home office, and this is
24 purchase, or at least part of it, was at 26 Covlee for 24 where curators and directors of institutions might come
25 some period of time. 25 and visit to discuss an exhibition for Harold Garde,

 

 

 

NANCY LOVING 8/25/2020

15 (57 - 60)
AB Court Reporting & Video

 

 

 

 

 

 

Page 61 Page 63
1. and you would always bring whatever you wanted them to 1 paintings near the pool table at 26 Coviee, how long
2 be interested in to them. 2. did those -- any of his art remain at 26 Coviee? Was
3 So I would have it there. It would be 3. ‘it immediately put into storage or did it just stay at
4 hanging so that they could see it. And it wouldn't be 4 26 Coviee?
5 appropriate, necessarily, especially if I'm really 5 A_ I don't -- I can't recall exactly, because
6 looking to place a particular piece, would be to offer 6 are you talking about the first purchase or the first
7 them 400 pieces in storage. I would select the genre 7 and second or the second?
8 of what they might be looking for and show that. So 8 Q_siLet's start with the first purchase. So as I
9 that's. . . that's why. 9 understand -- so it's in reference to when he came and
10 Q_ ‘Of those people you described, such as 10 there was the pool cue joke situation. Once he came
11 curators, how many of those people saw any of Wally's 11 and saw -- came to 26 Coviee and saw one of his
12 art at that 26 Coviee location? 12 paintings hanging near a pool table, and there was this
13 A Oh, probably about a half a dozen. 13. communication about maybe it got poked with a pool cue,
14 Qs And asa result of the art being hung at 14 whether it's in jest or otherwise, who knows.
15 26 Covlee and those approximately half a dozen people 15 From that point forward, what happened to
16 seeing it, was the art ever displayed in a museum or 16 the, the first purchase paintings?
17. anything of that nature? 17 MS. GETCHES: Object to the form.
18 A We've had a lot of exhibitions since then. 18 A_ To the best of my knowledge, I believe that
19 Are you asking me about Wally's art or all of the art 19 at some point, Two Vessels is what you're talking
20 that I had on display? 20 about, was taken to storage. And Sculpture on Table at
21 Q. So my understanding is the reason why at 21 one point, I believe, was also taken to storage, to the
22 least some of Wally's art was at your -- or at 26 22 best of my knowledge.
23 Covlilee -- 23 Q. (By Mr. Hicks) How soon after that, that
24 A Uh-huh. 24 visit I described, did that occur?
25 Q_-- was so that, you know, people such as 25 A I don't recall.
Page 62 Page 64
1 curators or others in that category would want to see 1 Q. Do you recall if it was more than six months
2 it. 2 or less than six months?
3 And my question now is: Was any action taken 3 A I don't recall.
4 asa result of showing the art at 26 Coviee to those 4 Q Same question with respect to a year? Do you
5 people. Meaning, did it result in being placed ina 5 know if it was more than a year or less than a year?
6 museum or anything like that? 6 A I don't recall.
7 A Itdid. It did. Sculpture on Table was 7 Q. Was Harold Garde charged any money for the
8 selected for a show at the University of Maine Museum 8 shipment of any of Wally's art to Colorado?
9 of Art. 9 A Not -- not at this point.
10 Qs And did someone affiliated with the 10 Q Is shipping something that is included as a
11 University of Maine physically view Sculpture on Table |11 cost that Harold Garde or Studio 41 is required to
12 at 26 Coviee? 12 cover for any -- for Harold's art that is sold by
13 A_ To the best of my knowledge. 13. ArtPort?
14 Q_ To the best of your knowledge, yes, they did? 14 A Itis part of our agreement. Expenses are
15 I'm just clarifying your answer, yes or no. I'm sorry. 15 taken off the top.
16 A_ I said, to the best of my knowledge. Yes. 16 Q. Was shipping for any of Wally's art taken off
17 Q. Okay. And who was that person that came and 17 +the top, as you've described, of anything -- any moneys
18 saw Sculpture on Table -- 18 going to Harold Garde or Studio 41?
19 A George -- that's fine. George Kinghorn. 19 A Did you say the first sale, second sale, or
20 Q_sAny other -- any other piece owned by Wally 20 both? I'm sorry.
21 that was used by anyone like that at 26 Coviee that 21 Q. sEither. Any of Wally's art. Was Harold ever
22 ultimately resulted in some action being taken on itto [22 charged any -- when I say "charged," was he ever sent a
23 put it in a museum or something like that? 23 check, or some amount was deducted for shipping with
24 A No. 24 respect to Wally's art?
25 Q. When Wally visited and saw one of his 25 Did Harold ever -- did Harold Garde or
NANCY LOVING 8/25/2020 16 (61 - 64)
AB Court Reporting & Video

 

 

 

 

 

 

Page 65 Page 67
1 Studio 41 ever receive a lesser amount than they 1 two -- two crates.
2 otherwise would have to cover shipping for any of 2 Q Where was it shipped from? Like, was there,
3. Wally's art? Or -- 3 like, an art shipper anywhere when this was all put
4 A He was -- 4 together, or what happened?
5 Q or-- 5 A_ There were two shipments. One came later,
6 A He was -- yeah. He was charged an estimate 6 which was Sculpture on Table, that was shipped
7 on -- based on an estimate that I received in -- on the 7 independently through Terry Dowd. I believe shipped
8 first sale. 8 directly to Terry Dowd in Colorado.
9 Q. Was that estimate ever updated? 9 And the other -- the larger crate, let's say,
10 A Not at this point. Because the -- it has not 10 that contained the other 82 pieces was shipped from
11 been resolved at this point. So... 11 Grosso Art Shippers in New Jersey.
12 Q. At this point, the -- Wally's art was shipped 12 Q_siI'm going to share a screen with you,
13 to Colorado, correct? 13. Ms. Loving. And this is -- oh, wait here --
14 A It has been shipped, correct. 14 Exhibit 25. We looked at that yesterday.
15 Qs So ArtPort has knowledge of a final cost for 15 A Right.
16 that shipment, correct? 16 Q_ So you see where it says, Charnoff sale,
17 A No. I -- unfortunately, Wally Charnoff still 17 accounting for ArtPort and Garde?
18 owes us money for an accounting mistake that he made. 18 A Right.
19 He owes us for crating that I paid for. He owes us for 19 Qs And you recognize this from yesterday?
20 -- for storage. 20 A I certainly do.
21 Q_ How do those costs relate to the authorized 21 Q_ And so for shipping art from New York to
22 shipping expenses that ArtPort is allowed to charge 22 Colorado, $2,000. Do you see that?
23 Studio 41 or Harold Garde? Are they included within 23 A Ido.
24 that or not? 24 Q. Okay. What does that intended to cover?
25 A_ 1-- we don't have an exact number other than 25 A The first purchase.
Page 66 Page 68
1 the authority for the shipping. Then I wouldn't be 1 Q _sIs it the shipping from New York to Colorado?
2 able to do the accounting to take the 30 percent off, 2 A Itis.
3. is what my agreement with the Studio 41 is at this 3 Q__sCDoes that include all costs for shipping? I
4 time. 4 just want to clarify what's authorized --
5 Qs So under that agreement with Studio 41 at 5 A No, I want to make it very clear. This is an
6 this time, is ArtPort allowed to charge for crating, 6 estimate. So it's not conclusive.
7 storage -- well, just those two items? 7 Q_ That amount was deducted from the check sent
8 A_ So storage -- 8 to Harold Garde, correct?
i] MS. GETCHES: Object to form. 9 A It was.
10 A Studio 41 does pay a percentage of our 10 Qs So it's an estimate for which you charged,
11 storage costs. At this -- at this point, if we pay for 11 correct?
12 _ it, it’s a little convoluted, but it gets deducted and 12 A I'msorry. It was an estimate for which I
13. thrown it into a bucket of recoupable expenses. 13. charged him?
14 Crating is unique to each and every sale, and 14 Q_ Correct. Is that right?
15 in the Charnoff sale, and the crate was going to be 15 A Deducted, yes. Uh-huh.
16 used as per their request, that would be Brande and 16 Qs Has that amount -- how much did it cost to
17 Wally, had wanted to have a custom crate built that 17. ship the art? Not -- I understand there's two
18 they could possibly store in a basement or a barn. 18 shipments. One is just one piece from -- I understand
19 And so in that situation, the crate would be 19 that later on, but the main shipment of, you know,
20 purely the cost to the buyer. Because they would be 20 60-plus pieces of art from New York to Colorado after
21 ~using it, and it would be generally, you know, more 21 +this lawsuit was filed, approximately how much did that
22 substantial. 22 cost?
23 Q. (By Mr. Hicks) How many crates were used to | 23 A Several thousand. I would have to look to be
24 ship Wally's art to Colorado? 24 exact.
25 A_ To the best of my knowledge, I believe it was 25 Q.sAnd is it ArtPort's contention that gets to
NANCY LOVING 8/25/2020 17 (65 - 68)
AB Court Reporting & Video

 

 

 

 

 

 

Page 69 Page 71
1 charge both -- or bill that amount to both Wally and 1 we're seeking shipping costs.
2 Harold Garde? 2 MR. HICKS: Okay. Let's take a lunch break.
3 A_ Sorry. To bill Wally for -- please be more 3 Let's take an hour if that's okay with everyone. We
4 clear. 4 can go off the record.
5 Q. Okay. So as we -- with that -- well, strike 5 THE VIDEOGRAPHER: We're going off the
6 that. I'll ask it differently. 6 record. The time is 12:05 p.m.
7 So ArtPort has a counterclaim in this 7 (Recess. )
8 lawsuit, correct? 8 THE VIDEOGRAPHER: We are back on the record.
9 A Correct. 9 The time is 1:15 p.m.
10 Q. Okay. Is shipping costs included as part of 10 Q (By Mr. Hicks) I'm going to share an exhibit
11 the damages for that counterclaim? 11 with you, Ms. Loving.
12 A You know, I would have to look at the 12 A Okay.
13 counterclaim, since, you know -- I would have to look 13 Qs Actually, let me get it just pulled up here.
14 at the counterclaim. 14 Do you see the document in front of you with
15 Qs sAll right. Does ArtPort contend that Wally 15 the name of the file is Exhibit 39, and there is -- it
16 hada contract to pay for shipping to Colorado for his 16 says Tenant History at the top, Westy Self Storage?
17 art? 17 A Ido.
18 A Wally was not asked to pay for shipping. 18 Q_ Now, this -- what is this document? Do you
19 Q. What is ArtPort's contention as to what Wally 19 recognize it?
20 is supposed to pay for? Is it shipping and storage or 20 A It's a Westy's storage in Norwalk. It's the
21 something else? Just generally speaking. I'm trying 21. ~+years of storage unit charges.
22 ~+to clarify that. 22 Q. Okay. And for how many units does this
23 A Wally asked to pay for storage for the two 23 cover?
24 years that I quarded the art while they were renovating 24 A I believe it's just one. It's Unit 1-A of
25 their house. 25 06. I'd have to scroll through the whole thing though,
Page 70 Page 72
1 The -- I've invoiced him for the accounting 1 to be certain, but I believe it is.
2 mistake made on a trade-in. 2 Q_ And what was that unit used for?
3 And the crating. 3 A That was the smaller of two units that was
4 Qs So is ArtPort seeking shipping costs for 4 used for storage of the Charnoff art.
5 shipping Wally's art from New York to Colorado in this 5 Q_ And was only Charnoff's art stored in there?
6 lawsuit? 6 When I say "Charnoff," I mean Wally.
7 A I would have to look at -- at our 7 A Yes. It -- at the point where Wally made his
8 counterclaims. I'm just not clear right now on that. 8 selections in storage, and prior to even the first
9 Q _sIs ita fair statement that if ArtPort is 9 payment, the artworks were moved after he and I had
10 seeking shipping costs as part of its -- or in this 10 ‘that discussion.
11 lawsuit from Wally, that it would be in its 11 Q. When you say “that discussion," can you just
12 counterclaim? 12 refresh what you're talking about, please?
13 MS. GETCHES: Object to the form. And 13 A Oh, I'm Sorry. I just -- a discussion in
14 foundation. 14 ‘the -- while we were in the storage units, we discussed
15 A Ian, could you just repeat the question so I 15 where things could be kept. He knew that there was no
16 understand exactly what you're asking here? 16 way, because I guess the house that was being renovated
17 Q. (By Mr. Hicks) Sure. So you're saying -- I 17. that we could have the art shipped, but we began
18 was asking you if ArtPort is seeking shipping costs 18 discussions early on about that.
19 from -- from Wally in this lawsuit, and you said, I'd 19 Q_ Okay. So did Wally agree at some point in
20 have to see the counterclaim. Which would lead me to |20_ time to pay for a storage unit to store art that you
21 + indicate that it's -- that's not in the counterclaim, 21 had purchased?
22  ArtPort is not seeking it. Do you understand why I 22 A Hedid.
23 ‘think that? 23 Q_ And when did that happen?
24 A Ido. At this time, and to the best of my 24 A Formally in an email which, I'm sorry, that I
25 knowledge, I -- I -- I'm not -- I don't believe that 25 don't have up, but at some point when we began
NANCY LOVING 8/25/2020 18 (69 - 72)
AB Court Reporting & Video

 

 

 

Page 73 Page 75
1 negotiating the terms of the agreement, in the summer 1 Q_ The Grosso Art Packers though, for all the
2 of 2017. 2 other art that was shipped. Do you remember
3 Q__sCDo you recall approximately when each of the 3 approximately how much that was?
4 payments were made for the two purchases? 4 A Several thousand. I will have to -- to look
5 A The -- I believe August, September -- 5 for an exact number.
6 August -- late August, maybe the 24th, September 6 Qs So we looked earlier at the estimate that was
7 probably the 25th, and at some point in November, 7 provided by ArtPort to Harold Garde for -- and included
8 mid-November, was a third payment. 8 a transportation cost, included a shipping cost of
9 Q Is that for the -- so does this sound 9 $2,000. Do you recall that? It has a blue ink --
10 correct: That there was a -- the first purchase, that 10 A Ido.
11 payment, was made in 2016 at some point? 11 Qs Okay. So that was for four pieces of art,
12 A Are you talking about the first sale now or 12 correct?
13. the second sale? 13 A_ It was, yes.
14 Q_séFirst sale. 14 Qs So if you look at the exhibit I'm sharing
15 A First sale was made in August of 2016. 15 with you, Exhibit 39.
16 Q_sAnd the second purchase was completed -- you’ |16 A Right.
17 said the last payment was approximately late 2017, 17 Q_ The pages are -- page 1 is actually listed
18 maybe November? 18 as -- it's page 3 in this document. It's a little bit
19 A Mid-November of '17. 19 out of order.
20 Q_siThe first payment for the second purchase 20 A Okay.
21 was -- sorry, did you say August or September of 2017? | 21 Q_s‘That's how it was received. But, no big
22 A August -- August 24th. I believe. 22 deal.
23 Q_sAnd were you present when Ms. Loving, on 23 A Right.
24 _ behalf of ArtPort, when Wally's two purchases, that 24 Q So would you agree with me that the earliest
25 is -- strike that. I'll rephrase it. 25 date of a transaction or rental deposit was June 21st,
Page 74 Page 76
1 Ms. Loving, on behalf of ArtPort, LLC, were 1 2017?
2 you physically present when the artwork comprising 2 A Is that where the document -- I asked
3. Wally's two purchases was put in a box for shipment to 3  Westy's, who sent me the major receipt. But I'm fairly
4 Colorado? 4 sure, and I may be wrong, but I didn't calculate in the
5 A_ I was physically present at Grosso Art when a 5 first two months for storage. You might want to do the
6 majority of the work or almost all of the art, and 6 math and check me, but I'm fairly sure I didn't.
7 remember, one piece was shipped separately was packed 7 Q_ Right. And my question is this -- I
8 and -- for first -- for shipping. 8 appreciate that. But the first date on here is
9 Q__Do you recall the approximate cost for that 9 6/21/17, correct?
10 shipping? 10 A Right.
11 A I-- sorry. Exactly, I do not. It's several 11 Q Where would this -- so this was obviously --
12 thousand. 12 that's was after the first purchase of four paintings.
13 Q_sSo it's somewhere between 2- and 5,000? 13. Where was the four paintings held from the time that
14 A Yeah, exactly, because the second piece, 14 they were paid for until the time they were stored in
15 Sculpture on Table was several thousand. 15 the storage unit reflected by this exhibit in front of
16 Q. Was that the one that was sent later in time, 16 you, Exhibit 39?
17 after -- I mean, there was two shipments, right? So 17 A_ Ina variety of places as we've already
18 the majority, all of them, except for one, was sent 18 discussed, in my office and also in storage.
19 from Grosso Art Packers, and then there was a later 19 Q. When you say "your office," you mean 26 --
20 shipment from a museum. Which one was --I think the | 20 A Yes, 26 Covlee.
21 Sculpture on Table you just mentioned. Where was that, | 21 Q. Anywhere else?
22 in that process? 22 A_ Not to the best of my knowledge.
23 A That was shipped later on. It was returned 23 Qs And when you look at this, the cost for these
24 from the museum and shipped by Terry Dowd at my 24 monthly payments, it looks like about $245.67. Would
25 expense. 25 you generally agree with that?

 

 

 

NANCY LOVING 8/25/2020

19 (73 - 76)
AB Court Reporting & Video

 

 

 

 

 

 

Page 77 Page 79
1 A I-- yes, uh-huh. 1 kind of procedure with works on paper.
2 Qs And do they have different sized unit at this 2 QQ. And--
3 Westy storage location -- I'm sorry, Westy Self Storage 3 A_ To best of my knowledge, they were shipped.
4 location in Norwalk? 4 They added material around those and shipped the way
5 A All different sizes, correct. 5 they normally do, according to their procedures, inside
6 Q_siIs -- about how big is this -- the one that's 6 the crate.
7 reflected in this receipt, this Exhibit 39? 7 Q_sCODid anybody -- did you see any bubble wrap on
8 A_ It was long and narrow. I'd say maybe -- 8 any of the art?
9 maybe 8 feet wide. I could go back and look or call 9 A There was bubble wrap that was used -- I
10 the -- call the Westy's. It's maybe 8 feet wide by 10 = definitely did see bubble wrap. It's often used,
11 maybe 15 feet long, if that. 11. especially for cushioning in between works or between
12 Q. sOAli right. Why was a unit that size 12 the crates -- or between the box.
13 necessary to store art -- to store Wally's art? Did he 13 Q. Were you provided different options for the
14 have that much art or some other reason? 14 costs of shipping from Grosso Art Packers for Wally's
15 A Well, I did the best I could under the 15 art?
16 circumstances. He was obligated to get his own unit 16 A_ Provided -- no, I -- to the best of my
17. and he failed to do that, and every month we spoke, I 17. knowledge, I wasn't provided any -- we discussed the
18 asked him when he was going to get his own unit, as he 18 shipping. They actually came to the gallery, and in
19 told me, but he never followed through. He was always 19 May, when Wally and I first had discussion about him,
20 too busy. Solas a courtesy, a professional courtesy, 20 you know, and Brande being ready for the shipping, and
21 kept the work stored here. It was the smallest unit 21. +they went through everything.
22 that they have at Westy's. I do know that. 22 They're -- they just ship it the way that
23 Q_siIt's a smallest unit they have there? 23 they shipped it, which they're, you know, a very
24 A The smallest unit in -- in the area where I 24 well-known, long-established family business of
25 had my larger unit and where I often did work, because 25 shippers. They ship blue chip art and -- and any art.
Page 78 Page 80
1 like I said, I'd work in other units, but it was the 1 I trusted their professional judgment.
2 smallest unit that I could get. This is prior to 2 Qs So there wasn't any conversations about doing
3 Wally, and as you can see, storage is rather expensive. 3. it as cheaply as possible...
4 Q._ Other than the one piece of art that is the 4 THE REPORTER: Ian, I'm sorry. Can you
5 one painting, Sculpture on Table, that was shipped from 5 repeat that? You got a little garbled.
6 amuseum in the past couple months, the main shipment 6 Q. (By Mr. Hicks) I said, so there wasn't any
7 of Wally's art from New York to Colorado was shipped in 7 discussions between you and Grosso Art Packers about
8 one box, correct? 8 doing it as cheaply as possible or anything of that
9 A_ It was not a box. It is a crate. And it was 9 nature?
10 acustom-built crate. Large. You may have seen it. 10 A It's only -- the conversation we had is that
11 But it's a large crate. Kind of packed like a jigsaw 11. I would have for any client, it would be the most
12 puzzle. They do that to keep it really compact. 12 ~ efficient and effective way to ship the art.
13 Qs And who was responsible for placing the art 13 Qs So is it your understanding that the cheapest
14 _ into that crate? 14 way is also the safest way to protect the art?
15 A The professionals at Grosso Shippers. 15 A The cheapest way? I'm sorry. I'm just
16 Q_sAnd did you place anything in that crate 16 confused. Could you explain? Or clarify, what do you
17 yourself, personally? 17. mean by that?
18 A I physically didn't place anything inside the 18 Q Is the lowest expense way, the cheapest,
19 crate. 19 lowest-cost way to ship it, is that, in your experience
20 Q_sCODid you physically put any art together that 20 asan expert, the safest way to protect the art?
21 was then put into that crate by Grosso Art Packers? 21 MS. GETCHES: Ian, object to the form. Are
22 A Works on paper were protected by archival 22 +you -- is this an art court deposition? Are you
23 vellum, which is the way they were stored prior to the 23 asking -- you just referred to her as an expert?
24 shipping at Grosso. And so the works were delivered in 24 What's going on?
25 the way -- the format that they were -- you know, our 25 MR. HICKS: I'll ask the question.
NANCY LOVING 8/25/2020 20 (77 - 80)
AB Court Reporting & Video

 

 

 

 

 

 

Page 81 Page 83
1 Q. (By Mr. Hicks) Ms. Loving, would you agree 1 Packers? Did I hear you correctly?
2 that the cheaper you try to ship something, the less 2 A_ I said to you that Terry Dowd shipped the
3. safe it's going to be? 3. second piece. The price for shipping was in line with
4 MR. WAGNER: Same objection. Form. 4 the price of shipping with Grosso.
5 Foundation. 5 Q So--
6 MS. GETCHES: Join. 6 A So I'm making a comparison to say that
7 A_ I really can't answer that. I'm nota 7 ‘they're in alignment. One might have a different, you
8 shipper, and I'm sorry, but I don't really have an 8 know -- okay. Here's an example.
9 answer. 9 If I'm shipping a glass sculpture, there is
10 Q. (By Mr. Hicks) So -- 10 mocomparison. We're not comparing apples to apples,
11 A Sorry, but... 11. of how you would pack and ship. But because I'm not an
12 Q__ So you believe there's zero relationship 12 expert shipper, I think you're asking the wrong person.
13. between cost and safety for protecting art when it's |13 Q__ So for the Grosso shipment, there was no
14 shipped. Is that your testimony? 14 discussions about how to do it more cheaply.
15 MR. WAGNER: Objection. Form. Foundation. 15 MS. GETCHES: Object to the form. Asked and
16 MS. GETCHES: Join. 16 answered.
17 A My answer to that would be, I always find -- 17 A The most important thing that was discussed
18 and Grosso is someone that I trust. They have an 18 with Grosso is the safe and efficient delivery of the
19 unprecedented reputation in the serious art world. 19 work. Because that is my job, to make sure the work is
20 They ship blue chip art and I always go to the 20 shipped safely and arrives safely, and that's why I
21 professionals. 21 always trust professionals like Grosso.
22 Q (By Mr. Hicks) Did you request that they 22 Q. (By Mr. Hicks) Have you used that company
23 ship the art in a cheap fashion? 23 before?
24 A_ Absolutely not. 24 A Ihave. And I've used -- I'd have to look up
25 Q. And so whatever they would have said to you |25 to see what they shipped for me, but I believe they
Page 82 Page 84
1 about how much it's going to cost, you would have been 1 shipped either a piece up to Maine or to. . . I was
2 okay with that? 2 referred to them for -- from different art dealers. I
3 MR. WAGNER: Objection. Form. Foundation. 3 can look up and see. I just don't know at this time.
4 MS. GETCHES: Join. 4 QQ. Okay. So your understanding at the time of
5 A So I'll have to take a moment to clarify, if 5 making the Grosso shipment from Grosso Art Packers of
6 Imay. 6 Wally's art that they were a safe and competent art
7 Q. (By Mr. Hicks) Sure. 7 shipper, correct?
8 A _ If you have a Baustoff that's worth 8 A_ They are a safe and competent art shipper,
9 $23 million, you're going to have to buy your 9 and again, they have an incredible reputation for
10 insurance, provide, let's say, a -- probably a single, 10 _— shipping.
11 let's say, I don't Know because I'm not a shipper, but 11 Qs And your knowledge of their capabilities came
12 ‘there is -- I would imagine that if I had a museum or a 12 from your one shipment with them and what you heard
13 gallery that was selling a $23 million painting, I 13. about them? Is that right?
14 would probably hand-deliver it to my client, because 14 MR. WAGNER: Object to the form.
15 __ it's $23 million. 15 MS. GETCHES: Join.
16 So I'm -- that's the only reference that I 16 A_ I rely on art dealers, curators, directors.
17. can tell you that I know where you're going with this. 17. Weall rely on each other for references and referrals
18 I'msorry. I'm just -- I'm not a shipping expert. I 18 like any other professional business, and they were
19 only go to the professionals. I've considered Terry 19 referred to me at some point, and I began using them.
20 Dowd one of the top professionals in the country, and 20 Qs (By Mr. Hicks) And all I'm trying to clarify
21 ‘their prices are very much aligned with Grosso. And 21 here is, when you're testifying about how good they are
22 they work together and have for years. They know each 22 at shipping, what that is based upon. Do you
23 other well. 23 understand what I'm getting at?
24 Q. Wait. You said Terry Dowd is one of the 24 A Absolutely.
25 best -- I thought you were talking about Grosso Art 25 QQ. Okay. And you had your experience, ArtPort,
NANCY LOVING 8/25/2020 21 (81 - 84)
AB Court Reporting & Video

 

 

 

 

 

 

Page 85 Page 87
1 LLC, using that company is restricted to one prior 1 A Correct.
2 shipment. Correct? 2 Q. Okay. So that was for four pieces of art?
3 A No. References -- references in the art 3 That was your estimate?
4 world. 4 A It was.
5 Q Okay. How many times has ArtPort used Grosso | 5 QQ. Okay. Do you have any explanation for why
6 Art Packers? 6 shipping four pieces of art would be more than or close
7 A I'll have to check. I'm not sure at this 7 to the cost of shipping, I don't know, 60-plus pieces
8 time. 8 of art that were sent to Wally?
9 Q Okay. How many do you believe it to be, 9 A Ido.
10 approximately? 10 Q. Okay. What is there -- the explanation for
11 A Excuse me? 11 that?
12 Q__s—Do you have any idea whether it's more than 12 A_ The largest piece in the collection, because
13 five or less than five? 13. shipping costs go by length and width and weight. But,
14 A Well, I've had many conversations with them. 14 again, I'm not a shipper. But the length of the piece,
15 But they were referred to me by people that I respect 15 I believe, was over 96 inches or somewhere around 90
16 that work at museums and institutions and galleries. 16 inches for Sculpture on Table. That was included in
17 Those are the people I trust, because they only use the 17 this estimate, which no matter what, the cost
18 best, because, again, it’s really important that the 18 automatically is much higher, because of just the sheer
19 work is packed safely and arrives safely. 19 size. The length. And the length it would take up in
20 Do you know anything about Grosso? I can 20 the truck, no matter what. Even if you compress it,
21 read to you. They've been around for, I think, three 21 you can't shrink this thing down.
22 generations. That says a lot in this business. 22 So let's just be clear about the works that
23 Q. Ms. Loving, I appreciate -- I know it's a 23 were shipped from the second sale as far as size. We
24 strange way to have a discussion with someone, but I 24 have 82 paintings that were shipped and 12 were works
25 have to ask the questions. Otherwise, we're going to 25 on border canvas, and the balance were works on paper,
Page 86 Page 88
1 be here all day. 1 like thin -- like, paper.
2 A Right, right. 2 And so there was packing material, but I -- I
3 Q_ So who did you talk to, when you received a 3. think what you're not looking at and why this might
4 recommendation from, regarding Grosso Art Packers? 4 look like one is more than the other, even though we're
5 A At this time, I don't recall exactly. 5 only really talking about maybe a couple hundred
6 Q_ Do you know approximately how many people you | 6 dollars, was the size of the piece of art.
7 talked to? 7 And if you may notice, I'm not sure -- I
8 A Idon't. 8 don't think you've see any invoice from Terry Dowd, but
9 Q__sODid you call around and get price quotes from 9 to ship that one piece from New York was almost the
10 other shippers as part of this process of deciding 10 same estimate right here.
11 who's going to ship the art to Wally? 11 QI want to go back to talking about how
12 A No. I didn't. I -- I trust them and I 12 inventory is tracked at ArtPort. There should be a
13 wanted to use them. 13 record, correct, of any Garde art that was sold by
14 Qs And do you recall how much the shipment -- I 14  ArtPort somewhere, right?
15 think I already asked you this -- it's a couple 15 MR. WAGNER: Object to the form.
16 thousand dollars for the shipment from Grosso to Wally? |16 A Okay. Could you repeat the question? There
17 A And I should have looked. I apologize, but I 17. should be an inventory of Garde art?
18 don't know exactly what the total cost was. Several 18 Q. (By Mr. Hicks) Yeah, I'll rephrase it.
19 thousand dollars. 19 ArtPort has records showing all of the Harold
20 Q. Allright. I want -- I'm guess I'm done with 20 Garde art that it sold, correct?
21 ~+this exhibit here. 21 A ArtPort has an inventory of all the work
22 A Yes. 22 sold, correct.
23 Q Just double checking the dates. 23 Q_ And do you recall discussions with Wally
24 Okay. We're back at Exhibit 25. Do you see 24 regarding the journal paintings?
25 where it says, Shipping art New York, Colorado, $2,000? |25 A Yes.
NANCY LOVING 8/25/2020 22 (85 - 88)
AB Court Reporting & Video

 

 

 

 

 

 

Page 89 Page 91
1 QI don't know if they're paintings, but the 1 in 2014 in the Hamptons for an exhibition.
2 items in the journal? 2 Q. When Wally was shown what we're calling the
3 A Yes. We can call them paintings. They 3 journal paintings, how many was he shown?
4 were -- they were individual paintings. 4 A How many?
5 Qs And as I understand it, he viewed that ina 5 Q. Yes.
6 journal and in person and it was bound together, and he 6 A Dozens and dozens.
7 believed there was 16 paintings in there, but when it 7 Q_ Was he shown the journal paintings when they
8 was listed on an inventory to be sent to him by 8 still had that masking tape on it?
9  ArtPort, there was less than 16. Does that sound 9 A Some did and some didn't, as evidenced in the
10 generally accurate? 10 = photographs that you have.
11 MS. GETCHES: Object to the form and 11 Q__sODid you have discussions with him where he
12 foundation. Are you asking her what he believed? 12 complained that the bound journal had been unbound and
13 MR. HICKS: No, what he contended as far as 13. some of the paintings had been removed?
14 = ArtPort intended. 14 A We actually didn't have discussions. I'm
15 MS. GETCHES: Again, if you're asking her 15 sorry, but there was -- a lot of Wally's nature, is
16 what he's contending, then I object to the foundation 16 highly suspicious, a paranoia, that people are trying
17. and form. 17. to do things to him. And quite honestly, I really
18 MR. WAGNER: Join. 18 didn't take it seriously, because it didn't happen, and
19 Q. (By Mr. Hicks) Did he communicate something 19 I, you know, did my best to explain to him that what he
20 like that to you, Ms. Loving, on behalf of ArtPort? 20 thinks he may have seen or what he was, you know, he
21 A In May of 2019, after I asked him to please 21 was saying just was not correct.
22 pay for the crating and the storage, he complained 22 And that all he had to do was look at the
23 about a lot of. . . there was a list of a lot of, you 23 pictures and see the masking tape, and some of the
24 _ know -- like, I don't know, I would call them -- he was 24 masking tape was gone and there was just a residue of
25 claiming a lot of different things. 25 the adhesive from years of that masking tape. I mean,
Page 90 Page 92
1 But that was one of the, you know, things 1 almost 50 years of masking tape being on these, you
2 that he claimed. He claimed I stole this, I did this. 2 know, journal pages. And some were actually a little
3. That was definitely one of them, yes. 3. stuck together.
4 Q How many paintings were in that journal? 4 And it may seem odd to you, but I will only
5 A I think there was only about four. There 5 say that we were in the process of -- of archiving and
6 was -- it was not a -- they're paintings from a journal 6 going through the work with a curator prior to Wally
7 from 1970 and almost 50 years old, that were removed 7 coming into the studio that long weekend that he went
8 froma spiral notebook. There was no spiral. There 8 through every -- all the art and made his selections.
9 was no metal. I believe that's usually what they put 9 That was -- the paintings that were there were taken
10 or, you know, in a spiral notebook. So they had been 10 out by the curator, and we -- Wally was going through
11 removed at some point during Harold's life by Harold. 11. them. I can, you know -- I can only say that I don't
12 And masking tape that had -- was -- looked ancient was 12 know. I can't speak for him, why he, for some reason,
13 applied for the spiral edges. 13 thought that this was a complete journal.
14 So if that's what you're referring to, 14 I actually don't know of any spiral notebooks
15 that -- those paintings were from a journal or from 15 that only have 11 or 12 or 20 pages. I just don't know
16 journals, because Harold has dozens of journals and 16 about that. And I don't know if they did that in the
17. paintings from journals. But if that's what you're 17 '70s or not. 10-page journal? Spiral notebook? But
18 referring to, I can't tell you. Because that paint -- 18 maybe. But there was no spiral.
19 that journal is long gone. 19 Q.sAnd setting apart whether it was bound
20 Q. Where did it go? 20 together as he -- as is being alleged, because it was
21 A I'm not Harold Garde. He's the artist. He 21 bound together with tape or bound together with a
22 has the right to take out anything he wants. And 22 spiral, I'm just focusing on what he saw that was bound
23 often, he did. There were -- I have evidence of many 23 together. Do you understand what I'm getting at?
24 paintings that Harold, way before I even knew him, took 24 A_ There's a very big difference.
25 out and exhibited, and there was one that I exhibited 25 QQ. Okay. So you said a curator --
NANCY LOVING 8/25/2020 23 (89 - 92)
AB Court Reporting & Video

 

 

 

Page 93 Page 95
1 A One spiral. . . and again, if you look at 1 purchased. Like I said, there were dozens and dozens
2 each and every individual photograph that was taken on 2 and dozens in that stack.
3. the night that Wally looked through the work, those 3 Qs So what we've been referring to as the
4  time-stamped photographs that show the work that 4 paintings, the journal paintings, which were -- I'll
5 evening in July, you will see masking tape and some 5 rephrase that.
6 without masking tape. 6 So that stack of paintings, none of them were
7 And you will see that each one, although they 7 bound together by spiral notebook, coil, by tape, or by
8 may have been on a stack on top of each other, because 8 staple, or by any other means? Is that your testimony?
9 they were in a pile, they were not bound by any leather 9 A__ I'm saying to you that each individual
10 binding or any spiral or anything else. 10 painting, to the best of my knowledge -- we can go back
11 Q. Well, what -- 11. and look at the photographs, which pretty much, you
12 A Wally referred to these paintings as loose 12 know, describe or to demonstrate what was on there --
13 in several emails because he saw them loose. 13 there were some with tape and some without tape. Some
14 Q. Why is it referred to as a journal if it's 14 with the tape with the spiral. For whatever reason, I
15 just a stack of paintings? 15 don't know why Harold would do that, okay. But he
16 A So when an artist, many artists, travel or 16 taped down the spiral edge of -- randomly, as far as
17. ‘they're sitting at a desk, instead of standing at a 17. ‘I'm concerned, because I don't know his methodology,
18 wall, or their easel, they sketch and they paint. They 18 but some paintings have them and some paintings didn't.
19 formulate ideas. And Harold's journals, some are 19 I would guess that as they were sitting
20 poetry. Some are his life story. Some are thoughts. 20 together in a flat file that the adhesion may have
21 Some are sketches. Some are paintings. I can't answer 21 stuck some of them together, but I don't -- yeah.
22 ~~ for Harold. 22 MS. GETCHES: Nancy. Nancy. He's not asking
23 But that's why an artist might have journals, 23 you to guess. He's just asking you whether --
24 because he's made smaller renderings or just paintings 24 THE WITNESS: Okay. I'm not to guess.
25 as he's sitting or traveling. I -- you know, that's 25 Q. (By Mr. Hicks) Yes, don't guess. Thank you.
Page 94 Page 96
1. why they're journals. Was that the question? 1 All I'm trying to get at, quite simply, if there's a
2 Qs Yeah, so it's called a journal, or it can 2 pile of journal paintings, are they all separated
3 referred to as a journal, because it came out in the 3 loosely? Like if you take printer -- sorry, paper out
4 journal -- 4 of your printer it's not stapled together, otherwise,
5 A Exactly. And it's often -- often -- or 5 it wouldn't print, right? I mean, was he shown them
6 almost always referred to, It came from a journal. It 6 like that, or were there some stuck together, like,
7 would be called a journal painting. 7 three, you know, different -- you know, stacks of paper
8 Q. So asI understand your testimony, 8 that were bound together in some way and some were
9 Mr. Charnoff is not -- I'm sorry, Wally was not sold -- 9 loose-leaf. I mean, they're either loose-leaf or stuck
10s strike that. I'll rephrase. 10 together or a combination. Those are the only three
11 ArtPort never showed Wally a collection of 11. options, I think. So what did you see, I guess, is
12 journal paintings that were held together by tape as a 12 what I'm trying to figure out.
13 single journal. Is that what you're saying? 13 A There was a combination. There was some
14 A Ian, forgive me, but that was a really long 14 _ loose, some stuff -- there was a combination. Some
15 question. I'm not exactly sure you're -- what you're 15 larger, some smaller.
16 asking me. Could you rephrase? 16 Qs Okay. So were any of those paintings later
17 Q. Was -- did ArtPort ever show Wally a unitary 17 for sale online? After he saw them and selected --
18 collection of paintings that it represented were a 18 A They may have been. They may have been. Out
19 journal, meaning, they were together, bound together? |19 of any of the journal paintings? You're talking about
20 A Again, Wally was shown journal paintings that 20 all the journal paintings that I have in the collection
21 ~~ ~were individual paintings from a historical journal at 21 of Harold Garde?
22 some point in Harold's career that happened to be on -- 22 Q Well, let's start with any.
23 ina -- and I was just going to say, in a stack where 23 A I'm sorry?
24 we had been dividing works, okay, by genre. Those 24 Qs Yes, were any of those paintings, that he was
25 were -- and there were more than the 11 that he 25 shown that day, any journal paintings he was shown that

 

 

 

NANCY LOVING 8/25/2020

24 (93 - 96)
AB Court Reporting & Video

 

 

 

Page 97 Page 99
1 day, after he made his selections and paid for them, 1 selections, correct?
2 were they later -- any of those paintings later sold 2 A_ That was a long time ago, and over the course
3. online? 3 of avery, you know, a lot of art we went through,
4 A I'm not sure about dates, whether it was 4 literally, thousands of paintings. I could make
5 before or after or during. We were actively working 5 guesses, but I don't think I'm here to do that.
6 _with Artsy at the time. So I would imagine that we had 6 Qs So is your answer no, that there's not a way
7 avariety of work online. There might be some online. 7 to determine from ArtPort's business records what
8 There might not. I -- I -- I don't know. Like I said, 8 journal paintings were shown to Mr. Charnoff so he
9 we had an intern working on that project. But I -- 9 could make his selections?
10 there might be. 10 A No. No. There would be no way to
11 Qs sWhat's that intern's name? 11. definitively answer that question because, let's
12 A_ I've had many. Akila Johnson. 12 remember, there are journal paintings that reside in
13 Q. Well, anybody who worked with stuff that -- 13 Maine in Harold's studio. His journal paintings that
14 that my client bought or saw is probably -- needs to be |14 = are in Florida, in his studio. So I couldn't
15 disclosed, so I'll just make a note of that. 15 definitively tell you exactly what he saw. But I --
16 A_ No, again -- we're not physically working 16 again, I don't think you're wanting me to guess.
17. with art. We were talking about photographs. And this 17 Qs My understanding is that Mr. Charnoff made
18 could have been uploaded years before. Again, the 18 his selections as to what journal paintings he was
19 database was in place when I started working with 19 going to buy by looking at them in person at the
20 Harold, the beginning of it. 20 storage unit, correct?
21 So there's a difference between using a 21 A_ No, he -- actually, he did look at them in
22 photograph and working with the art. So just -- just 22 person. He looked at them in a large office that --
23 tobeclear. But like I said, a lot of those things 23 where the stacks were on the table. We looked at them
24 were most likely, you know, added, as far as shows or 24 in my home office. Those. Those were.
25 collections or exhibitions. 25 Q_ Okay. So he looked at the journal paintings
Page 98 Page 100
1 If you could show me what you're referring 1 to buy at your home office. Then it wouldn't matter
2 to, I could probably answer the question more 2 what's in Maine or what's in Florida, right? That's
3. specifically, because I'm afraid the vagueness of your 3. not the --
4 question is misleading to me. 4 A No, actually it would matter. Sorry, didn't
5 Q_sCODid ArtPort advertise any of the journal 5 mean to interrupt. We move art around for shows and
6 paintings that were shown to Wally on Artsy at any 6 for -- and presentation. So art gets moved all the
7 time? 7 time. Shipping is a very large expense in this
8 A Idon't know. Again, we're talking dozens 8 business. I -- I've shipped literally hundreds of
9 and dozens and dozens of painting. I really don't 9 paintings. The museum's chose dozens of paintings to
10 know. It would be hard for me to give you a factual 10 work on paper. They get shipped back. They don't
11 answer unless you're very specific. 11 always come back here. They might come back to Maine.
12 Q_ Well, I wasn't there, and you were, so I 12 I just had an online sale and works on paper,
13. don't know what you showed him. So that's why -- 13. and I shipped everything to Florida, probably 75 works.
14 A Well, you're referring to something. So 14. And sorry, but I -- I can't definitively answer that,
15 maybe you should show me. 15 but if you could show me something, that would be very
16 Q. Ms. Loving, do you know what journal -- is 16 helpful and I might be able to answer that for you.
17 ‘there -- let me ask it like this. 17 Q_ Well, I'm just trying to confirm whether or
18 Is there a record somewhere that ArtPort has 18 not ArtPort knows what Mr. Charnoff looked at that day
19 as to what journals paintings were shown to 19 in your home office.
20 Mr. Charnoff so that he could make his selections? 20 A Well, I'm -- I don't understand what -- he
21 A Ihave a database of all the work and the 21 looked at over a thousand paintings. Do you -- I'm
22 journal paintings. Indeed. 22 sorry. Do you want to know what he bought or what he
23 Qs So there would be a way in looking at 23 looked at? What's the relevance? I don't understand.
24  ArtPort's records for you to determine what was shown |24 _ Sorry. He looked at thousands of paintings.
25 to Mr. Charnoff on that day so he could make his 25 Q_sAnd so ArtPort is unable to determine what

 

 

 

NANCY LOVING 8/25/2020

25 (97 - 100)
AB Court Reporting & Video

 

 

 

 

 

 

Page 101 Page 103
1 was in that home office that day for Walter to look at. 1 emails?
2 A_ I could, again, I think you're not asking me 2 (Off the record.)
3. to guess. I could guess, because I have thousands of 3 MR. HICKS: I don't know what it is. Some
4 paintings that were out, not because of Wally coming to 4 kind of technical thing. Because nothing's changed
5 the studio and falling in love with this work. It was 5 here. Can you hear me now?
6 out for an exhibition that I had a curator from LACMA 6 THE REPORTER: Yes, thank you.
7 in California visiting for months and months to -- who 7 Q. (By Mr. Hicks) So Loving 149 through Loving
8 was going through the work. So that's why the work was 8 152. It looks like it's a chain of emails between you
9 out. And for me to definitively tell you every 9 and Wally, right?
10 thousands of pieces of work on paper, I wouldn't even 10 A Looks like, right.
11 try to do that. 11 Q. Okay. So you can see on Loving 151 and
12 Q. Well, it -- 12 Loving 150, do you see the hand right here?
13 A Ican't... 13 A Ido. Yes.
14 Q. Okay. So I'm not asking to you guess, and -- 14 Q_ What where it says, Hello Wally, about
15 A Right. 15 halfway down the page. Above that, it says, on
16 Q_-- these are why I'm trying to make it a 16 June 14th, 2019, at 10:03 a.m.,
17 -yes-or-no question. 17. NancyLovingArtSuiteNewYork@gmail.com wrote -- so it
18 A Okay. 18 looks like from that line below -- that's an email,
19 Q. Yes or no, ArtPort can determine from its 19 right, from you to him?
20 business records what art Wally looked at in your home 20 A Looks like, right.
21 ~~ office that day to make his selections. Yes or no? 21 Q. Okay. And then below that, he wrote you an
22 A I'msorry. I need you to ask me that 22 email on June 14th, 2019, at 10:10 a.m.
23 question again, please. I really want to listen to 23 A Right.
24 what you're asking me. 24 Q_ Do you see that?
25 Q Yes or no. ArtPort can determine from its 25 A Ido, yeah.
Page 102 Page 104
1 business records what art was shown to Wally that day | 1 Qs Okay. Then it looks like -- all right. I
2 in your home office. 2 actually think this is an email from you but for some
3 A Because Wally looked at thousands of 3. reason, it's not coming from you exactly the same. Do
4 paintings over the course of three days in my home 4 you recall -- see paragraph 3, where it says, There
5 office, it would be a guess for me to tell you what he 5 were -- this is by the hand on page 21151.
6 looked at and what he didn't, since I'm not him. 6 There were more journal paintings, and many
7 Qs So the answer is no. Correct? 7 of them were bound. The journal entries had crude
8 A The answer is no. 8 40-year-old tape binding, only some of them. That was
9 Q. Was there a tape that was removed from a set 9 removed when we went through them.
10 of the journal paintings that he looked at? 10 Do you know what that's about?
11 A Ian, you could be more specific? What are 11 A Can you scroll back up?
12 you talking about? What time frame? Maybe Harold 12 Qs Yeah.
13. removed tape in 1980 or 1975. I think you need to be 13 A Okay. Now scroll down, please.
14 specific. If you're asking me if I removed tape? 14 I need to see the top, please. I'm sorry.
15 Q. Yes. 15 Could you go back up -- okay. Country. . . start where
16 A When? 16 it says, I've been out of the country.
17 Q. Well, hold on one second here. I'll show 17 So this is Wally's email to me, right? I'm
18 you. 18 sorry. I need to ask you because this is -- I don't
19 A Sure. 19 see any email signature. I don't see a date. So
20 Q_I'm going to share a screen with you. 20 you'll have to tell me what this is. I -- I don't know
21 A Okay. 21 who wrote this.
22 Q__sCDo you see this document in front of you? 22 Q_siI've actually got a better copy of this
23 It's Exhibit 40. 23 about, because at the bottom it says -- it looks like
24 A Ido. 24 _ it's from the top, but at the bottom it says, Nancy,
25 Qs Okay. So it looks like a it's chain of 25 so-- I'll find at the next break, I'll find a better
NANCY LOVING 8/25/2020 26 (101 - 104)
AB Court Reporting & Video

 

 

 

 

 

 

Page 105 Page 107
1 copy that we've got. 1 Q_ Okay. All right. So this is a Counterclaim
2 All right. Do you recall any arguments or 2 filed on behalf of ArtPort, LLC, by your attorney.
3. discussions about the missing journal paintings? 3 Okay. So it looks like in paragraph 15, it says that,
4 Allegedly missing journal paintings? 4 Mr. Charnoff agreed to pay for storage, insurance, and
5 A Once I asked Wally for money to -- that he 5 crating of the art he purchased. Right?
6 had -- was obligated to pay, that he had agreed to pay, 6 A Correct.
7 ‘there was a lot of delusional, vicious remarks by 7 Qs And then in paragraph 17, it says, Upon
8 Wally, and it was actually really hard to keep track of 8 information and belief, Mr. Charnoff no longer desires
9 it. He actually believed that he didn't buy certain 9 to purchase the art. Right? Is that what it says?
10 paintings and that other paintings were wrong or -- it 10 A That's what it says.
11 wasn't enough, and I made every attempt to help him 11 Q Okay. And it says, To date, Mr. Charnoff has
12 out, to -- I'd be happy to look for that. Show me what 12 not paid for defendants’ storage, insurance, or crating
13 you're thinking. I did the best that I could to try to 13 of the art. Correct?
14 figure out what was causing this delusional response 14 A I'msorry. Okay. Correct.
15 with this, and he could never provide me an 15 Qs And then in the actual First claim for relief
16 explanation, a photograph, or anything. 16 breach of contract, under paragraph 3, it says,
17 And you can see, witness through the emails 17. Mr. Charnoff agreed to pay for storage, insurance, and
18 and the documentation and the texts, that I acted in 18 «crating.
19 such good faith to try to amend any issue or problem he 19 A Correct.
20 was having, but it was -- he was in a paranoid, you 20 Q Okay. So would you agree that the
21 know, state of mind, I believe. That's all I can 21 counterclaim is based upon the costs for storage,
22 describe it. 22 insurance, and crating?
23 I'm sorry. I do recall that, but there was a 23 A No.
24 lot of accusations, all of them unfounded and baseless. 24 Q. Okay. What is it -- what is it based upon?
25 Q_ Share a screen again? 25 A_ A breach of contract and the damages.
Page 106 Page 108
1 A Sure. 1 Storage, insurance, and crating. And although I'm not
2 Qs This is the Answer and Counterclaim filed on | 2 an attorney, based on what we're looking at here,
3 behalf of ArtPort, LLC. Do you agree with that? 3. probably more specific was the damages from --
4 A Yes. 4 Q So--
5 Q_sSo we'll go down the Counterclaim. 5 A_ -- from a frivolous and baseless lawsuit.
6 MR. WAGNER: Ian, this is Tom. I'm not 6 Q_ You think the lawsuit is frivolous and
7 seeing what you're sharing. Could you. .. on the 7 baseless?
8 share? 8 A Ido.
9 MS. GETCHES: I'm not seeing it. 9 Q Is that -- it's a breach of contract claim,
10 MR. HICKS: Give me a second. 10 Ms. Loving. If maybe there was something else that you
11 MR. WAGNER: There we go. 11 wanted to add. I'm just talking about --
12 MR. HICKS: All right. Here we go. Sorry. 12 A Okay. So I'm sorry. What was your question?
13 Q. (By Mr. Hicks) Okay. So the -- this is 13 Q_ What is -- what contractual obligations that
14. the -- let me scroll up. Do you see where it says 14 are identified in this document in front of you, the
15  Counterclaims? Ms. Loving? 15 counterclaim filed on behalf of ArtPort, LLC, did Wally
16 A ILonly see Exhibit 35 in a list of all the 16 breach?
17 exhibits, 9 through 40. 17 A Failed to pay for storage. Failed to pay for
18 Q. Okay. Hold on. Let me just double-check. 18 insurance as he agreed. I did cover the insurance.
19 A Okay. 19 And he failed to pay for the crating. He failed to
20 Q. Allright. We're seeing different things on 20 accept delivery and possession of the artwork. So
21 the same -- on the screen. Hold on. 21. any -- are you -- we're just talking about my
22 A Okay. 22 counterclaims here. So that's all -- that's all
23 Q Okay, now do you see where it says, 23 that -- like I said, I'm not an attorney, and it's to
24 Counterclaims in the middle of the page? 24 the best of my knowledge.
25 A Ido. 25 Q. Okay. And I'm just trying to confirm.
NANCY LOVING 8/25/2020 27 (105 - 108)
AB Court Reporting & Video

 

 

 

 

 

 

Page 109 Page 111
1 My plain language reading of that is -- 1 fine. On May 2nd was our first discussion, and by, I
2 A Right. 2 think, May 8th, he was threatening lawsuit and to tell
3 Q__-- it's based upon accepting -- refusing to 3 Harold that I was a crook.
4 accept delivery or possession of the artwork as alleged 4 And so within about a week, which it takes
5 on paragraph 4, and under paragraph 5, he has not paid 5 weeks to set up shipping, as you know now from what
6 for storage, insurance, or crating from -- of the art 6 you've seen at Terry Dowd. I called Grosso shippers as
7 from the time period he purchased art and during his 7 soon as Wally and I began negotiating, to set up a time
8 remodel. Is that your understanding of the 8 for them to come and begin the process.
9 counterclaim? 9 So the art was never withheld. It wasn't
10 A Part of the counterclaim. The contractual 10 going to be withheld for shipping, in hopes that Wally
11. part, what he had obliged and agreed to -- to do. 11 and I could come to some form of agreement.
12 Q. Okay. Is there anything that's not listed in 12 Q. (By Mr. Hicks) So ArtPort never said, Wally,
13. this document in front of you, this counterclaim, that 13. wecould ship your art, but we're not going to do it
14  ArtPort believes is part of its counterclaim? 14 unless you pay this money. Nothing like that ever
15 A Ihad mentioned before, and the accounting 15 happened?
16 for the -- the misaccounting, but it's, you know, not a 16 A You know, I need to take a break right now.
17. counterclaim. And so that would be the only thing that 17. +I'msorry. It's 4:30 here, and I just need a little
18 I've discussed previously, was the -- the accounting on 18 fresh water. Can I try to answer your question before
19 the trade-in of that artwork. 19 we break, and then just take 10 minutes? So what was
20 Q. Okay. And do you see in this counterclaim 20 your question again?
21 where that misaccounting, as you've alleged, is 21 Q__sCODid ArtPort ever refuse to ship the art
22 included or listed? 22 unless Wally paid a certain amounts?
23 A Ido not see that. 23 MS. GETCHES: Object to the form.
24 Q_sAnd was that misaccounting offered by you as 24 Q. (By Mr. Hicks) Let me -- let me ask it a
25  areason why the art could not be shipped to him until 25 different way.
Page 110 Page 112
1 he paid for it? 1 Did ArtPort ever tell Wally it would not ship
2 A No, I shipped the art. The art was not 2 the art unless he paid for the approximately $5,000 of
3 withheld. So I did ship the art. So -- no. ButI -- 3. the misaccounting?
4 as we spoke earlier, I did need him to purchase the 4 A I don't know. And I don't recall.
5 crating, as he agreed, so we could put the art ina 5 MR. HICKS: Okay. Let's take a break. How
6 crate to ship it safely. 6 much -- do you want five, ten minutes?
7 Qs So the art was not withheld to obtain payment 7 THE WITNESS: If we could take ten, that
8 from the misaccounting in the approximate amount of | 8 would be great. I need to get some eyedrops. Staring
9 $5,000? 9 atthe screen. Thank you.
10 A Not on its own merit. 10 MR. HICKS: Thanks.
11 Qs Can you clarify what you mean by that, 11 THE VIDEOGRAPHER: We're going off the
12 please? 12 record. The time is 2:24 p.m.
13 A The art -- okay. Rephrase your question for 13 (Recess. )
14 ‘me, please, Ian. 14 (Off the video record.)
15 Q. Was the art withheld for any reason? 15 THE REPORTER: Ian, did you want this
16 Meaning, and I say "withheld." Was the art -- I'll 16 transcribed, and if so, is electronic okay?
17 rephrase. Let me strike that. This is the question. 17 MR. HICKS: Yes. Electronic and condensed.
18 Did ArtPort communicate to Wally reasons why |18 THE REPORTER: And Liza and or Tom, did you
19 it would not ship the art to him? 19 want a copy of the transcript?
20 MS. GETCHES: Object to the form. 20 MS. GETCHES: Yes, please.
21 A_ So the art was not withheld from shipping. 21 MR. WAGNER: Not at the moment, thanks.
22 We were negotiating, definitely, different -- 22 THE REPORTER: Understood. And Liza,
23 different -- we had different opinions to what was 23 electronic okay?
24 owed. And it seemed to me that on April 17th, we'd 24 MS. GETCHES: Yes, that's fine, thank you.
25 never had any conversation other than friendly and 25 THE REPORTER: Thank you.
NANCY LOVING 8/25/2020 28 (109 - 112)
AB Court Reporting & Video

 

 

 

Page 113 Page 115
1 (On the video record.) 1 Are we, Ian -- did you hear that?
2 THE VIDEOGRAPHER: We're back on the record. 2 Q. Yeah, Ido. It looks like Tom is muted,
3. The time is 2:36 p.m. 3 so...
4 Q (By Mr. Hicks) Ms. Loving, are you ready to 4 A Okay. SoI'm sorry. I couldn't hear you a
5 proceed? 5 bit. What was that?
6 A Oh, yes. I'm sorry. I'm here. 6 Q_ What system does ArtPort use to keep track of
7 MR. HICKS: Okay. Actually, let's go off the 7 its inventory? Like, paintings that it received, sold,
8 record. I have a technical issue. It's cutting in and 8 things of that nature?
9 out. I need to reset my Internet. So if we can just 9 A Oh. Again, we have monthly reporting that --
10 take five minutes off the record, please. 10 all of that is tracked. We have different
11 THE VIDEOGRAPHER: We're going off the 11 agreements -- not agreements, I'm sorry. Reports. So,
12 record. The time is 2:37 p.m. 12 for instance, we have a gift report, and that's where
13 (Recess. ) 13. they're logged in, and they're logged out by, you know,
14 THE VIDEOGRAPHER: We're back on the record. 14 loans, sales, moneys, and -- I think there's probably
15 The time is 2:46 p.m. 15 maybe five or six that pretty much account for
16 Q. (By Mr. Hicks) Okay. Actually, wrong one. 16 everything. It's done through -- again, through
17 Hold on. 17. Acrobat and Adobe. And Excel.
18 Okay. This is Exhibit 5. The title, at 18 Q_sHas that -- or have those systems been the
19 least the file name, it says, ArtSuite New York, and 19 same systems used for those same purposes throughout
20 «it's an invoice, second request. Do you see the date, |20 ArtPort's existence?
21 June -- sorry, 21 June, 2019. Do you see that, 21 A No.
22 Ms. Loving, in front of you? 22 Q. sAIll right. So has it -- it sounds like it's
23 A Ido. 23 changed over time, correct?
24 Qs And who is this to? 24 A It's evolved as the business has changed.
25 A Walter Charnoff. 25 Q_sIs ArtPort required to provide reports to
Page 114 Page 116
1 Q. Okay. And this has an invoice number of 1 Studio 41 regarding the sales of any Harold Garde art?
2 19-46606. Is that right? 2 A Yes.
3 A_ That's what it says, yes. 3 Qs And how frequently is -- is ArtPort required
4 Q. Okay. What system generates this invoice? 4 to do that?
5 A It's on -- it's a program that I have on 5 A Monthly.
6 Adobe. 6 Q. Okay. And has ArtPort performed that
7 Q. Okay. Well, tell me how that works. Does it 7 function in compliance with its obligations to
8 pull information from other sources, or is it like an 8 Studio 41?
9 accounting system like QuickBooks, or something totally 9 A_ To the best of my abilities. Except for the
10. = different than that? 10 month of March, April, during COVID-19, when we were
11 A Yes, something totally different. It's... 11. directly affected and the business was shuttered by
12 Q_ What systems does ArtPort have to keep track 12 law.
13. of its records? So financial and business records and 13 Q__‘Did Harold Garde -- strike that.
14 inventory and communications. 14 Were -- was any money provided to either
15 A  Weuse a program called ArtBase for all of 15 Studio 41 or Harold Garde from either of Wally's two
16 the archiving. I use logs, monthly recording, and -- 16 purchases?
17 every month, and we use logs which are on Adobe. And 17 A On the first purchase, which we've seen
18  onthat format. And we use Excel for -- and I have an 18 several times during this deposition yesterday and
19 accountant who used to use QuickBooks. I have an 19 today, the invoice, and Harold was paid on the first
20 accountant now that does all of our monthly accounting. 20 sale. And not on the second sale.
21 We're still a small business, but -- I do as 21 Qs And how -- why is it that Harold -- or sorry.
22 much asI can. 22 Why was it that no money was received by
23 Q Does ArtPort keep track of the art that is in 23 Studio 41 for Harold Garde on the second sale?
24 its inventory? 24 A_ So as we discussed previously, we have had
25 A I think we're hearing someone else, right? 25 two agreements, portfolio management agreements. The

 

 

 

NANCY LOVING 8/25/2020

29 (113 - 116)
AB Court Reporting & Video

 

 

 

 

 

 

Page 117 Page 119
1 first one, which was effective January 1st, 2014, was a 1 shipping, transportation, marketing, until I --
2 much more liberal policy and it didn't have a lot of 2 recoupment event. Or a -- recoupment of expenses that
3 focus on sales. It had more focus on probably the 3. we've already spent.
4 promotion of Garde. 4 So to date, Harold owes me some $358,000.
5 The second agreement, which was effective -- 5 Qs sCWhat is that $358,000 for? Is it for other
6  effectuated on February of 2019, has much more defined 6 sales of art that you have recoupable expenses or
7 policies or procedures around recoupable and reversible 7 otherwise? Just explain --
8 expenses. And so our policy became that all expenses, 8 A Yeah, I won't get too detailed. Over the
9 once the art was completely shipped and had been 9 course of seven years that I've been working with
10 received and we could tabulate, again, shipping, 10 Studio 41 and Harold Garde, we have covered expenses
11 marketing, any of those fees that we would attribute to 11. that due to the lack of funds by the artist that would
12 asale, that would be deducted from the top. And then 12 be normally attributed to him.
13 Harold would receive his portion. 13 Q. What are --
14 Q. Okay. So how does that explain why -- 14 A And be covered as costs.
15 A Well -- sorry. 15 Q. What are the primary --
16 Q_ -- why neither Harold -- why neither Harold 16 A Yeah, I'm in --
17. nor Studio 41 received any money from Wally's second 17 MS. GETCHES: Hold on. Nancy?
18 purchase? 18 THE WITNESS: Yes.
19 A Because we hadn't shipped the work yet, and 19 MS. GETCHES: Nancy, hold on.
20 we didn't have any shipping costs or transportation. 20 This is beyond the scope of the 30(b)(6)
21 Q. Okay. So to date, to clarify, neither Harold 21 notice. If you can point to me to a number on your
22 Garde nor Studio 41 have received any money from 22  30(b)(6) notice that you think that it fits into, I
23 plaintiffs -- I'm sorry, from Wally's second purchase; 23 will let her answer the question.
24 is that correct? 24 Q. (By Mr. Hicks) So paragraph 15 says, AP,
25 A_ To date. 25 agency agreement, or any other written agreement with
Page 118 Page 120
1 Qs And the only hang-up or hold-up with that is 1 Studio 41, LLC or Harold Garde including the content,
2 the art hasn't -- well, strike that. 2 negotiation, performance, or breach under this
3 The art has been shipped for the second 3 agreement.
4 purchase, correct? 4 MS. GETCHES: Okay.
5 A Correct. 5 THE WITNESS: So, Ian, can you rephrase the
6 Q_ So why hasn't the art -- I'm sorry. Why 6 question, please?
7 hasn't any of the money from the second purchase been 7 Q. (By Mr. Hicks) Yeah, just -- and again, I
8 provided to Studio 41 or Harold Garde? 8 don't want to get too far into the weeds. I'm just
9 A Well, we entered litigation before the 9 ‘trying to figure out what are the largest categories of
10 shipping, and so once we define how this is going to 10  recoupable expenses that constitute that $358,000 that
11 __ play out, then we will rectify anything that's owed to 11 has been incurred by ArtPort.
12 Mr. Garde. 12 A Okay. Real quick. Things like, but not
13 Q_ So is that money being held somewhere? Is 13 limited to, thousands of dollars spent in professional
14 _ ‘it -- what I mean, has it been spent yet or is being 14 photography, thousands of dollars spent in building
15 held pending the outcome of this litigation? 15 websites and, you know, thousands of dollars spent in
16 A It's being held. 16 framing, which as we all know is very expensive.
17 Q.sAL of it? 17 Museum shows which, by my contract, we're not obligated
18 A Ireally -- I can't answer that right now. 18 to really have a direct expenses.
19 It would be available when we're prepared to pay Harold 19 And we, you know, paid for things just as
20 his commission. 20 small as having his home cleaned in Belfast, Maine --
21 Qs And what is his commission percentage? 21 he's 90 years old -- before we had an artist's lunch, a
22 A 30 percent. 22 brunch, an open house, where we exhibited art to large
23 Q 30 percent after costs? 23 __ things like what I've already mentioned.
24 A_ So it's the structure, actually. It's 30 24 Q How much of Wally's purchase of $186,000 or
25 percent after normally attributable expenses, framing, 25 thereabouts, made its way to ISP Holdings, Inc.?
NANCY LOVING 8/25/2020 30 (117 - 120)
AB Court Reporting & Video

 

 

 

 

 

 

Page 121 Page 123
1 A None. 1 A No, I believe it was around 5,000.
2 MR. WAGNER: I'm going to object to the form. 2 Qs Okay. And it looks like the next page, final
3 A Directly attributed to that sale? None. 3. invoice, 19-46607, it says, Past due balance, $5,000,
4 Q. (By Mr. Hicks) Well, how can you -- let me 4 correct?
5 ask you this. 5 A Again, this is for settlement purposes. I
6 A Okay. 6 thought that Wally would acquiesce and at least do what
7 Q_ Was ISP Holdings, Inc., paid some money by 7 he had promised to do, and it was for settlement
8 ArtPort under their investment agreement between those 8 purposes and he never agreed and never paid us a dime.
9 «two entities? 9 I don't see how this has any bearing.
10 A Acheck for $10,000 was kind of a good 10 QQ So -- okay. So do you know why it says, the
11 faith -- to show a good faith that we had made some 11 word "settlement" on storage settlement on the first
12 progress and we wrote them, I say, again, ArtPort as 12 page?
13. "we" wrote a check for $10,000 to Martin and Aly 13 A Again, we were -- we were desperately trying
14 St. Pierre. Or ISP Holdings. 14 to get Wally to compromise, and which he refused to do.
15 Q_ And do you know approximately when that was 15 He had taken a hostile position, a threatening and
16 paid? 16 bullying position. And I tried my best as identified
17 A I'mtrying to think. Fall of 2016, I 17. in almost every email or text that I wrote him, up
18 believe. 18 until the point where he filed a lawsuit. And I tried
19 Qs And Wally's first purchase was in July of 19 to offer him, you know, opportunity to settle.
20 2016, correct? 20 He did the same. This went back and forth.
21 A July. 21 You know, he obviously didn't honor the promise, but
22 Q. Okay. And did he wire money to the same 22 let's just remember, that we were both trying to put
23 account that was used to make that $10,000 payment to 23 some conditions to get us to agree and come toa
24 ISP Holdings, Inc.? 24 compromise, and it never happened.
25 A I believe that is an entity that Wally is a 25 So I don't -- you know, think that this has
Page 122 Page 124
1 member of. Wired the funds to ArtPort. And yes, 1 any real, you know, merit.
2 naturally, if I'm writing ISP via check, it would come 2 Q. Are you -- okay. So you say this doesn't
3 from the same account. Everything came from one 3 have real merit. Are you meaning --
4 account, and it has for seven years. 4 A Well, it had merit when we were doing it
5 Qs Okay. All right. So looking at this 5 because we thought that he might agree, knowing that he
6 Exhibit 5 in front of you, I'll just scroll through it. 6 owed us a lot more than that. That this was just a
7 What does this reflect? Is this -- there's a 7 ~~ settlement. It was just an offer. It was for
8 bunch of pictures. It looks like -- I'll just go down 8 settlement purposes only. So I -- that's all I can
9 tothe bottom, but... 9 say. I don't --
10 So looks like there's two invoices and then 10 Q_ The reason I'm asking you about the
11 some pictures; is that correct? 11 difference between these two invoices, the one -- I can
12 A_ Those invoices to -- I see that, right. 12 see how the first one might reflect that type of
13 You'll have to slow down because I can't see -- oh, 13. negotiation, because it says "settlement" on it, and it
14 uh-huh. Yes. Yes. Uh-huh. 14 deals with costs that were incurred after the art was
15 Q. What is this $1500 seeking payment of? 15 original, paid for as storage.
16 A Ian, to the best of my knowledge, these were 16 A_ Right.
17 kind of for settlement purposes only, and I don't think 17 Q_ The second one says "final invoice," and it
18 that Wally ever compromised and would agree to 18 doesn't use the word "settlement" and it talks about
19 anything. So they're kind of meaningless. 19  Charnoff art purchase, which is money that he would
20 Q. Okay. So -- well, the storage settlement is 20 have owed regardless, you know, or allegedly would have
21 $1500, right? 21 owed regardless --
22 A Which he refused to pay. 22 A Right.
23 Qs Okay. And is that about how much in storage 23 Q_ -- of anything. So are they both for
24 expenses ArtPort incurred in storing Wally's art? 24 settlement purposes or only the first one?
25 Approximately? It doesn't have to be exact. 25 A_ So to the best of my knowledge, this was
NANCY LOVING 8/25/2020 31 (121 - 124)
AB Court Reporting & Video

 

 

 

Page 125 Page 127
1. written, this invoice, to collect on an accounting 1 answers the --
2 mistake that Wally made himself, and even acknowledged 2 A Correct.
3. in an email that he may have made a mistake. And I 3 Q_-- conversations that Wally had with you on
4 verbally told him that when we settle out, when you -- 4 behalf of ArtPort about, quote, you know, settling up
5 when we ship the art, because he never took the 5 atthe end, did those occur verbally or in writing at
6 storage, he never did what he promised, and I was 6 some time?
7 paying for it. 7 A Wally's not much for putting anything in an
8 He acknowledged it many times over the course 8 email or text. So verbally, we talked about it. At
9 of two years, that we would settle everything before 9 different times over the course of, you know, several
10 the art was shipped. And when I did the accounting, I 10 +~years.
11  sawthe mistake. I alerted him to it, and he refused 11 Q_sSco this -- this $5,000 is based upon the
12 to pay. This is a invoice that I presented to him that 12 accounting error for a trade-in of art, essentially.
13. represented that difference for the trade of a -- of a 13 A Right.
14 work of art. 14 Q_ Okay. If you look at the counterclaim, the
15 Q Is that for the trade of, is it, Two Vessels? 15 counterclaim we looked at earlier filed on behalf of
16 A It was. 16 ArtPort does not specifically identify that.
17 Q. Okay. And at the time that that was traded 17 A It does not.
18 or agreed to be traded, were you aware of what he -- 18 Q. Okay. All right. Let me go to some text
19 the value he had assigned to that trade? 19 messages here.
20 A No, he didn't assign a value. It was -- it 20 A Okay.
21 ~was, if I believe, it was an accounting area, because 21 Q_ Sodo you see the phone number -- these were
22 the piece was -- 20,000 -- it's 25,000 when we began, 22 produced by Wally. There's a couple of different sets
23 when he first looked. We gave him a discount of 23 of text messages from different phones, I will
24 20,000. 24 represent to you.
25 He had asked me for a bigger discount, of 20 25 A_ Right.
Page 126 Page 128
1 percent. So the piece went down to, I think, 16,000. 1 Q_ The From, if you look at the top line. First
2 But he didn't account for that percentage that I took 2 of all, do you see the exhibit in front of you?
3. off to bring the sale to whatever it was, 45-some 3 A Ido. Thank you.
4 thousand. And then he accidentally added another 4 Q. Okay. And is the first ID number is 19295
5 thousand and made it 21,000, okay. So he traded it in 5 and the From is plus 1(303)507-9950? Do you see that?
6 for $5,000 more than what he paid for it. 6 A Correct.
7 Does that make sense? 7 Q. Okay. All right. And is your phone number
8 Q. Yes, what -- I think it does. Thank you. So 8 (917)703-7172, or at least was it at this time?
9 what you're -- how I understand your testimony is that 9 A Yes.
10 he -- when he traded it in, there were some kind of 10 Q. Okay. And was that a phone that you used in
11 written exchanges, communications, where he assigned a |11 your business activities on behalf of ArtPort?
12 value of 21,000, and in fact, it was -- should have 12 A Yes.
13 been, had a value of 16,000, and that differential 13 Qs sAll right. If you look at the first one, a
14 accounts for the 5,000. Is that accurate, generally? 14. ‘text, it looks like Wally texted you, and is that David
15 A Yes. I believe. 15  Hinkelman, the phone number? Do you recognize that
16 Q. Okay. Did ArtPort agree to that assignment 16 mame, David Hinkelman, with his phone number --
17. ~of value, meaning, he wrote out that he thought it was 17 A Ido. Ido.
18 worth 21,000, sent that off, and it was accepted, 18 Q.sAnd is that the David Hinkelman who has been
19 correct, which was a mistake between the parties? 19 on some of the emails and exhibits we've looked at and
20 A Yeah, actually, it wasn't accepted, because 20 who is -- at one point, had some involvement with
21 he wrote that he may have made a mistake. And when -- 21 = ArtPort?
22 in conversations that we had, many over weeks, anything 22 A Yes.
23 that was left, we would take care of at the very end. 23 Qs Okay. All right. And what is Wally saying
24 So that's how that came to be. 24 _ in that first text?
25 Q. When you referenced in a couple of your 25 A Guys, I would really. . .

 

 

 

NANCY LOVING 8/25/2020

32 (125 - 128)
AB Court Reporting & Video

 

 

 

 

 

 

Page 129 Page 131
1 Q. Go ahead. 1 Qs Okay. And what shipping company was that?
2 A... art shipped. 2 A_ Grosso.
3 Q_ Please tell me how to make that happen? 3 Q. Okay. And did you get an answer to that,
4 A_ I see that part. 4 your inquiry, in this text message?
5 Q_ And do you recall what the resolution of that 5 A From Wally?
6 request to have the art shipped was? 6 Q Yes. You asked -- go ahead. Sorry.
7 A Absolutely, I do. His -- the first time we 7 A_ No, I'm sorry, Ian. Could you be more
8 talked about having the art shipped, I immediately went 8 specific? I don't understand your question.
9 to the shipper and then Wally kind of disappeared, 9 Q_ What was the resolution of this initial
10. which he did often. Sometimes for months. And 10 attempt to ship the art?
11 sometimes for weeks. And Wally never answered me when 11 A Well, this was not an initial attempt. This
12  Iasked him on several texts and emails to even give me 12 is after dozens of attempts of me asking both Brande
13 an address to where to ship the art. 13 and Wally to get the art shipped. What was the
14 It kind of came up again in this email, which 14 outcome?
15. we had these episodes with him where he'd dip in and 15 Q. Yes.
16 dip out. He'd dip out for long periods, and then dip 16 A_ Not really sure what you -- that's a very
17. back in, and say, Hey, but this is -- with all due 17 broad question. What -- where -- what -- I'm sorry.
18 respect, there's nothing going on here. We're, you 18 Could you be more specific or refine your question so I
19 know, obviously, we're out of communication. You can 19 understand what -- what you mean?
20 _ see that it's also friendly. Hey, guys, like to have 20 Q__sODid the art get shipped on the 28th of May as
21 ~=my art shipped. 21 was confirmed in this text message we're looking at,
22 I immediately, on the day or the day after, 22 number 20554?
23 called a shipper at that time that I had shipped work 23 A No. Grosso picked up the art in June.
24 foramuseum. And asked them to give me a date, 24 Grosso came, I think, at the beginning of June or
25 because for shipping, you've got to have sometimes 25 confirmed shipping company. They came early. It was
Page 130 Page 132
1 weeks in advance. It's not done immediately, Yes, 1 atsome point shortly thereafter. It left the gallery.
2 we're going to come ship it in two weeks or three 2 But Wally and was, you know, uncompromising and it
3 weeks. I needed to call the shipper. I set it up and 3. created a lot of confusion and, you know, so we Know
4 Wally kind of disappeared again and didn't ask us. 4 what -- we can go through the rest of the texts and see
5 And I asked him, which you can see evidenced 5 what the outcome is. The outcome is where we are now.
6 in email, Hey, Wally, what do you want me to do? I've 6 Q_siIs the reason -- the only reason why this art
7 got the shippers lined up. I didn't hear from you. 7 didn't get shipped as referenced in this text as
8 You didn't call me. And then I believe at some point, 8 confirmed on May 28th because of things Wally did?
9 we'll have to look at the texts, in maybe June, I asked 9 A Okay. So because of things Wally did? I
10 him if we could get this firmed up. 10 would have to have something way more specific to
11 Here, I believe it's right here, Wally wanted 11 answer that factually, and to you, Ian. Could you be
12 update of the shipping companies confirmed. 12 ~~ specific and what Wally did?
13 QQ. Okay. And what -- 13 Q. Why was it -- okay. I'll ask you like this.
14 A I don't know where you went. But this went 14 A Yeah. Sorry.
15 on-- yes, this -- in 2019, on and off. This is much 15 Q_ What prevented the art from being shipped as
16 later. 16 referenced in this text?
17 Q. Okay. So which -- so in this text that's on 17 A Oh, as referenced in this text. Well, then,
18 the page now, it's number 20554 from you to dated -- 18 Ineed to read the text. Are you talking about this
19 Wally, on May 16, 2019, at 13:56 and 46 seconds, starts 19 exact text, 20554?
20 with, Hi, Wally just wanted to update you that the 20 Q Yes.
21 shipping company has confirmed the date of May 28th for | 21 A Okay. If you could -- let's see.
22 ~+the art to be shipped. Do you see that? 22 QI mean, I'm asking you, like, do you remember
23 A Uh-huh. 23 today, as a prepared representative for the company?
24 Q_sCODid you write that? 24 And if you don't, that's fine. That's what I was
25 A Idid. 25 asking about. Because it will take forever --
NANCY LOVING 8/25/2020 33 (129 - 132)
AB Court Reporting & Video

 

 

 

 

 

 

Page 133 Page 135
1 A No, you're asking me if I can answer you, an 1 fell.
2 honest answer about a text that I wrote over a year 2 Q_sAre you familiar with the Red Chair painting
3. ago? Not without reading it. I wouldn't be able to do 3 that was sold to Wally?
4 that, factually. But I can certainly look at it and 4 A_ I'm familiar with Red Chair painting 1979, I
5 tell you what I think. 5 believe.
6 Q.sCOAIli right. Did you have these communications 6 Qs Okay. And is the Red Chair painting that was
7 over the phone or were they in text or emails or was it 7 represented to Wally for the -- paid for the second
8 acombination? 8 purchase the same Red Chair that was identified in the
9 A_ To the best of my knowledge, at the time 9 inventory that was maybe sent to him during the year
10 where, you know, kind of Wally went off the rails on 10 2019?
11 this, there were incessant, you know, emails and texts 11 A Yes.
12 coming from Wally. It's the first time in two years 12 Q_ So Red Chair 1979. Is that how the -- how
13 that he communicated with me as much as he did. 13. was that painting identified in ArtPort's business
14 I -- let's see. I -- sorry. Okay. What's 14 records?
15 the question? 15 A Comma, base, 1979.
16 Q_sCDo you recall if there's anything that 16 Q_sIn what database or system?
17 prevented the art from being shipped as referenced in 17 A In our ArtBase program.
18 this text? 18 Q. Okay. So that -- where is -- where is that
19 A Well, the art was picked up, again, day -- 19 Red Chair 1979 now?
20 within days of me telling Wally that we had confirmed 20 A_ To the best of my knowledge, Red Chair 1979
21 ~+the date, and Wally had a lot of parameters that, you 21 is in Colorado.
22 know, he was traveling again, or he was -- I'm not sure 22 Q. At Terry Dowd?
23 where he was going, and. . . I think, you know, we just 23 A Wherever Wally is storing it.
24 couldn't agree on the terms. 24 Q. Okay. So if you look at 20834, is the left
25 You know, I trusted he'd honor his 25 column in the text from Wally at (303)517-9550 to you
Page 134 Page 136
1 commitment, and he didn't. And you know, there was a 1 and David Hinkelman on May 24, 2019? Do you see that?
2 lot of conditions we were both putting on this shipment 2 A Correct. 20834?
3. of art, and mostly, about his lack of honoring his 3 Q Yes.
4 promises. And you know, at some point, I gave up, you 4 A Uh-huh.
5 know, trying to deal with this kind of -- you know, 5 Q.sAIll right. And do you see where Wally says,
6 this behavior. It turned very -- he turned very 6 Idon't know how I can make this any easier. If
7 hostile. 7 confirmed the art is insured and that you will ship it
8 Q. sAll right. And so -- 8 or give me the info I need to insure and ship it
9 A And... 9 myself. Do you see that?
10 Q. When you say he didn't honor commitments, 10 A Ido.
11 were those commitments by him made in writing or over 11 Q. Okay. Then below that, in text number 20835
12 the phone or a combination of both? 12 from Nancy Loving ArtPort to Wally and David Hinkelman
13 A Well, the agreement that we had was an email 13. onthe same day, it looks like that's from you to him,
14 that you didn't pull up or choose to pull up, where 14 correct, in response?
15 Wally agreed to insurance. He agreed to getting a 15 A Yes.
16 storage unit on his own. He agreed to paying for the 16 Q_siIt says, As I previously informed you, your
17. storage unit. He did not want me to conserve the work, 17 work is scheduled to arrive after July 3rd.
18 which he acknowledged that he knew they were historical 18 A Correct.
19 works and that they needed, perhaps, to be looked at 19 Q. Okay. Was that -- was the art shipped
20 ~~ and conserved if -- if they, you know, that was 20 pursuant to the description in your text?
21 necessary. He refused that. He refused photographs. 21 A Was the art shipped. Was the art shipped
22 These are things that I always offered 22 already? I'm sorry. The art wasn't shipped before
23 ~ clients, he refused it all. That email that you didn't 23 May 24th.
24 pull up where he made those agreements to pay for 24 Q. Where it says, so in your text, you say back
25 crating. I agreed to the shipping. That's where we 25 to him, As I previously informed you, your work is
NANCY LOVING 8/25/2020 34 (133 - 136)
AB Court Reporting & Video

 

 

 

Page 137 Page 139

1 scheduled to arrive after July 3rd. 1 compromise. So I'd have to see where we were when we

2 A Correct. I had scheduled with Grosso for the 2 were having these -- these, you know, conversations at

3 art to be, I believe, it left the gallery sometime 3 this point.

4 maybe June 20th or maybe before. But it was scheduled 4 Q. Okay.

5 to be ona truck, and Wally -- I believe I, I'd have to 5 A Yes.

6 look at the rest of texts. There was a lot of, you 6 Q_ssEarlier, we looked at the two invoices, one

7 know, kind of banter from him. He was traveling and 7 for 1500 and one for 5 K?

8 I'm not sure if this upset him. I don't know. But we 8 A_ Right.

9 had a delay. 9 Q_ Okay. So do you believe that it's possible
10 Qs And do you recall why you had the delay? 10 that it would be this 6,500 or thereabouts as the
11 A Idon't. There was -- there was just a lot 11 outstanding balance?

12 of volatile emails and texts from him and it -- I 12 A_I believe it was probably the crating.

13. don't. 13 Because he understood that we couldn't ship the work

14 Q. Allright. Is Wally the sole reason for the 14 without a crate. The crate’s essential and it was

15. delay in shipping his art as reflected in this text 15 essential on his end for the storage if he was going to

16 message number 20835? 16 store it in his barn or his basement as he proposed.

17 A Okay. So the delay in Wally actually 17 And without the crate, there -- and he was

18 receiving his work is because he refused the shipment. 18 obliged to pay for the crate. I wasn't going to put

19 And when -- to the best of my knowledge, he refused the 19 any more moneys out for Mr. Charnoff, since I realized

20 shipment when it did arrive. And there was -- I was 20 that he was going to go back on his promises and had a

21 always prepared -- the art had already left. The art 21 some sense of entitlement that I was going to owe him

22 ~was sitting, ready to go, at Grosso, and they were just 22 all of this stuff, this free stuff, just because, you

23 waiting to -- confirmation. I mean, maybe if we go 23 know, he thought he was entitled.

24 down further in the text, we could see, you know, more 24 So, you know, my belief is that I was asking

25 of what Wally wrote. 25 for him to pay for the crate so I didn't have to have
Page 138 Page 140

1 Qs And we'll get there. I just wanted to ask 1 more moneys out of pocket that he would never reimburse

2 you, do you recall, as a representative of ArtPort, 2 me for or think he was entitled to, regardless of his

3 LLC, whether this shipment reflected in text 20835 3. obligation or responsibility.

4 actually happened? 4 Qi Did you send him an invoice for the cost of

5 A I believe that Wally was traveling and asked 5 that crate?

6 -- and was concerned about it coming when he wasn't 6 A I'm not sure. I'd have to look.

7 there, to the best of my knowledge. 7 Q. Okay. Do you recall how much the crate was?

8 Q. Okay. Okay. And do you see where it says in 8 A Well, wait a minute. I think we did. We

9 20894, you, Nancy Loving, at ArtPort to David and Wally 9 already looked at it, didn't we? I -- I think we did.

10 mnowon May 24th, 2019, that text message? 10. =I think around $1500, was the -- 1500 or 1100, Ian.
11 A Ido. 11. I'd have to look to be sure.

12 Q. Okay. And it looks like you say, My only 12 Q. Okay. So storage settlement, 1500 --

13 obligation to you at this point is to ship the work. I 13 A_ Right.

14 will release the work for shipment once you have 14 Q_ --is Exhibit 5. It doesn't say "crate." Do
15 finalized the outstanding balance that you have with 15 you think that's what that -- maybe that means?
16 Us, 16 A Yeah, I think if you dig a little deeper, you

17 A Correct. I did write that. 17 ~~ might find one that says, and it was, again, for

18 Qs And what was the balance at that time, 18 settlement purposes only, a storage and crating, you
19 approximately? 19 know, fee, and I think it was $1500.

20 A Ian, I think we would need to look at where 20 Look, I was desperately trying to get Wally

21 we were in some of these, you know, settlement, you 21 to calm down and not be hostile and to threaten and
22 know, negotiations we were having, and to answer that 22 bully, and at this point, you know, I was worried,

23 factually. Because this is going back and forth for 23 because he threatened to ruin my business. He

24 both of us, there were conditions being made on both 24 threatened to ruin my name with Harold. And I -- I
25 sides. And Wally was not you know, willing to 25 thought it best that I do anything that I could just

 

 

 

NANCY LOVING 8/25/2020

35 (137 - 140)
AB Court Reporting & Video

 

 

 

 

 

 

Page 141 Page 143
1 to, you know, calm the beast. 1 agreement with Studio 41, not because of something
2 Q. Okay. So if you look -- actually, now we're 2 Wally did --
3. back on Exhibit 5. That reminds me of something. You 3 A It's two-fold.
4 see where it says, Total due upon receipt, $5,000? 4 Q_-- right?
5 A Correct. 5 A Exactly what I told you. It's two-fold.
6 Q__sCiDo you see below that where it says, Buyer 6 There's two reasons why.
7 agrees that the copyright, to paraphrase, are owned by | 7 Q. Okay. Was this disclaimer on other invoices
8 Harold Garde. Do you see that? 8 for purchasers of Harold Garde art, or where those
9 A Yes. 9 purchases happened after your second agreement was in
10 Q. Okay. And is that a provision that Wally had 10 place with Studio 41?
11 agreed to in writing before he paid the money for the 11 A Yes.
12 second purchase? 12 Q. Okay. So going back to this Exhibit 43,
13 A Wally doesn't need to agree with this. This 13. 20894, you said, I will release the work for shipment
14 _ is the law. 14 once you have finalized the outstanding that you have
15 Q.  Sowhy is it this? Why is it in here, then? 15 with us, correct?
16 A Toremind Wally, because Wally told me in one 16 A Correct.
17 of our conversations that he could do whatever he 17 Q. Okay. And we believe, or I think it was
18 wanted with the images. With the -- the rights to the 18 established that it was probably the 6500. Correct?
19 image. And he was actually quite upset when I tried to 19 A No. I said it's probably, due to the fact
20 explain to him that it's no different than using music 20 that the crate needed to be paid for before the work
21 ~+that the Beatles wrote. It's a copyright law. 21 could be released.
22 He didn't understand it. He disagreed. And 22 QQ. Okay. So was another component of this
23 I thought it might be a good idea to remind him that 23 outstanding balance that he -- you're saying he owed
24 this was a law and that when the buyer agrees, that 24 the $5,000 accounting mistake?
25 they're subject to understanding that law. 25 A I had faith in Wally that he would honor a
Page 142 Page 144
1 Q. Okay. And with respect to the first 1 mistake that he made. But obviously, he can't be held
2 purchase, did you have a disclaimer of this type in any 2 accountable. And so -- you know. . . that's
3. written communications to him prior to him paying for 3. probably -- go ahead. I'm sorry. What was the
4 the first purchase? 4 question?
5 A I, again, the first purchase, we were 5 Qs Just trying to figure out if when you say
6 operating under a different portfolio management 6 "the outstanding balance that you have with us," yes or
7 agreement, and that wasn't part of our policy or 7 no, that includes the $5,000 accounting mistake.
8 procedures. That changed, and that's why it looks 8 A I believe it was about the crate, in order to
9 different in this. We were using policies and 9 release the work.
10 procedures from the second agreement. 10 QQ. sAnd in the next text, 20895, Wally texted you
11 Q_ Well, I thought the reason you did it is 11 and David and says, Nancy, that is contrary to, and
12 something specific to Wally, because he had raised some |12_ there's the word out, or that's because he's sending to
13 kind of kerfuffle about, you know, his rights to the 13 you. Sorry.
14 copyright. 14 Nancy, that is contrary to what we agreed to
15 A Exactly. But you're asking -- you didn't ask 15 in writing. You do not have the legal right to hold my
16 me that question. You asked me why it was here and not 16 $186,000 of my art hostage. Please tell me where and
17 onthe first one. So on the first one, this is part -- 17. when I can have it picked up. I will have a shipper
18 actually, you can see that this is taken from the sales 18 come and get it. Then we can both seek legal remedies
19 agreement that was presented to Wally. And I -- 19 for the rest of the issues. I think you should check
20 Q_sSo this really -- so what you're saying, this 20 with your attorney before you hold my art hostage.
21 ~+disclaimer has really nothing to do with Wally because 21 Refusing to release my art to me is theft of at least
22 ~=«it's. ... is that correct? 22 186K. Did I read that accurately?
23 A I couldn't hear that. You broke up a little 23 A You did.
24 bit, Ian. I'm sorry. Could you repeat the question? 24 Q_ Okay. So did you ship the art or provide him
25 Q_ This disclaimer is here because of your 25 the opportunity to have the art picked up once he sent
NANCY LOVING 8/25/2020 36 (141 - 144)
AB Court Reporting & Video

 

 

 

 

 

 

Page 145 Page 147
1 this message? 1 going to hold it whether there's a crate or not. You
2 A AsI previously told you, the art was picked 2 want the full balance paid, correct?
3 up several days after this communication on May 24th. 3 A_ I never said that.
4 And was taken to Grosso shippers. I made every 4 Qs Balance due for the storage and insurance.
5 possible provision to get the work, and again, in good 5 Okay? That's how you described it.
6 faith that he would honor his commitment, honor his 6 A And for the crate. And for the crate. So,
7 obligation, and his contractual responsibility. But -- 7 again, without the crate, the work could not be
8 which he never did. 8 shipped. And I wasn't going to put out any more moneys
9 Q. Okay. So 20896, 20897, and 20898. Do you 9 for Wally Charnoff when I knew he would not respect my
10 see those text messages? 10 position. He would not compromise. And I would never
11 A Right. 11. get reimbursed without a legal battle, even if it was
12 Q. Okay. And I'll just read them in order. 12 something as small as $1500.
13 And these are from Wally to you and David Hinkelman, 13 Qs So based on this text message, is your
14 correct? 14 testimony that had there been a crate paid for by
15 A Correct. 15 Wally, you would have shipped it?
16 Q. Allright. So it goes, here's the three, It 16 MR. WAGNER: Object to the form.
17. would be easier -- it would probably be easier for my 17 A I can't answer to what I would have or
18 attorney to talk to your attorney before this gets out 18 wouldn't have done a year ago.
19 of control. Please send your attorney's contact info. 19 Q. (By Mr. Hicks) And it says, There's a
20 There's no balance due and the art is paid for in full. 20 balance due for the storage for the insurance and for
21 And then you respond in text 20899 to Wally 21 the crate. Does that mean the balance -- it had
22 and Hinkelman, you say, Correct, there's no balance due |22 already been paid for, the crate, the insurance and
23 ontheart. There is a balance due for the storage, 23 + storage?
24 for insurance, and for the crating -- crate that you 24 MS. GETCHES: Object to the form.
25 agreed to provide. Please check your email as a 25 A_ The insurance and storage?
Page 146 Page 148
1 reference. Unfortunately, you've been misinformed. I 1 Q (By Mr. Hicks) If the crate had not been
2 have every right to hold your art until the balance is 2 purchased yet -- strike that. I'll rephrase.
3 paid. Please check with your attorney. I'm sure he 3 At the time that that second sentence was
4 will agree. You are more than welcome to spend your 4 written, had a crate been paid for?
5 money on litigation and attorneys. Did you write that? 5 A Acrate had not --
6 A Iidid. 6 MR. WAGNER: Objection to form.
7 Q. Okay. And do you still believe that for an 7 MS. GETCHES: Go ahead.
8 outstanding balance of less than $10,000 that you are 8 A Acrate had not been paid for. We had an
9 entitled to withhold $186,000 of paid-for art? 9 estimate on the crate which I had given to Wally on
10 A That's not what I'm writing here. I wasn't 10 many occasions, we talked about it.
11 contractually obligated to buy his crate. He was. The 11 Q. (By Mr. Hicks) Okay. So what was that
12 art could not be shipped without the crate. 12 estimate, approximately?
13 Q. Okay. Had the art -- had the crate been paid 13 A 1100 or $1500, somewhere in that range. I'm
14 ‘for at that time? 14 _ sorry, I don't know the exact amount.
15 A_ No, the crate had not been paid for. 15 Q. Okay. So again, it was, as I'm understanding
16 Q_ And how much did the crate cost to -- I mean, 16 your testimony, the reasons why his $186,000 of art
17 ‘it was ultimately shipped by -- 17 ‘that had already been paid for in 2017, was not
18 A_ It was -- I -- I'd have to look. I don't 18 shipped, based upon these text messages, a balance
19 know. I think, like I said, it was somewhere around 19 already incurred by ArtPort for storage and for
20 1100 or 1500. I'm not sure. 20 insurance, and an estimate on a crate to ship the art;
21 Qs And you say in this text, I have every right 21 is that correct?
22 to hold your art until the balance is paid. 22 MR. WAGNER: Object to the form.
23 A Correct. Yeah. That's right. 23 MS. GETCHES: Object to the form. Misstates
24 Qs That doesn't really have anything to do with 24 hours of testimony.
25 the crate because you're saying in that sentence you're | 25 MR. HICKS: That's why I said, as I
NANCY LOVING 8/25/2020 37 (145 - 148)
AB Court Reporting & Video

 

 

 

 

 

 

Page 149 Page 151
1 understand it. 1 Ijust want to ask the court reporter a question.
2 Q. (By Mr. Hicks) Tell me if I'm wrong. So is 2 THE VIDEOGRAPHER: Hang on one second. Ian,
3. that a correct understanding or not? 3. if you could take your exhibit down, and then we can go
4 MR. WAGNER: Object to the form, foundation. 4 off the record.
5 How can she testify as to what your understanding is? 5 MR. HICKS: Okay.
6 MR. HICKS: I told her my understanding and 6 THE VIDEOGRAPHER: We're going off the
7 asked her to either agree or disagree with it. 7 ~~ ~=record. The time is 3:46 p.m.
8 MR. WAGNER: I'm going to object to the form 8 (Recess. )
9 and foundation. That question is ridiculously 9 THE VIDEOGRAPHER: We're back on the record.
10 improper. 10. +The time is 4:00 p.m.
11 MR. HICKS: Your presence is kind of 11 Q (By Mr. Hicks) Are you ready, Ms. Loving?
12 improper. I don't even know why you're here, but 12 You ready?
13 that's fine. 13 A_ II apologize. I was muted.
14 MR. WAGNER: I'm here because your client 14 Q Noworries.
15 baselessly and fraudulently and frivolously sued my 15 Going back to the portion of Harold's funds
16 clients, and I have to defense their position here. 16 or Studio 41's funds from the second purchase, as I
17 Any other editorial you want to add? 17. understood it, you were holding that money pending the
18 MS. GETCHES: I'll join in Tom's comments. 18 outcome of this litigation?
19 Q. (By Mr. Hicks) Ms. Loving, what are the 19 A No.
20 reasons why the art was not shipped? Is it the balance | 20 Qs Are you -- what is it -- what was the reason
21 + for the insurance and storage and crate. Is there 21 why that money hasn't been paid to him? I know. . . to
22 anything else? 22  beclear.
23 MS. GETCHES: Objection. Form. If you want 23 A AsI stated earlier, we began a new contract
24 her to restate the hours of testimony -- 24 portfolio management agreement with the Gardes that
25 MR. HICKS: Stop making speaking objections, 25 became, you know, much more focused on the policies and
Page 150 Page 152
1 please. 1 procedures around how we handle expenses, because
2 MS. GETCHES: -- that's improper. 2 ArtPort was owed and is owed at this point around
3 MR. WAGNER: I join the objection. 3  350-some thousand dollars for reimbursable costs.
4 MR. HICKS: Every single time you make a 4 And so we got really detailed about how we
5 speaking objection, she's coached, changes her answer, 5 handle things, and the policy is that once the art is
6 says she doesn't understand, really obvious, and we're 6 shipped or delivered or transported, mailed, whatever
7 just going to be here a lot longer if you keep doing 7 it might be, and all costs can be attributed to a sale,
8 speaking objections. 8 then that's deducted from the sale. And Harold,
9 MR. WAGNER: I object to the form of the 9 depending on what our artist's, you know, gallery split
10 question. 10 is at the time, at the time now, it has been for many
11 MS. GETCHES: Join. 11. years, it's been 30/70, 30 for Garde and 70 for
12 A Wally agreed to provide the crate. 12 = ArtPort. Harold would get his 30 percent.
13 Q (By Mr. Hicks) What's that? 13 And so the procedure is that once we can have
14 A Wally agreed to provide a crate. 14 all of the costs, not partial, not some, not estimates,
15 Q. Okay. And when was the art ultimately 15 but actual costs, then we proceed with a payment to the
16 shipped? 16 artist.
17 A On-- I'msorry. I have to look at -- I 17 QQ. Okay. So even though that money -- Wally
18 don't have an exact date. I need to look ata 18 paid his money, you know, two years ago, and you've
19 calendar. It's almost 6:00 o'clock here and I'm 19 already deducted a definitive amount from Harold's cut,
20 just -- either -- if we're going to continue on like 20 you're still holding the money, pending -- and also
21 this, I'm going to need a five-minute bathroom break. 21 noting the shipping costs. So I'm a little confused,
22 MR. HICKS: Okay. Let's go ahead and take a 22 because you actually do know the shipping costs now,
23 five-minute break. 23 right, because it was shipped to Wally.
24 THE WITNESS: Okay. 24 MR. WAGNER: Object to form.
25 MS. GETCHES: Before we -- go ahead, Nancy. 25 MS. GETCHES: Join. What question do you
NANCY LOVING 8/25/2020 38 (149 - 152)
AB Court Reporting & Video

 

 

 

 

 

 

Page 153 Page 155
1. want her to answer? 1 worried about that. It's the --
2 Q. (By Mr. Hicks) Ms. Loving -- Ms. Loving, do 2 A Okay.
3. you know what the shipping cost was to ship the art to 3 Qs -- second purchase.
4 Wally? Ship it from ArtPort? 4 A_ Right.
5 A Okay. The shipping cost from -- the shipping 5 Q. Was that under the second agreement?
6 cost from Grosso shippers was somewhere around 2750, 6 A __ It would -- it would fall in the time period
7 2700, and Terry Dowd, the second shipment was somewhere 7 where we were negotiating -- which the negotiations
8 around 2,000 or 1800. 8 took awhile. A lot of it was due to things like this.
9 Q_ Okay. So the cost to ship the art is known 9 Just, you know, details.
10 and definite at this time, correct? 10 Was the negotiation and the second agreement,
11 A itis. 11. it was effective on February of 2019.
12 Q_ Okay. And you're still holding Harold's cut 12 Q. Okay. But Wally paid his money in 2017.
13. of the second purchase, correct? 13 A Correct.
14 A We're in litigation and we've been advised to 14 Qs So that was when he paid all of his money,
15 wait until this litigation is -- the outcome of the 15 correct?
16 __ litigation is complete. 16 A_ I'm sorry?
17 Q_ And I don't want to know why, if that's what 17 Q. At some point in 2017, he paid the full
18 your attorney told you, but if it's something that 18 price, $186,000, right?
19 Harold or Studio 41 told you, I would like to know 19 A Hedid.
20 that. So it's something -- is that a request from 20 Q_ Okay. So is it your testimony that a 2019
21 Harold or Studio 41, or is that some other source? 21 agreement applies to a 2017 transaction?
22 A_ I've had no requests from Harold or 22 A We had been working in good faith within the
23 Studio 41. 23 parameters of this agreement. A second agreement.
24 Q_ Okay. So -- 24 Q. Okay. And does that second agreement say
25 A Either way. 25 that you don't have to give Harold's cut to -- to him
Page 154 Page 156
1 Qs So figuring out what the actual shipping 1 until the total art in question is shipped and
2 costs were is not really the reason you withheld that 2 delivered?
3 money from Harold, is it? 3 MR. WAGNER: Object to the form.
4 MR. WAGNER: Object to the form. 4 A So it says nothing about Wally in the second
5 MS. GETCHES: Join. 5 agreement. So it says that our procedure is, because
6 A Again, our policies and procedures as set 6 there was a lot of confusion, and it was a -- it's just
7 forth in an agreement that Studio 41 and ArtPort, 7 a procedure what we both -- we all agreed to in this
8 that's not our procedure. I mean, our procedure is 8 agreement, that the procedure would be exactly what
9 exactly as it is. And I follow the procedures. 9 I've already told you before.
10 Q. (By Mr. Hicks) So the first agency agreement [10 We would collect all expenses. And
11 that you had with Studio 41 says you can withhold the |11 — especially in a situation like this, okay, where, you
12 artist's cut until the art is shipped and delivered? 12 know, people don't pay when they're obligated to. We
13 A Are you asking -- 13 know exactly what our expenses are going to be. We
14 MR. WAGNER: Object to form. 14 know exactly what we've had to spend and what portion
15 A_ That's -- are you asking me if that's -- 15 is Harold's, it's deducted from the sale, and Harold
16 you'll have to rephrase this and use -- let me know 16 received his portion.
17 specifically what agreements. Let's call 1 being the 17 Q. (By Mr. Hicks) Then why hold back anything,
18 first one and 2 the second, okay, so that I understand 18 an estimate or otherwise, until you actually know what
19 where you're going. 19 those final costs are going to be? Because you still
20 Q. (By Mr. Hicks) Okay. So agreement 1 was the [20 _ held back an estimate before you knew that, right?
21 one that is operative during the -- for Wally's first 21 A I'msorry --
22 and second purchase, correct? 22 MR. WAGNER: Object to form.
23 A First purchase. Agreement number 1. 23 MS. GETCHES: Join.
24 Q. Okay. And payment was made to the artist, 24 A Ian, I'm sorry. I don't understand your
25 Harold Garde, under the first purchase, so I'm not 25 question. Please rephrase your question.
NANCY LOVING 8/25/2020 39 (153 - 156)
AB Court Reporting & Video

 

 

 

 

 

 

Page 157 Page 159
1 Q. (By Mr. Hicks) Okay. And we can move on. 1 has been about for the vast bulk of the art.
2 A Okay. 2 A I'msorry.
3 Q_sCODid Wally promise somewhere to pay for the 3 MR. WAGNER: Object to form.
4 crate? To ship for the second -- actually, I'm sorry. 4 A What is your question, Ian?
5 Did Wally promise somewhere to pay for the crating of 5 Q. (By Mr. Hicks) We can move on. The record's
6 the art? 6 clear enough on that issue.
7 A Inemails and texts. And verbally. But the 7 Was it Grosso Art Packers who created that
8 written agreement, which we've never looked at here, he 8 crate that was the first shipment was shipped in?
9 agreed to pay for crating. 9 There wasn't like a separate crating company that you
10 Q. Okay. Did -- who agreed to pay for shipping? 10 had to go to or anything like that?
11 A We agreed to pay for shipping. 11 MR. WAGNER: Object to the form.
12 Q Okay. And how do you ship art? In a crate? 12 A_ To the best of my knowledge, Grosso, that's
13 A Are you -- 13. what they do. They make custom crates and do shipping.
14 MS. GETCHES: Object to the form. 14 SolI would imagine, although I didn't see them build
15 A Are you talking -- what type of art are you 15 it, that they were the ones that built it.
16 talking about? There's all kinds of art. There's 16 QQ. (By Mr. Hicks) And did they separately
17 video. There's glass. There's sculpture. Please 17 itemize the cost of the crate?
18 define exactly what you're talking about. 18 A They did.
19 Q. (By Mr. Hicks) Art of the type that Wally 19 Q. Allright. I want to -- let's go back very
20 purchased. 20 generally to this timeline, okay? Wally agrees to --
21 A The work on paper? The work on canvas? The 21 +there's two purchases of art, okay. He pays for the
22 work on board? Please be specific if you're asking me 22. ‘first one at some point in 2017. Approximately
23 to give you an informed decision, even though I'm not a 23 $45,000, right?
24 shipper. 24 A_ Right.
25 Q. Are any of those items shipped in a crate, 25 Q. There's a second purchase of art which he
Page 158 Page 160
1 typically? 1 pays for at some point in 2017. That's about $141,000.
2 MR. WAGNER: Object to form. 2 A Correct.
3 Q. (By Mr. Hicks) Let me ask you -- let me ask 3 Q. Okay. And so as of some point in 2017, he
4 you a better question. 4 had paid for both purchases and had paid in full,
5 Wally's art was shipped in a crate, correct? 5 correct?
6 A Yes. 6 A He had paid for everything that the invoice
7 Qs Okay. And in fact, it was just one crate, 7 that we had at that time. He was lacking paying or
8 right? 8 what he didn’t pay was -- but, yes. Yes. I'm sorry.
9 A_ It was one -- to the best of my knowledge, it 9 I'mreally tired. Go ahead, Ian. So I'm sorry. Could
10 was onecrate. Or, well, two, because the second one, 10 you ask the question again? I'm just a little -- a
11 the second piece, the second shipment, was shipped by 11 little exhausted. So please repeat.
12 Terry Dowd. 12 QI think your answer's fine. Don't worry
13 Q. Okay. 13 about it.
14 A And... 14 The -- strike that.
15 Qs That second one is just one painting. So the 15 And it is ArtPort's position that the reason
16 other -- 16 the art was not shipped in 2016 or 2017 or 2018, is
17 A But that second one cost almost $2,000 to 17 because Wally asked ArtPort to hold on to it, to store
18 ship. So let's just remember that. 18 it? Is that right?
19 Q__sCiBut the bulk of his art, like 95 percent of 19 MR. WAGNER: Object to the form.
20 ‘it, had already been shipped long before that, correct? | 20 A Wally and Brande both were involved in the
21 A Correct. 21 process of determining that the -- there was no room
22 Q. Okay. So you never said, I'm not going to 22 for them to store the art or hang the art since they in
23 ship the art until you pay for this crate, you know, 23 the matter of time, two years, or since 2016, longer
24 _ for that -- for that one painting that comprised the 24 than that, they were, you know, renovating homes and
25 second shipment. That's not really what the dispute 25 building a big ranch and -- and other things that were
NANCY LOVING 8/25/2020 40 (157 - 160)
AB Court Reporting & Video

 

 

 

 

 

 

Page 161 Page 163
1 more ofa priority. So I understand. That's why they 1 Do you remember anything else?
2 didn't. 2 A There were more occasions. I would have to
3 Q_ (By Mr. Hicks) Oh. And so where did Wally 3. look. My memory's not serving me well right now. I am
4 or Brande tell ArtPort not to ship the art and to hold 4 alittle tired, but I don't recall exact dates.
5 on to it? 5 But there were many times that Wally would
6 A Onmany texts. Emails. Once on -- they 6 say, How's my art? Okay, you guys. As soon as the
7 invited us to come see their ranch, and we went -- and 7 house can be finished or as soon as I get through this
8 we walked through the barn, and Brande showed me where 8 bankruptcy, or as soon as I get through other lawsuits.
9 she thought she might be able to store the art, and -- 9 And those were a lot of verbal conversations.
10 but they had a lot of exotic animals and a lot of 10 But I can't do it right now, and I don't have
11 horses, and it didn't seem like a suitable place to 11. it in the -- to give you a factual response to tell you
12 _ store art. 12 exactly on this date. But I'm sure if you go through
13 And we all agreed that it was not a good idea 13. the texts and emails yourself, you'll see where Wally
14 to ship the art. I had been asking because it was a 14 _ tells me not to ship the art.
15 _ big responsibility for me and to keep the art and to 15 Qs Okay, Ms. Loving. So under Rule 30(b)(6),
16 continue to pay for the storage. 16 you know, if -- if ArtPort is going to take a position
17 And -- but, on many occasions. But that, 17. +that it was prevented from performing, prevented from
18 most notably, was one of the occasions that Brande and 18 shipping the art, I'm entitled to know when that
19 Wally asked us or asked me to continue to hold their 19 happened, how it happened. And it sounds like you're
20. art. 20 ~=not able to tell me that except to point to texts and
21 Q_ Okay. When else -- or were there other -- 21 emails; is that correct?
22 ~=~strike that. I'll rephrase. 22 MR. WAGNER: Object to the form.
23 Was there another time that either Wally or 23 A_ Let's go back to. . . okay. Let's go back
24 Brande instructed you not to ship the art? 24 to--
25 A Yes. 25 Q. (By Mr. Hicks) Are you -- Ms. Loving, if
Page 162 Page 164
1 Q. Okay. And tell me about that. 1 there's an exhibit you're looking at, is there
2 A The -- first, in the agreement, Wally asked 2 something you're looking at? Because you're supposed
3 us to hold the art. He asked me to hold the art in 3 to testify --
4 2017 when he was in Norwalk. And told me that he'd 4 A No, I'm not -- I'm just --
5 have no way to take this. That's why we were talking 5 Qs I just --
6 about a storage unit, because he couldn't accept the 6 A No, I'm not -- I -- no. I'm sorry. Really,
7 work. That's why we spent hours of discussions over 7 my eyes are extremely dry from looking at this screen.
8 the storage unit because he couldn't accept the work, 8 Okay. So let's go back to the two -- let's
9 unless -- you know, there's some other reason, but I'm 9 go back to the first sale. We know that Wally asked us
10 pretty sure that's what it was, because that's what he 10 not to ship it because he asked us to hold it and
11 told me. 11 because the house was being renovated. Exact date, I
12 And there were many times where Wally 12 can give you time frames that he asked us not to ship
13 would -- I don't know, these episodes were all of a 13 it when -- that was in 2016, the summer.
14 sudden, you know, he decides he wants the work and 14 And then in 2017, in August, he asked us,
15 immediately starts the transaction and then he pulls -- 15. when we finalized the selections and we wrote the terms
16 he says, No, don't ship it. But there are texts and 16 of agreement, which was in an email, I don't remember
17. emails. 17 ‘the exact date, but let’s say it was August, he asked
18 Q. Okay. SoI want to -- I'm trying to talk 18 us to keep the art in Norwalk. He told me he would
19 about each time that you can remember testifying today |19 provide a storage unit. He told me he would insure it.
20 in the 30(b)(6) as a representative of ArtPort where 20 And he told me when he was ready to have it shipped,
21 ~+either Wally or Brande told you, Don't ship the art. 21 that he would ship it -- I mean, I would ship it, I
22 Okay? 22 agreed, but he would conserve the work when it arrived
23 And in fact, so that's what we're going 23 at the future date in Colorado.
24 through, and so as I understand it now, so far, we have 24 And I -- I asked him a lot, when he would be
25 two occasions that we talked about? Is that correct? 25 able to accept shipment of the work, and when we could
NANCY LOVING 8/25/2020 41 (161 - 164)
AB Court Reporting & Video

 

 

 

Page 165 Page 167
1 confirm it, and again, all I heard from Wally was 1 would provide insurance. I don't. . . I don't have
2 delays. He was out of town. He was going out of the 2 that. If you'd like to -- if you go through that, I'm
3. country. He was -- it -- had some health issues. 3. sure you have it. We could look at it.
4 And on February -- maybe -- I'm sorry. Maybe 4 Q_ Ms. Loving, I'm not here to make you have
5 March -- I'd have to look in 2018, he told me not to 5 a-- you know, remember what the weather was and, you
6 ship the work, and then again in June via a text, he 6 know, what you had on that date a couple of years ago,
7 was jumping on his plane. I had already two times had 7 but I do need to know generally, you know, how
8  acallto shipper. I called the shipper once in 8 communications, you know, happened, whether it was
9 February. He denied that. And then again in April, he 9 writing or oral, general time period, and the general
10 was jumping ona plane. I had already set up the 10. content, I think you've provided that --
11. shipper, which documented in an emails, and he said, 11 A Okay.
12 Don't ship the art. 12 Q_ -- in the last answer or so.
13 Conversations that we had with Brande. We 13 You did instruct Wally in 2019 that, as we
14 had a lunch one day with Wally and Brande. That date 14 saw from the text messages, that you wouldn't ship the
15 would have been prior to -- prior to the first purchase 15. art until he paid his outstanding balance for
16 ata lunch, Wally and Brande were agreeing to, you 16 insurance, crating, and storage, correct?
17 know, how we would, you know, ship the art and make 17 MR. WAGNER: Object to the form.
18 some selections prior to that. We had lunch. They 18 A_ No. That's not correct.
19 asked us on that date when David and I and Wally and 19 Q (By Mr. Hicks) Okay. Was there -- well,
20 Brande were having lunch that they were renovating 20 whatever his outstanding balance was, you wanted him to
21 ~+their house, but could we hold the art and wait until 21 pay that before you shipped the art in 2019.
22 the house was finished. 22 A_ I was hoping he would honor his word.
23 Of course, we agreed. There was no problem. 23 QQ. Okay. So if you look at -- I'm going to
24 So on many occasions through that, exact 24 share the screen right now. This -- okay.
25 dates, I'm giving you time periods right now, as I 25 So in text 20899, on the exhibit that's in
Page 166 Page 168
1 can't give you a factual date, but on many occasions, 1 front of you, you say there's a balance due for the
2 we were told not to ship the art. But more importantly 2 storage, for the insurance and for the crate that you
3. is when we started in August of the sale of the 3 agreed to provide. Correct?
4 141,000, Wally told me at that point, Do not ship the 4 A That's what it says, yes. Correct.
5 art. I will get a storage unit and I will pay for the 5 Qs Okay. And but was there also another thing
6 insurance of the art while it resides here in Norwalk. 6 that you wanted him to do before you would ship the
7 Q. Okay. Thank you for your answer. And in 7 art, and that is sign that sales agreement?
8 August 2017, as you just stated -- 8 A_ I was hoping that he would.
9 A Right. 9 Q__sEven though that sales agreement was the
10 Qs -- you received instructions from Wally in 10. ~=result of a contract that you had with Studio 41 that
11 writing. 11 wasn't even effective until 2019, two years after Wally
12 A I'msorry. Can you repeat that? You broke 12 fully paid for his art.
13 up. 13 MR. WAGNER: Object to the form.
14 Q. Was that instruction from Wally in August of 14 A Is there a question, Ian?
15 2017 that you just mentioned at the end of your answer |15 Q. (By Mr. Hicks) Yes.
16 in writing? 16 A Could you repeat --
17 A_ Did you Say in July -- I'm sorry. You are 17 Q. Yeah, I'll restate the question.
18 breaking -- in July? 18 Why did you withhold shipment of art
19 Q_siIn August of 2017, that instruction from 19 because -- to get Wally to sign an agreement that
20 Wally that you used at the end of your answer, not to 20 didn't even apply to his 2017 transaction?
21 ship the art, was that in writing? 21 MR. WAGNER: Object to the form.
22 A We had an email exchange that went back and 22 MS. GETCHES: Join.
23 forth that were the terms of the agreement. And Wally 23 A Idid not.
24 wrote in the terms of agreement to please put -- hold 24 Q (By Mr. Hicks) So there's -- there's not a
25 the art in storage. He would provide a unit. And he 25 written communication from you to Wally in 2019 saying,

 

 

 

NANCY LOVING 8/25/2020

42 (165 - 168)
AB Court Reporting & Video

 

 

 

 

 

 

Page 169 Page 171
1 ArtPort's not going to ship the art until you sign this 1 right?
2 sales agreement? 2 MR. WAGNER: Object to the form.
3 MR. WAGNER: Object to the form. 3 MS. GETCHES: Join.
4 MS. GETCHES: Object to the form. Join. 4 A Could you repeat the question, please, Ian?
5 A Wait, could you show me that agreement that 5 I'm sorry.
6 you're talking about, please? 6 Q (By Mr. Hicks) You told Wally he -- you
7 Q. (By Mr. Hicks) Yeah, we looked at it 7 couldn't ship his art to him until he signed this sales
8 yesterday. Here we go. Hold on. I will stop sharing. 8 agreement, right?
9 I've got to get through, somehow, the -- give mea 9 MR. WAGNER: Objection to form.
10 minute. 10 A_ No, I think -- okay. Look, things had gotten
11 Okay. All right. Do you see this exhibit in 11. cross-ways with both Wally and I. There were many
12 front of you, which is Exhibit 3, Ms. Loving, which has 12 conditions being made by this point in June.
13. anemail from Nancy Loving to W. Charnoff, June 21st, 13 Q (By Mr. Hicks) With all -- with all due
14 2019, at 3:49 p.m.? 14 respect, that's fine, I don't mean to cut you off, but,
15 A I see that. 15 listen, I'm asking a yes-or-no question.
16 Q. Can you please read the last three sentences 16 You told Wally, yes or no, ArtPort's not
17. of your email to Wally. 17. going to ship the art unless you sign this exhibit, and
18 A (Examines exhibit.) Correct. 18 this exhibit in front of you, SA-0127. Yes or no?
19 Q. Could you please read that out loud. 19 A No--
20 A_ The whole thing? The last three sentences? 20 MR. WAGNER: Object to the form.
21 The sales agreement must -- the sales agreement must be 21 MS. GETCHES: Join.
22 signed by the buyer before the art can be delivered. 22 A It's per my agreement, although the art was
23 This is mandatory. I reserve all rights. 23 paid for, as you said in 2017, as per my agreement with
24 Q.sOAlI right. And then I'm going to show you 24 Studio 41, that this is a condition of a sale. And
25 another exhibit here. And do you see the sales 25 most importantly is the copyright clause that is very
Page 170 Page 172
1 agreement, number SA-0127? 1 important to Harold Garde and the Estate of Harold
2 A Yes. 2 Garde.
3 Qs Okay. And is this the sales agreement that 3 And in my effort to be consistent with
4 is referred to in the exhibit we just looked at? 4 policies and procedures set forth in the management
5 A Itis. 5 agreement, I tried my best to uphold those procedures.
6 QQ. And-- 6 But he refused.
7 A That -- 7 Q. (By Mr. Hicks) Okay. So as of the date of
8 Q_ -- the sales agreement -- is that -- okay. 8 this agreement in 6/21/2019, ArtPort had had
9 This sales agreement was required by the 9 possession, either directly or through a storage unit
10 agreement ArtPort had with Studio 41 as a result of a |10 of some kind, of Wally's art for several years,
11 2019 contract between those two parties, right? 11 correct?
12 A Correct. Just... 12 A I--I'msorry. Please repeat the question.
13 Q Okay. And so what you're saying in these two |13 QI said, as of the date of this agreement,
14 exhibits that we just looked at is, ArtPort's not going |14 6/21/2019, ArtPort had had possession of Wally's art
15 to ship your art unless you sign a contract that was 15 for at least two years, correct?
16 created in 2019 for a sale that was fully paid for in 16 A Wally's art was in possession of a storage
17 2017. That's the result, right? 17_—sunit.
18 MR. WAGNER: Object to the form. 18 Q_sFor how long before this agreement on
19 MS. GETCHES: Form. 19 6/21/2019?
20 A Look -- 20 A Wally -- Wally Charnoff left their art with
21 Q. (By Mr. Hicks) You don't have to answer 21 me for several years.
22 that. Let me ask you this question. 22 Q. Okay. So when you see where it says, Terms
23 Even if Wally had paid the outstanding 23 and conditions, and there's a buyer and seller agreed
24 amounts, you told him on this date that he also had to |24_ ‘that the works of art, subject to the sales agreement
25 sign this contract before you would ship the art, 25 are sold as-is. Do you see that?
NANCY LOVING 8/25/2020 43 (169 - 172)
AB Court Reporting & Video

 

 

 

 

 

 

Page 173 Page 175
1 A Ido. 1 June 14th, 2019, at 1:37 p.m.?
2 Q. Okay. So what was the last time Wally saw 2 A You know what, Ian. I can't see it. Would
3 his art, physically? Before this agreement. 3 you mind double-clicking and maybe it will come up.
4 MR. WAGNER: Object to the form, foundation. 4 Qs Yeah, I'll do it again.
5 MS. GETCHES: Join. 5 A Thank you.
6 Q. (By Mr. Hicks) Let me ask you a different 6 Q_ Okay. Do you see that?
7 Way. 7 A Ido.
8 When was the last time that you know Wally 8 Qs Okay. All right. I'm going to scroll
9 saw his art in person before 6/21/2019? 9 down -- okay.
10 A_ The fact that Wally didn't come and see his 10 So -- all right. Do you see at the bottom
11. work, but the last time that I can remember that he saw 11. the page here where it says, on June 14th, 2019, at
12 it, which I can't speak for Wally. I don't know if he 12 10:03, Nancy Loving at artsuite@gmail.com wrote, Hello,
13. visited David or at any time, but the last time I know 13. Wally, and it's got an email from you to him. Do you
14 Wally, was in January of 2018. 14 see that?
15 QQ. Okay. In any of your prior communications 15 A Yes, I see that.
16 with Wally in writing, had he agreed to an “as is" 16 Qs Okay. And it says, at the bottom of that,
17. clause for the purchase of his art? 17. Please see my notes in red below?
18 MR. WAGNER: Object to the form, foundation. 18 A_ I see that.
19 Q. (By Mr. Hicks) That you know of. 19 QQ. Okay. And do you see the numbered paragraphs
20 A Wally actually, in an email which I believe 20 in both black and red writing?
21  +=you have, that we both agreed to the terms of the 21 A Ido.
22 agreement. Wally rejected conservation. So he 22 Q. Okay. And it looks -- and numbered paragraph
23 understood that the works were older. He understood, 23 3 says, There were more journal paintings and many of
24 and he saw all the works, and he understood the nature 24 them were bound. That's in black, correct?
25 of -- especially some of the historical, more valuable 25 A Correct.
Page 174 Page 176
1 pieces. And rejected any conservation at that time and 1 Q.sAnd then there's a response that begins with,
2 told me he would care for that when the work arrived in 2 The journal entries had crude 40-year-old tape binding,
3 Colorado. 3 only some of them in red. Do you see that?
4 Q. Okay. Listen to my narrow question, it's 4 A Ido.
5 marrower than that. 5 Q. Okay. And do you understand this to be the
6 When in writing that you're aware of before 6 stuff in black is from Wally to you and the stuff
7 6/21/2019, had Wally agreed that he would receive the 7 that's in red is from you back to Wally?
8 artas is? 8 A Ido.
9 MR. WAGNER: Object to the form. 9 Q. Okay. So and we looked at the email like
10 A_ The only time that Wally, in writing, 10 this, but it was produced by your attorney, it was all
11 acknowledged that he was purchasing historical works 11 in black. This appears to be that same email. You
12 that might need conservation or might not was in our 12 don't have to answer that, but I'm just representing to
13 agreement. When he said, he would work to conserve the 13 you that's what this is.
14 work once it arrived in Colorado. 14 So can you explain, now, that what you meant
15 Q. (By Mr. Hicks) And Ms. Loving, I am -- the 15 by, The journal entries had crude 40-year-old tape
16 reason I am asking this question about as is that is a 16 binding, only some of them?
17. significant term of importance. And so the word sold 17 A_ There was tape, which is identified in the
18 asis, where else -- 18 photographs, on some of them. Not all of them. Not
19 A_ I did not use the word sold as is, and 19 binding them together. So when they're pulled out of
20 neither did he. 20 the spiral notebook, Harold bound the loose parts of
21 Q. Okay. All right. Another exhibit to look 21 +the spiral. So it's very easy to see if you pull up
22 at. 22 the pictures that some have tape and some don't.
23 Can you see this? The exhibit in front of 23 And binding, by a 40-year-old masking tape,
24 you is identified as -- by title as Exhibit 41? And it 24 you were asking me, and to be clear, you were talking
25 starts with an email that's from you to W. Charnoff on 25 about a journal, a formal journal. I'm talking about
NANCY LOVING 8/25/2020 44 (173 - 176)
AB Court Reporting & Video

 

 

 

 

 

 

Page 177 Page 179
1 tape on each piece that may have stuck together. And 1 contractor or a woman that he was going to ask.
2 there's -- there's -- it's very clear from the 2 And -- but it didn't matter, because if I
3. photographs what I'm talking about. 3. shipped the art out of state, you don't pay New York
4 Q. Okay. So having seen your writing in red in 4 taxes. His responsibility as the buyer is to pay the
5 this exhibit in this form that it's in, red and black 5 taxes that he would need to pay in his state.
6 so it's easier to understand, in fact, who is saying 6 Q_ So the communication that you just attributed
7 what, would you agree that you showed Wally a 7 to him in your answer --
8 collection of journal paintings that were held together 8 A Uh-huh.
9 with tape? 9 Q_ -- is that in writing?
10 MR. WAGNER: Object to form. 10 A I don't know. I would have to look -- right
11 MS. GETCHES: Object to form. 11 now, I would have to look through my emails, you know.
12 A No, I do not agree. 12 There are hundreds of them, as you know.
13 Q (By Mr. Hicks) So let me ask this question 13 Q__sCBut ArtPort did tell him he didn't have to
14 clearer for the record: You did not show Wally a 14 pay sales tax. Maybe you're referring just to New York
15 collection of journal paintings held together with 15 sales tax, but you did make that statement in writing
16 tape. Is that correct? 16 to him, correct?
17 MR. WAGNER: Object to the form. 17 MR. WAGNER: Object to the form.
18 MS. GETCHES: Join. 18 A Wally's pretty astute business person. I
19 A I showed Wally journal pages that had 19 think he understands taxes. He did not have to pay New
20 been... in a journal at some point in Harold's 20 York taxes. It is not my responsibility to tell people
21 ‘lifetime. They were out of a spiral notebook, and the 21 whol ship art to that they're going to have to figure
22 tape was on some and not on others. And what it looked 22 out their taxes. My only responsibility is to tell him
23 tome, but I'm not Harold, that tape was used to hold 23 because I'm shipping out of state, New York taxes would
24 down the kind of frazzled part of the spiral. 24 not be applied.
25 And if, in fact, that tape, the adhesive it 25 Q. (By Mr. Hicks) My question was: Did ArtPort
Page 178 Page 180
1 had lost over the year, some of the tape was off on 1 tell Wally he did not have to pay sales tax in writing?
2 some of them and some of it wasn't. And some of them 2 MR. WAGNER: Object to the form.
3 were stuck together by the adhesive, probably over the 3 A Again, I told Wally, in writing, at some
4 course of 40 years. 4 point, the date that I don't have off the top of my
5 Q. (By Mr. Hicks) In 2019, you and Wally were 5 head, or I put it in the invoice, that taxes, New York
6 having discussions about shipping the art, did he offer 6 taxes, were not applicable to his sale.
7 to escrow the $1500 in shipping so that you could ship 7 Q. (By Mr. Hicks) It says, New York tax or No
8 the art and that cost might be covered? 8 sales tax? Do you recall?
9 A __ Did he offer to pay the -- I'm sorry. Ian, I 9 A I don't recall, but again, Wally's a savvy
10 ~can't quite hear you, and I'm not quite clear what 10 business. . . he knows when he has to pay taxes and
11 you're asking. So if you could rephrase the question. 11. when he doesn't. I don't think it's my job to tell him
12 Q_siLet me -- I'll ask you a different question. 12 what he needs to do. He's bought a lot of expensive
13 A Okay. 13 things. I'm sure that he's dealt with tax before. And
14 Q_ Who is obligated to -- strike that. I'll ask 14 we talked about -- we had talked about it many times.
15 it differently. 15 So...
16 Did you tell Wally that he did not have to 16 Q You talked about what?
17 pay the sales tax on his first purchase? 17 A He told me that he was going to see if -- I
18 A_ I told Wally that -- so let's go back. 18 believe he had a female contractor working on his house
19 I told Wally that he did not have to pay New 19 atthe time. And he was looking to ask her if she
20 York sales tax because it was being shipped out of 20 could buy the art and use her, you know, VIN number or
21 ~=state. Wally told me he understood that he would have 21. tax, you know, number to purchase the work. I informed
22 to pay his taxes or, if he had a contractor or 22 him and I do believe I said in writing to let him know
23 designer, he was asking somebody, he said, if they 23 that there would be no tax, and he really didn't have
24 could purchase the work and he could not pay taxes. A 24 to ask this woman to avoid tax payments.
25 builder or designer for his house. I don't know, a 25 Q_ The certificates of authenticity, was that
NANCY LOVING 8/25/2020 45 (177 - 180)
AB Court Reporting & Video

 

 

 

 

 

 

Page 181 Page 183
1 something that were promised to Wally? 1 Colorado during this lawsuit in 2019?
2 A If -- they were promised to Wally. 2 MS. GETCHES: Object to the form.
3 Q. Were those delivered? 3 A I'msorry. Can you please repeat?
4 A They're never delivered until after the art 4 Q. (By Mr. Hicks) Do you know if Wally was
5 is shipped. They can't be shipped with the art because 5 informed that the art was on its way when it was
6 if you lose both the art and the certificate, then it's 6 shipped in 2019?
7 really hard to prove ownership. 7 A_ I think we saw in several emails that I told
8 Q. Where are those certificates of authenticity 8 him that the art was being shipped.
9 right now? 9 Q_ Talking about emails from today?
10 A They're with me. And I do believe Wally -- I 10 A No. Well, I thought we saw in several emails
11 mean, Wally may have -- I shipped to Brande and Wally 11 today that the art was being shipped.
12 catalogs that they asked for that were signed by the 12 Q. Okay. Is there any other basis for your
13 artist. 13 belief, if you have one, that Wally was informed that
14 I would have to look and see if any are 14 _ the art was on its way when it was shipped in 2019?
15 missing. They may have -- no, no, they don't. I have 15 A You'll have to be more specific. Are you
16 themall. I'msorry. I have them all. That's right. 16 asking when the art was actually shipped or one of the
17 Q You would agree that was part of your 17. many, you know, times that when we were in the -- kind
18 contract with Wally, to provide those certificates of 18 of, you know --
19 authenticity when you shipped the art, right? 19 Q. Well, how many --
20 A Right. Does Wally have the art? 20 A I'msorry. What -- I don't understand what
21 Q__sHave you shipped the art? 21 ~=+you're asking.
22 A Ihave. But Wally is saying that it's in 22 Q. What I'm asking is when the art was actually
23 limbo. He said, It's sitting at Terry Dowd. He said 23 shipped. Because what actually happened is --
24 he didn't accept it. 24 A Oh.
25 So I can't ship him certificates of 25 Q_-- neither I nor Wally knew and he randomly
Page 182 Page 184
1 authenticity when he's telling me that he doesn't have 1 gota call from some moving company that had nothing to
2 the art. Because that would be really irresponsible of 2 do with art, saying that they had a 300-pound box, they
3. me. How would I know if he would burn them? I don't 3. didn't know what was in it and it said Art on its side.
4 know what he's going to do with them. 4 Okay. So, again, was he told within a week of that
5 Q You shipped him his $186,000 of art -- 5 shipping commencing that the art was on its way, as far
6 A Right. 6 as you know?
7 Q_ -- okay. So -- but you held back the 7 A Well, there must be --
8 certificates of authenticity, correct? 8 MR. WAGNER: Object to form.
9 A I did not hold them back. 9 A There must be a mistake. What moving
10 Qs But they're not with the art. They're with 10 company? So maybe we're not talking about the same
11 =you. 11. thing. A moving company? If you could tell me the
12 A They're not supposed to be with the art. 12 name of that moving company, maybe I could understand
13 They're supposed to be with the owner. 13. what you're talking about. It must have been a
14 Q_ Why did you ship the art to Colorado if you 14 ~ different shipment.
15 believe Wally didn't own it? 15 Q. (By Mr. Hicks) As far as you know, here
16 A Wally owns the art. I never believed he 16 today, as a 30(b)(6) representative of ArtPort --
17 didn't own the art. He doesn't possess the art right 17 A Uh-huh.
18 now. It's sitting in a storage unit somewhere and he's 18 Q_-- was Wally informed that his art was being
19 denying ownership or denying possession. I'm not sure 19 shipped?
20 what his thinking is today. 20 MS. GETCHES: Object to the form.
21 But why did I ship it? Because I gave up on 21 A Exactly on that date, I don't think that
22 him ever agreeing to fulfill any of his contractual 22 Wally was informed. We had already gone into
23 obligations. 23 litigation. And -- and I was not in communication with
24 Q. Was he told, as far as you know, that the 24 Wally.
25 shipment was on its way when you shipped the art to 25 Q (By Mr. Hicks) Okay. As far as you know,
NANCY LOVING 8/25/2020 46 (181 - 184)
AB Court Reporting & Video

 

 

 

 

 

 

 

Page 185 Page 187
1 was Wally informed within a week prior to the shipment 1 of Nancy Loving, August 25th, 2020. The time is
2 being sent out that the art was on its way? 2 5:11 p.m.
3 MR. WAGNER: Object to the form. 3 (Deposition adjourned at 5:11 p.m.)
4 A ArtPort did not inform Wally because I was 4 * * *
5 not in communication with him. 5
6 Q. (By Mr. Hicks) Okay. And without revealing 6
7 any privileged communications -- 7
8 A Uh-huh. 8
9 Q_-- are you aware if your attorney informed me 9
10 that the art was on its way within a week of it being 10
11 shipped? 11
12 A I'm not aware. 12
13 Q_ What is white glove delivery? 13
14 A It can mean a variety of things. 14
15 Qs And did you promise white glove delivery for 15
16 Wally's art? 16
17 A_ It was a white glove delivery as per the 17
18 shippers. And generally, white glove means they open 18
19 the crate, they take out each set of works or each 19
20 individual work, and then they remove the packaging and 20
21 +the crate, if they desire the crate to be removed. 21
22 Qs I'm going to pull up an exhibit. We're 22
23 getting close to being done here. 23
24 MR. WAGNER: Is it me, or is Nancy frozen? 24
25 MR. HICKS: I -- I can't see right now. 25
Page 186 Page 188
1 MR. WAGNER: Now we just lost -- there we go. 1 REPORTER CERTIFICATE
2 THE WITNESS: May I ask a question? I'm 2 I, JASON T. MEADORS, Registered Professional
Reporter, Certified Realtime Reporter, Certified
3. sorry, but are we completing this in four minutes? 3 Realtime Captioner and Notary Public, appointed to take
the video deposition of
4 MR. HICKS: No, let's take a break. Let's 4
NANCY LOVING,
5 take a break, and I don't think -- I have a couple more 5
certify that prior to the video deposition the witness
6 questions and we should be done soon. So let's take 6 was sworn by me to tell the truth; that the deposition
was taken by me via remote Zoom videoconference on
7 ten minutes. 7 August 25, 2020.
8 THE WITNESS: Well, I can't make my 8 I certify that the proceedings were reduced to
typewritten form by computer-aided transcription
9 obligation tonight for a meeting I have with the board 9 consisting of 188 pages herein; that the foregoing is
an accurate transcript of the proceedings.
10 of the Chamber of Commerce. Okay. 10
I certify that I am not related to, employed
11 THE VIDEOGRAPHER: We're going off the 11. by, of counsel to any party or attorney herein, nor
interested in the outcome of this litigation.
12 record. The time is 4:56 p.m. 12
I further certify review of the transcript was
13 (Recess. ) 13 not requested.
14 THE VIDEOGRAPHER: We're back on the record. 14 Attested to by me this September 16, 2020.
15 The time is 5:11 p.m. 15
16 Q. (By Mr. Hicks) Ms. Loving, I don't have any 16
17 more questions. I didn't mean to keep you over 5:00 17
. Jason T. Meadors, RPR, CRR, CRC
18 o'clock on purpose. But I just wanted to make sure. 18
19 SoI don't have any more questions. Thank you for your |19 My commission expires
January 26, 2021
20 time today. 20
21 THE WITNESS: Oh, okay. Thank you. 21 Re: Charnoff v. Loving, et al.
Reporter: JM
22 THE VIDEOGRAPHER: Liza or Tom? 22 Proofer: SLM
23 MS. GETCHES: No, thank you. 23
24 MR. WAGNER: Nothing for me, thank you. 24
25 THE VIDEOGRAPHER: This ends the deposition 25
NANCY LOVING 8/25/2020 47 (185 - 188)
AB Court Reporting & Video

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 189 Page 191
1 I, NANCY LOVING, do hereby certify that I 1 AB COURT REPORTING & VIDEO
216 - 16th Street, Suite 600
2 have read the foregoing transcript and that the same 2 Denver, Colorado 80202
3. and accompanying amendment sheets, if any, constitute a 3
4 true and complete record of my testimony. 4
5 5 OSG DEPOSITION OF ART PORT LLC
GIVEN BY NANCY LOVING
6 6 ust 25, 2020
Charnes f v. Loving, et al.
7 7 Civil Action No. 19-cv-2381-LTB-MEH
8 Signature of Deponent 8
9 () No amendments 9 The original deposition was filed with Ian T. Hicks,
Esq. on approximately the 16th day of September, 2020.
10 (.) Amendments attached 10
11 11 Signature waived
12 Acknowledged before me this day 12 Siganture not requested
13 of , 20__. 13
Unsigned; signed signature page and amendment
14 14 sheets, if any, to be filed at trial
15 Notary Public: 15  _XXX_ Unsigned; original anendment sheets and/or
signature pages should be forwarded to
16 My Commission expires: 16 Reporting & Video, Inc., to be filed in the
envelope attached to the sealed original
17 Seal: 17
18 18 Thank you.
19 19 AB COURT REPORTING & VIDEO
20 20 cc: All Counsel
21 21
22 22
23 23
24 24
25 25
Page 190
1 AB COURT REPORTING & VIDEO - AMENDMENT SHEET -
216 - 16th Street, Suite 600 30(b)(6) DEPOSITION OF ART PORT LLC
2 Denver, Colorado 80202 AS GIVEN BY NANCY LOVING
Charnof v. Loving, et al
3 September 16, 2020 Civil Action No. 19-cv-2381-LTB-MEH
4 ELIZABETH H. GETCHES, ESQ. ‘ : :
Shoemaker Ghiselli + Schwartz LLC te deponent wishes to make the following changes in
5 1811 Pearl Street ¥ ginally given:
Ps Boulder, Colorado 80302 Page Line Should Read Reason
Re: nor erS) DEPOSITION OF ART PORT LLC
7 S GIVEN BY NANCY LOVING TO
Charnoff v. Loving, et al.
8 Civil Action No. 19-cv-2381-LTB-MEH
9 The aforementioned deposition is ready for reading and
signing. Please attend to this matter by following —_—
10 BOTH of the items indicated below:
11 Call 303-296-0017 and arrange with us to read
and sign the deposition in our office — —
12
_XXX_ Have the deponent read your copy and sign the —_ —
13 signature page and amendment sheets, if
applicable; the signature page is attached —_— —
14
Read the enclosed copy of the deposition and —_
15 sign the signature page and amendment sheets,
if applicable; the signature page is attached
16
_XXX_ WITHIN 30 DAYS OF THE DATE OF THIS LETTER
17 —
18 By due to a trial date of. —
19
Please, be sure the original signature page and A NOTARY
20 amendment sheets, if any, are : .
PUBLIC and returned to AB Court Reporting for Signature of Deponent:
21 iling with the original deposition. A copy of these :
changes should also be forwarded to counsel of record. Acknowledged before me this ___ day of _____,
22 Thank you. —_—
23 AB REPORTING & VIDEO (seal) Notary's signature
My commission expires
24 cc: All Counsel
25
NANCY LOVING 8/25/2020 48 (189 - 192)
